Exhibit 10.1

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

DATED AS OF FEBRUARY 25, 2004

 

by and among

 

CHEROKEE INTERNATIONAL CORPORATION

as Borrower

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent, L/C Issuer and a Lender

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

 

 

 

1.1

Loans.

 

1.2

Interest and Applicable Margins.

 

1.3

Fees.

 

1.4

Payments.

 

1.5

Prepayments

 

1.6

Maturity.

 

1.7

Eligible Accounts.

 

1.8

Eligible Inventory.

 

1.9

Loan Accounts.

 

1.10

Yield Protection; Illegality.

 

1.11

Taxes.

 

 

 

 

SECTION 2.

AFFIRMATIVE COVENANTS

 

 

 

 

2.1

Compliance With Laws and Contractual Obligations.

 

2.2

Insurance; Damage to or Destruction of Collateral.

 

2.3

Inspection; Lender Meeting.

 

2.4

Organizational Existence.

 

2.5

Environmental Matters.

 

2.6

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases.

 

2.7

Conduct of Business.

 

2.8

Further Assurances.

 

2.9

Subsidiaries.

 

 

 

 

SECTION 3.

NEGATIVE COVENANTS

 

 

 

 

3.1

Indebtedness.

 

3.2

Liens and Related Matters.

 

3.3

Investments.

 

3.4

Contingent Obligations.

 

3.5

Restricted Payments.

 

3.6

Restriction on Fundamental Changes.

 

3.7

Disposal of Assets or Subsidiary Stock.

 

3.8

Transactions with Affiliates.

 

3.9

Conduct of Business.

 

3.10

Changes Relating to Indebtedness.

 

3.11

Fiscal Year.

 

3.12

Press Release; Public Offering Materials.

 

3.13

Subsidiaries.

 

3.14

Bank Accounts.

 

 

--------------------------------------------------------------------------------


 

3.15

Hazardous Materials.

 

3.16

ERISA.

 

3.17

ITS Company Restrictions

 

 

 

 

SECTION 4.

FINANCIAL COVENANTS/REPORTING

 

 

 

 

4.1

[Reserved].

 

4.2

[Reserved].

 

4.3

[Reserved].

 

4.4

[Reserved].

 

4.5

[Reserved].

 

4.6

[Reserved].

 

4.7

Maximum Senior Leverage Ratio.

 

4.8

[Reserved].

 

4.9

Financial Statements and Other Reports.

 

4.10

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.1

Disclosure.

 

5.2

No Material Adverse Effect.

 

5.3

No Conflict.

 

5.4

Organization, Powers, Capitalization and Good Standing.

 

5.5

Financial Statements and Projections.

 

5.6

Intellectual Property.

 

5.7

Investigations, Audits, Etc.

 

5.8

Employee Matters.

 

5.9

Solvency

 

5.10

Litigation; Adverse Facts.

 

5.11

Use of Proceeds; Margin Regulations.

 

5.12

Ownership of Property; Liens.

 

5.13

Environmental Matters.

 

5.14

ERISA.

 

5.15

Brokers.

 

5.16

Deposit and Disbursement Accounts.

 

5.17

Agreements and Other Documents.

 

5.18

Insurance.

 

5.19

Related Transactions.

 

5.20

Senior Indenture Documents

 

 

 

 

SECTION 6.

DEFAULT, RIGHTS AND REMEDIES

 

 

 

 

6.1

Event of Default.

 

6.2

Suspension or Termination of Revolving Loan Commitments.

 

 

ii

--------------------------------------------------------------------------------


 

6.3

Acceleration and other Remedies.

 

6.4

Performance by Agent

 

6.5

Application of Proceeds.

 

 

 

 

SECTION 7.

CONDITIONS TO LOANS

 

 

 

 

7.1

Conditions to Initial Loans.

 

7.2

Conditions to All Loans.

 

7.3

Conditions to Loans to Fund Permitted Acquisitions

 

 

 

 

SECTION 8.

ASSIGNMENT AND PARTICIPATION

 

 

 

 

8.1

Assignment and Participations.

 

8.2

Agent.

 

8.3

Set Off and Sharing of Payments.

 

8.4

Disbursement of Funds.

 

8.5

Disbursements of Advances; Payment.

 

 

 

 

SECTION 9.

MISCELLANEOUS

 

 

 

 

9.1

Indemnities.

 

9.2

Amendments and Waivers.

 

9.3

Notices.

 

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative.

 

9.5

Marshaling; Payments Set Aside.

 

9.6

Severability.

 

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights.

 

9.8

Headings.

 

9.9

Applicable Law

 

9.10

Successors and Assigns.

 

9.11

No Fiduciary Relationship; Limited Liability.

 

9.12

Construction.

 

9.13

Confidentiality.

 

9.14

CONSENT TO JURISDICTION.

 

9.15

WAIVER OF JURY TRIAL.

 

9.16

Survival of Warranties and Certain Agreements.

 

9.17

Entire Agreement.

 

9.18

Counterparts; Effectiveness.

 

9.19

Replacement of Lenders.

 

9.20

Delivery of Termination Statements and Mortgage Releases.

 

9.21

No Novation

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

Annex A

 

-

 

Definitions

Annex B

 

-

 

Pro Rata Shares and Commitment Amounts

Annex C

 

-

 

Closing Checklist

Annex D

 

-

 

Pro Forma

Annex E

 

-

 

Lenders’ Bank Accounts

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit 1.1(a)(i)

 

-

 

Revolving Note

Exhibit 1.1(a)(ii)

 

-

 

Notice of Revolving Credit Advance

Exhibit 1.1(c)

 

-

 

Swing Line Note

Exhibit 1.2(e)

 

-

 

Notice of Continuation/Conversion

Exhibit 4.9(d)

 

-

 

Borrowing Base Certificate

Exhibit 4.9(k)

 

-

 

Compliance Certificate

Exhibit 8.1

 

-

 

Assignment Agreement

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule 2.7

 

-

 

Corporate and Trade Names

Schedule 3.1

 

-

 

Indebtedness

Schedule 3.2

 

-

 

Liens

Schedule 3.3

 

-

 

Investments

Schedule 3.4

 

-

 

Contingent Obligations

Schedule 3.8

 

-

 

Affiliate Transactions

Schedule 3.9

 

-

 

Business Description

Schedule 5.4(a)

 

-

 

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

 

-

 

Capitalization

Schedule 5.6

 

-

 

Intellectual Property

Schedule 5.7

 

-

 

Investigations and Audits

Schedule 5.8

 

-

 

Employee Matters

Schedule 5.10

 

-

 

Litigation

Schedule 5.11

 

 

 

Use of Proceeds

Schedule 5.12

 

-

 

Real Estate

Schedule 5.13

 

-

 

Environmental Matters

Schedule 5.14

 

-

 

ERISA

Schedule 5.16

 

-

 

Deposit and Disbursement Accounts

Schedule 5.17

 

-

 

Agreements and Other Documents

Schedule 5.18

 

 

 

Insurance

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of February 25, 2004 and
entered into by and among CHEROKEE INTERNATIONAL CORPORATION, a Delaware
corporation (“Borrower”), the financial institutions who are or hereafter become
parties to this Agreement as “Lenders”, and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity “GE Capital”),
as the initial L/C Issuer and as Agent.

 

R E C I T A L S:

 

WHEREAS, Borrower and Heller Financial, Inc., a Delaware corporation (“Heller”)
are parties to a certain Amended and Restated Credit Agreement dated as of
November 27, 2002 (the “Existing Credit Agreement”), pursuant to which Heller,
as a Lender thereunder, has made available to Borrower certain term and
revolving credit facilities subject to and in accordance with the terms,
conditions and provisions set forth therein;

 

WHEREAS, the Obligations (as defined in the Existing Credit Agreement) are
secured by, inter alia, collateral pledged under a certain Amended and Restated
Security Agreement dated as of November 27, 2002 made by Borrower in favor of
Heller as agent under the Existing Credit Agreement, and by the pledge of 65% of
the capital stock of each of Borrower’s direct Subsidiaries pursuant to various
pledge agreements;

 

WHEREAS, in a substantially contemporaneous transactions, Borrower is
consummating an initial public offering of equity securities, the proceeds of
which will be used, in part, to repay certain existing Indebtedness of Borrower
and to reduce the amount of outstanding Loans (as defined in the Existing Credit
Agreement) and Heller is assigning to GE Capital all of its rights, title and
interest in, to and under the Existing Credit Agreement and associated Loan
Documents and is resigning as “Agent” under the Existing Credit Facility and
appointing GE Capital as “Agent” thereunder;

 

WHEREAS, Borrower desires that Lenders continue to extend a revolving credit
facility to Borrower in order to provide working capital financing for Borrower
and its Subsidiaries and to provide funds for other general corporate purposes
of Borrower and its Subsidiaries, and in furtherance thereof the parties hereto
desire to amend and restate the Existing Credit Agreement in its entirety, upon
the terms and conditions set forth herein;

 

WHEREAS, Borrower desires that all of its Obligations (as hereinafter defined)
under the Loan Documents (as hereinafter defined) continue to be fully secured
by reaffirming the continuing Lien of Agent, for the benefit of Agent and
Lenders, a security interest in and lien upon substantially all of its personal
and real property; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Agent hereby amend and
restate the Existing Credit Agreement in its entirety, without effecting a
novation of the Obligations existing thereunder, and otherwise agree as follows:

 

SECTION 1.
AMOUNTS AND TERMS OF LOANS

 


1.1                                 LOANS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED HEREIN:

 


(A)                                  REVOLVING LOANS.


 

(I)                                     EACH REVOLVING LENDER AGREES, SEVERALLY
AND NOT JOINTLY, TO MAKE AVAILABLE TO BORROWER FROM TIME TO TIME UNTIL THE
COMMITMENT TERMINATION DATE ITS PRO RATA SHARE OF ADVANCES (EACH A “REVOLVING
CREDIT ADVANCE”) REQUESTED BY BORROWER HEREUNDER.  THE PRO RATA SHARE OF THE
REVOLVING LOAN OF ANY REVOLVING LENDER (INCLUDING, WITHOUT DUPLICATION, SWING
LINE LOANS) SHALL NOT AT ANY TIME EXCEED ITS SEPARATE REVOLVING LOAN
COMMITMENT.  REVOLVING CREDIT ADVANCES MAY BE REPAID AND RE-BORROWED; PROVIDED,
THAT THE AMOUNT OF ANY REVOLVING CREDIT ADVANCE TO BE MADE AT ANY TIME SHALL NOT
EXCEED BORROWING AVAILABILITY.  BORROWING AVAILABILITY MAY BE FURTHER REDUCED BY
RESERVES IMPOSED BY AGENT IN ITS PERMITTED DISCRETION.  ALL REVOLVING LOANS
SHALL BE REPAID IN FULL ON THE COMMITMENT TERMINATION DATE.  BORROWER SHALL
EXECUTE AND DELIVER TO EACH REVOLVING LENDER A NOTE TO EVIDENCE THE REVOLVING
LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH NOTE SHALL BE IN THE PRINCIPAL
AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE REVOLVING LENDER,
DATED THE RESTATEMENT EFFECTIVE DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT
1.1(A)(I) (EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING NOTES”). 
OTHER THAN PURSUANT TO SECTION 1.1(A)(II), IF AT ANY TIME THE OUTSTANDING
REVOLVING LOANS (INCLUDING, WITHOUT DUPLICATION, SWING LINE LOANS) EXCEED THE
BORROWING BASE (ANY SUCH EXCESS REVOLVING LOANS ARE HEREIN REFERRED TO
COLLECTIVELY AS “OVERADVANCES”), LENDERS SHALL NOT BE OBLIGATED TO MAKE
REVOLVING CREDIT ADVANCES, NO ADDITIONAL LETTERS OF CREDIT SHALL BE ISSUED AND,
EXCEPT AS PROVIDED IN SECTION 1.1(A)(II) BELOW, REVOLVING LOANS MUST BE REPAID
IMMEDIATELY AND LETTERS OF CREDIT CASH COLLATERALIZED IN AN AMOUNT SUFFICIENT TO
ELIMINATE ANY OVERADVANCES.  ALL OVERADVANCES SHALL CONSTITUTE INDEX RATE LOANS
AND, TO THE EXTENT NOT PERMITTED UNDER SECTION 1.1(A)(II) BELOW, SHALL BEAR
INTEREST AT THE DEFAULT RATE.  REVOLVING LOANS WHICH ARE INDEX RATE LOANS MAY BE
REQUESTED IN ANY AMOUNT WITH ONE (1) BUSINESS DAY PRIOR WRITTEN NOTICE REQUIRED
FOR FUNDING REQUESTS EQUAL TO OR GREATER THAN $5,000,000.  FOR FUNDING REQUESTS
FOR SUCH LOANS LESS THAN $5,000,000, WRITTEN NOTICE MUST BE PROVIDED BY NOON
(CHICAGO TIME) ON THE BUSINESS DAY ON WHICH THE LOAN IS TO BE MADE.  ALL LIBOR
LOANS REQUIRE THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE. WRITTEN NOTICES FOR
FUNDING REQUESTS

 

2

--------------------------------------------------------------------------------


 

SHALL BE IN THE FORM ATTACHED AS EXHIBIT 1.1(A)(II) (“NOTICE OF REVOLVING CREDIT
ADVANCE”).

 

(II)                                  IF BORROWER REQUESTS THAT REVOLVING
LENDERS MAKE, OR PERMIT TO REMAIN OUTSTANDING ANY OVERADVANCES, AGENT MAY, IN
ITS SOLE DISCRETION, ELECT TO MAKE, OR PERMIT TO REMAIN OUTSTANDING SUCH
OVERADVANCES; PROVIDED, HOWEVER, THAT AGENT MAY NOT CAUSE REVOLVING LENDERS TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, (A) AGGREGATE REVOLVING LOANS (INCLUDING,
WITHOUT DUPLICATION, SWING LINE LOANS) IN EXCESS OF THE MAXIMUM AMOUNT OR
(B) OVERADVANCES IN AN AGGREGATE AMOUNT IN EXCESS OF 20% OF THE REVOLVING LOAN
COMMITMENT.  IF AN OVERADVANCE IS MADE, OR PERMITTED TO REMAIN OUTSTANDING,
PURSUANT TO THE PRECEDING SENTENCE, THEN ALL REVOLVING LENDERS SHALL BE BOUND TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, SUCH OVERADVANCE BASED UPON THEIR PRO
RATA SHARES OF THE REVOLVING LOAN COMMITMENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  IF AN OVERADVANCE REMAINS OUTSTANDING FOR MORE THAN NINETY (90)
CONSECUTIVE DAYS DURING ANY ONE HUNDRED EIGHTY (180) DAY PERIOD, REVOLVING LOANS
MUST BE REPAID IMMEDIATELY IN AN AMOUNT SUFFICIENT TO ELIMINATE ALL OF SUCH
OVERADVANCES.  FURTHERMORE, HOLDERS OF A MAJORITY OF THE REVOLVING LOAN
COMMITMENT MAY PROSPECTIVELY REVOKE AGENT’S ABILITY TO MAKE OR PERMIT
OVERADVANCES BY WRITTEN NOTICE TO AGENT.  ANY OVERADVANCE MAY BE MADE AS A SWING
LINE ADVANCE.

 


(B)                                 [RESERVED].


 


(C)                                  SWING LINE FACILITY.


 

(I)                                     AGENT SHALL NOTIFY THE SWING LINE LENDER
UPON AGENT’S RECEIPT OF ANY NOTICE OF REVOLVING CREDIT ADVANCE.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, IN ITS DISCRETION, MAKE
AVAILABLE FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES
(EACH, A “SWING LINE ADVANCE”) IN ACCORDANCE WITH ANY SUCH NOTICE; PROVIDED,
HOWEVER, THAT ANY LIBOR REQUEST MADE BY BORROWER IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT SHALL NOT BE FUNDED BY THE LENDERS AS A BASE RATE
LOAN.  THE PROVISIONS OF THIS SECTION 1.1(C) SHALL NOT RELIEVE REVOLVING LENDERS
OF THEIR OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(A);
PROVIDED THAT IF THE SWING LINE LENDER MAKES A SWING LINE ADVANCE PURSUANT TO
ANY SUCH NOTICE, SUCH SWING LINE ADVANCE SHALL BE IN LIEU OF ANY REVOLVING
CREDIT ADVANCE THAT OTHERWISE MAY BE MADE BY REVOLVING LENDERS PURSUANT TO SUCH
NOTICE.  EXCEPT AS PROVIDED IN SECTION 1.1(A)(II) ABOVE, THE AGGREGATE AMOUNT OF
SWING LINE ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME THE LESSER OF
(A) THE SWING LINE COMMITMENT AND (B) BORROWING AVAILABILITY (“SWING LINE
AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION DATE, BORROWER MAY FROM TIME
TO TIME BORROW, REPAY AND RE-BORROW UNDER THIS SECTION 1.1(C).  EACH SWING LINE
ADVANCE SHALL BE MADE PURSUANT TO A NOTICE OF REVOLVING CREDIT ADVANCE DELIVERED
BY BORROWER TO AGENT IN ACCORDANCE WITH SECTION 1.1(A).  UNLESS THE SWING LINE
LENDER HAS RECEIVED AT LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN

 

3

--------------------------------------------------------------------------------


 

NOTICE FROM REQUISITE LENDERS INSTRUCTING IT NOT TO MAKE A SWING LINE ADVANCE,
THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF ANY CONDITION
PRECEDENT SET FORTH IN SECTION 7.2, BE ENTITLED TO FUND THAT SWING LINE ADVANCE,
AND TO HAVE EACH REVOLVING LENDER MAKE REVOLVING CREDIT ADVANCES IN ACCORDANCE
WITH SECTION 1.1(C)(III) OR PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH
SECTION 1.1(C)(IV).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN INDEX RATE
LOAN.  BORROWER SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
SWING LINE LOAN WITH PROCEEDS OF REVOLVING LOAN (TO THE EXTENT OTHERWISE
AVAILABLE HEREUNDER) OR WITH OTHER FUNDS AVAILABLE TO BORROWER UPON DEMAND
THEREFOR BY AGENT.  THE ENTIRE UNPAID BALANCE OF THE SWING LINE LOAN AND ALL
OTHER NON-CONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION DATE IF NOT SOONER
PAID IN FULL.

 

(II)                                  BORROWER SHALL EXECUTE AND DELIVER TO THE
SWING LINE LENDER A PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT.  SUCH
NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING
LINE LENDER, DATED THE RESTATEMENT EFFECTIVE DATE AND SUBSTANTIALLY IN THE FORM
OF EXHIBIT 1.1(C) (THE “SWING LINE NOTE”).  THE SWING LINE NOTE SHALL REPRESENT
THE OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF
LESS, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SWING LINE ADVANCES MADE TO
BORROWER TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 1.2.

 

(III)                               THE SWING LINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION BUT NO LESS FREQUENTLY THAN
ONCE WEEKLY, SHALL ON BEHALF OF BORROWER (AND BORROWER HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST EACH REVOLVING
LENDER (INCLUDING THE SWING LINE LENDER) TO MAKE A REVOLVING CREDIT ADVANCE TO
BORROWER (WHICH SHALL BE AN INDEX RATE LOAN) IN AN AMOUNT EQUAL TO THAT
REVOLVING LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT OF THE SWING LINE LOAN
(THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN. 
UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 6.1(F) AND 6.1(G) HAS OCCURRED
(IN WHICH EVENT THE PROCEDURES OF SECTION 1.1(C)(IV) SHALL APPLY) AND REGARDLESS
OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF
A REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH REVOLVING LENDER SHALL
DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF A REVOLVING CREDIT ADVANCE ON
BEHALF OF THE SWING LINE LENDER, PRIOR TO 2:00 P.M. (CHICAGO TIME), IN
IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE THAT
NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING CREDIT ADVANCES SHALL BE
IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED
SWING LINE LOAN.

 

(IV)                              IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH
A REVOLVING CREDIT ADVANCE PURSUANT TO SECTION 1.1(C)(III), ONE OF THE EVENTS
DESCRIBED IN SECTIONS 6.1(F) OR 6.1(G) HAS OCCURRED, THEN, SUBJECT TO THE
PROVISIONS OF SECTION 1.1(C)(V)

 

4

--------------------------------------------------------------------------------


 

BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT ADVANCE
WAS TO HAVE BEEN MADE FOR THE BENEFIT OF BORROWER, PURCHASE FROM THE SWING LINE
LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN IN AN AMOUNT
EQUAL TO ITS PRO RATA SHARE (DETERMINED WITH RESPECT TO REVOLVING LOANS) OF SUCH
SWING LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL PROMPTLY TRANSFER TO
THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
PARTICIPATION INTEREST.

 

(V)                                 EACH REVOLVING LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) AND TO PURCHASE
PARTICIPATION INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV) SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH
REVOLVING LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR
(D) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.  SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH REVOLVING LENDER THE AMOUNTS REQUIRED PURSUANT TO
SECTIONS 1.1.(C)(III) OR 1.1(C)(IV), AS THE CASE MAY BE.  IF ANY REVOLVING
LENDER DOES NOT MAKE AVAILABLE SUCH AMOUNTS TO AGENT OR THE SWING LINE LENDER,
AS APPLICABLE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER, ON DEMAND,
SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT
THE FEDERAL FUNDS RATE FOR THE FIRST TWO (2) BUSINESS DAYS AND AT THE INDEX RATE
THEREAFTER.

 


(D)                                 LETTERS OF CREDIT.  THE REVOLVING LOAN
COMMITMENT MAY, IN ADDITION TO ADVANCES UNDER THE REVOLVING LOAN, BE UTILIZED,
UPON THE REQUEST OF BORROWER, FOR THE ISSUANCE OF LETTERS OF CREDIT. 
IMMEDIATELY UPON THE ISSUANCE BY AN L/C ISSUER OF A LETTER OF CREDIT, AND
WITHOUT FURTHER ACTION ON THE PART OF AGENT OR ANY OF THE LENDERS, EACH
REVOLVING LENDER SHALL BE DEEMED TO HAVE PURCHASED FROM SUCH L/C ISSUER A
PARTICIPATION IN SUCH LETTER OF CREDIT (OR IN ITS OBLIGATION UNDER A RISK
PARTICIPATION AGREEMENT WITH RESPECT THERETO) EQUAL TO SUCH REVOLVING LENDER’S
PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT.


 

(I)                                     MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF
LETTER OF CREDIT OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING
AT ANY TIME SHALL NOT EXCEED $3,000,000 (“L/C SUBLIMIT”).

 

(II)                                  REIMBURSEMENT.  BORROWER SHALL BE
IRREVOCABLY AND UNCONDITIONALLY OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER FORMALITIES OF ANY KIND, TO REIMBURSE ANY L/C ISSUER WITHIN ONE
(1) BUSINESS DAY FOLLOWING DEMAND IN IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS
PAID BY SUCH L/C ISSUER WITH RESPECT TO A LETTER OF CREDIT, INCLUDING ALL
REIMBURSEMENT

 

5

--------------------------------------------------------------------------------


 

PAYMENTS, FEES, CHARGES, COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER
HEREBY AUTHORIZES AND DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S
ACCOUNT (BY INCREASING THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT
ADVANCES) IN THE AMOUNT OF ANY PAYMENT MADE BY AN L/C ISSUER WITH RESPECT TO ANY
LETTER OF CREDIT.  ALL AMOUNTS PAID BY AN L/C ISSUER WITH RESPECT TO ANY LETTER
OF CREDIT THAT ARE NOT IMMEDIATELY REPAID BY BORROWER WITH THE PROCEEDS OF A
REVOLVING CREDIT ADVANCE OR OTHERWISE SHALL BEAR INTEREST AT THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS WHICH ARE INDEX RATE LOANS PLUS, AT THE ELECTION
OF AGENT OR REQUISITE LENDERS, AN ADDITIONAL TWO PERCENT (2.00%) PER ANNUM. 
EACH REVOLVING LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN
MADE PURSUANT TO THIS SECTION 1.1(D)(II).  IN THE EVENT AGENT ELECTS NOT TO
DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE THE L/C ISSUER IN FULL
ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE AMOUNT OF SUCH UN-REIMBURSED
PAYMENT AND THE ACCRUED INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT
BUSINESS DAY PRIOR TO 2:00 P.M. (CHICAGO TIME), SHALL DELIVER TO AGENT AN AMOUNT
EQUAL TO ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON
DEMAND BY THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT
MADE BY THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY
REIMBURSED BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH
REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS
SUBSECTION IN RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF,
COUNTERCLAIM, THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT
OR ANY FAILURE BY BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN
SECTION 7.2.  IF ANY REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER
THE AMOUNT OF SUCH REVOLVING LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE
L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS
SECTION 1.1(D)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM SUCH REVOLVING LENDER TOGETHER WITH INTEREST AT THE INDEX RATE.

 

(III)                               REQUEST FOR LETTERS OF CREDIT.  BORROWER
SHALL GIVE AGENT AT LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE
SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND
THE NAME AND ADDRESS OF THE BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS
PROPOSED TO BE SUPPORTED THEREBY.  IF AGENT INFORMS BORROWER THAT THE L/C ISSUER
CANNOT ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY, BORROWER MAY REQUEST THAT
L/C ISSUER ARRANGE FOR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A
RISK PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY
ACCEPTABLE TO AGENT, L/C ISSUER AND BORROWER.  THE ISSUANCE OF ANY LETTER OF
CREDIT UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE CONDITIONS THAT THE LETTER
OF CREDIT (I) SUPPORTS A TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS OF BORROWER AND (II) IS IN A FORM, IS FOR AN AMOUNT AND CONTAINS SUCH
TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C ISSUER AND, IN
THE CASE OF STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE REQUESTING

 

6

--------------------------------------------------------------------------------


 

THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE
LETTER OF CREDIT AND THE MASTER STANDBY AGREEMENT OR MASTER DOCUMENTARY
AGREEMENT, AS APPLICABLE, AND AN APPLICATION FOR A LETTER OF CREDIT, IF ANY,
THEN REQUIRED BY THE L/C ISSUER COMPLETED IN A MANNER SATISFACTORY TO SUCH L/C
ISSUER.  IF ANY PROVISION OF ANY APPLICATION OR REIMBURSEMENT AGREEMENT IS
INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THEN THE PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT OF SUCH INCONSISTENCY, SHALL CONTROL.

 

(IV)                              EXPIRATION DATES OF LETTERS OF CREDIT.  THE
EXPIRATION DATE OF EACH LETTER OF CREDIT SHALL BE ON A DATE WHICH IS NOT LATER
THAN THE EARLIER OF (A) ONE YEAR FROM ITS DATE OF ISSUANCE OR (B) THE THIRTIETH
(30TH) DAY PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF THE
TERM COMMITMENT TERMINATION DATE. NOTWITHSTANDING THE FOREGOING, A LETTER OF
CREDIT MAY PROVIDE FOR AUTOMATIC EXTENSIONS OF ITS EXPIRATION DATE FOR ONE (1)
OR MORE SUCCESSIVE ONE (1) YEAR PERIODS PROVIDED THAT THE L/C ISSUER HAS THE
RIGHT TO TERMINATE SUCH LETTER OF CREDIT ON EACH SUCH ANNUAL EXPIRATION DATE AND
NO RENEWAL TERM MAY EXTEND THE TERM OF THE LETTER OF CREDIT TO A DATE THAT IS
LATER THAN THE THIRTIETH (30TH) DAY PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF
THE DEFINITION OF THE TERM COMMITMENT TERMINATION DATE.  THE L/C ISSUER MAY
ELECT NOT TO RENEW ANY SUCH LETTER OF CREDIT AND, UPON DIRECTION BY AGENT OR
REQUISITE LENDERS, SHALL NOT RENEW ANY SUCH LETTER OF CREDIT AT ANY TIME DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, PROVIDED THAT, IN THE CASE OF A
DIRECTION BY AGENT OR REQUISITE LENDERS, THE L/C ISSUER RECEIVES SUCH DIRECTIONS
PRIOR TO THE DATE NOTICE OF NON-RENEWAL IS REQUIRED TO BE GIVEN BY THE L/C
ISSUER AND THE L/C ISSUER HAS HAD A REASONABLE PERIOD OF TIME TO ACT ON SUCH
NOTICE.

 

(V)                                 OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
BORROWER TO REIMBURSE THE L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN
RESPECT OF LETTERS OF CREDIT ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND
IRREVOCABLE AND SHALL BE PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR
WAIVER OF OR ANY CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY
LETTER OF CREDIT OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR
ANY OTHER PERSON MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF
CREDIT, AGENT, ANY L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR
UNRELATED AGREEMENTS OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED
UNDER ANY  LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; (E) PAYMENT UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A
DRAFT OR OTHER DOCUMENT THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT; OR (F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY
KIND OF ANY L/C ISSUER, AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT
OR CIRCUMSTANCE

 

7

--------------------------------------------------------------------------------


 

WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 1.1(D)(V),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER.

 

(VI)                              OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER
(OTHER THAN GE CAPITAL) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT
HEREUNDER UNTIL IT HAS PROVIDED AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT
AND INTENDED ISSUANCE DATE OF SUCH LETTER OF CREDIT AND AGENT HAS RETURNED A
WRITTEN ACKNOWLEDGMENT OF SUCH NOTICE TO L/C ISSUER.  EACH L/C ISSUER (OTHER
THAN GE CAPITAL) FURTHER AGREES TO PROVIDE TO AGENT:  (A) A COPY OF EACH LETTER
OF CREDIT ISSUED BY SUCH L/C ISSUER PROMPTLY AFTER ITS ISSUANCE; (B) A WEEKLY
REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER, THE DATES AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE
EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF
CREDIT DURING SUCH WEEK AND THE AMOUNT OF ANY UN-REIMBURSED DRAWS UNDER SUCH
LETTERS OF CREDIT; AND (C) SUCH ADDITIONAL INFORMATION REASONABLY REQUESTED BY
AGENT FROM TIME TO TIME WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY
UNDERSTOOD AND AGREED BY BORROWER THAT THE ABSOLUTE AND UNCONDITIONAL OBLIGATION
OF BORROWER TO AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE UNDER A
LETTER OF CREDIT WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE L/C ISSUER.  HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED TO
EXCUSE AN L/C ISSUER FROM LIABILITY TO BORROWER TO THE EXTENT OF ANY DIRECT
DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, WITH BORROWER HEREBY WAIVING ALL
CLAIMS FOR ANY CONSEQUENTIAL DAMAGES TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY BORROWER THAT ARE SUBJECT TO INDEMNIFICATION UNDER THE MASTER
STANDBY AGREEMENT OR THE MASTER DOCUMENTARY AGREEMENT.

 


(E)                                  FUNDING AUTHORIZATION.  THE PROCEEDS OF ALL
LOANS MADE PURSUANT TO THIS AGREEMENT SUBSEQUENT TO THE RESTATEMENT EFFECTIVE
DATE ARE TO BE FUNDED BY AGENT BY WIRE TRANSFER TO THE ACCOUNT DESIGNATED BY
BORROWER BELOW (THE “DISBURSEMENT ACCOUNT”):


 

Bank:

Wells Fargo Bank

ABA No.:

121-000-248

Bank Address:

2030 Main Street, Suite 900, Irvine, CA 92614

Account No.:

4159-418938

Reference:

Cherokee International

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 

8

--------------------------------------------------------------------------------


 


1.2                                 INTEREST AND APPLICABLE MARGINS.


 


(A)                                  BORROWER SHALL PAY INTEREST TO AGENT, FOR
THE RATABLE BENEFIT OF LENDERS, IN ACCORDANCE WITH THE VARIOUS LOANS BEING MADE
BY EACH LENDER, IN ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE
FOLLOWING RATES:  (I) WITH RESPECT TO THE REVOLVING CREDIT ADVANCES WHICH ARE
DESIGNATED AS INDEX RATE LOANS (AND FOR ALL OTHER OBLIGATIONS NOT OTHERWISE SET
FORTH BELOW), THE INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM
OR, WITH RESPECT TO REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS LIBOR
LOANS, THE APPLICABLE LIBOR RATE PLUS THE APPLICABLE REVOLVER LIBOR MARGIN PER
ANNUM;  AND (II)  WITH RESPECT TO THE SWING LINE LOAN, THE INDEX RATE PLUS THE
APPLICABLE REVOLVER INDEX MARGIN PER ANNUM.


 

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

1.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

2.50

%

 

 

 

 

Applicable L/C Margin

 

2.50

%

 

 

 

 

Applicable Unused Line Fee Margin

 

0.50

%

 


(B)                                 IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE
DEFINITION OF LIBOR PERIOD) AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)                                  ALL COMPUTATIONS OF FEES CALCULATED ON A
PER ANNUM BASIS AND INTEREST ON LIBOR LOANS SHALL BE MADE BY AGENT ON THE BASIS
OF A 360-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS OCCURRING IN THE
PERIOD FOR WHICH SUCH FEES AND SUCH INTEREST ARE PAYABLE.  ALL COMPUTATIONS OF
INTEREST ON INDEX RATE LOANS SHALL BE MADE BY AGENT ON THE BASIS OF A 365 OR
366-DAY YEAR, AS APPLICABLE, FOR THE ACTUAL NUMBER OF DAYS OCCURRING IN THE
PERIOD FOR WHICH SUCH INTEREST IS PAYABLE.  THE INDEX RATE IS A FLOATING RATE
DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF AN INTEREST RATE AND
FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON BORROWER, ABSENT
MANIFEST ERROR.


 


(D)                                 SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING UNDER SECTION 6.1(A), (F) OR (G) AND WITHOUT NOTICE OF ANY
KIND, OR SO LONG AS ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND AT THE ELECTION OF AGENT (OR UPON THE WRITTEN REQUEST OF REQUISITE LENDERS)
CONFIRMED BY WRITTEN NOTICE FROM AGENT TO BORROWER, THE INTEREST RATES
APPLICABLE TO THE LOANS AND THE LETTER OF CREDIT FEE SHALL BE INCREASED BY TWO
PERCENTAGE POINTS (2.00%) PER ANNUM ABOVE THE RATES OF INTEREST OR THE RATE OF
SUCH FEE OTHERWISE APPLICABLE HEREUNDER (THE “DEFAULT RATE”), AND ALL
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE APPLICABLE TO
SUCH OBLIGATIONS.  INTEREST AND LETTER

 

9

--------------------------------------------------------------------------------


 


OF CREDIT FEES AT THE DEFAULT RATE SHALL ACCRUE FROM THE INITIAL DATE OF SUCH
EVENT OF DEFAULT UNTIL THAT EVENT OF DEFAULT IS CURED OR WAIVED AND SHALL BE
PAYABLE UPON DEMAND, BUT IN ANY EVENT, SHALL BE PAYABLE ON THE NEXT REGULARLY
SCHEDULED PAYMENT DATE SET FORTH HEREIN FOR SUCH OBLIGATION.


 


(E)                                  BORROWER SHALL HAVE THE OPTION TO
(I) REQUEST THAT ANY REVOLVING CREDIT ADVANCE BE MADE AS A LIBOR LOAN,
(II) CONVERT AT ANY TIME ALL OR ANY PART OF OUTSTANDING LOANS (OTHER THAN THE
SWING LINE LOAN) FROM INDEX RATE LOANS TO LIBOR LOANS, (III) CONVERT ANY LIBOR
LOAN TO AN INDEX RATE LOAN, SUBJECT TO PAYMENT OF THE LIBOR BREAKAGE FEE IN
ACCORDANCE WITH SECTION 1.3(E) IF SUCH CONVERSION IS MADE PRIOR TO THE
EXPIRATION OF THE LIBOR PERIOD APPLICABLE THERETO, OR (IV) CONTINUE ALL OR ANY
PORTION OF ANY LOAN (OTHER THAN THE SWING LINE LOAN) AS A LIBOR LOAN UPON THE
EXPIRATION OF THE APPLICABLE LIBOR PERIOD AND THE SUCCEEDING LIBOR PERIOD OF
THAT CONTINUED LOAN SHALL COMMENCE ON THE FIRST DAY AFTER THE LAST DAY OF THE
LIBOR PERIOD OF THE LOAN TO BE CONTINUED.  ANY LOAN OR GROUP OF LOANS HAVING THE
SAME PROPOSED LIBOR PERIOD TO BE MADE OR CONTINUED AS, OR CONVERTED INTO, A
LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF $100,000 AND INTEGRAL MULTIPLES OF
$100,000 IN EXCESS OF SUCH AMOUNT.  ANY SUCH ELECTION MUST BE MADE BY NOON
(CHICAGO TIME) ON THE 3RD BUSINESS DAY PRIOR TO (1) THE DATE OF ANY PROPOSED
REVOLVING CREDIT ADVANCE WHICH IS TO BEAR INTEREST AT THE LIBOR RATE, (2) THE
END OF EACH LIBOR PERIOD WITH RESPECT TO ANY LIBOR LOANS TO BE CONTINUED AS
SUCH, OR (3) THE DATE ON WHICH BORROWER WISHES TO CONVERT ANY INDEX RATE LOAN TO
A LIBOR LOAN FOR A LIBOR PERIOD DESIGNATED BY BORROWER IN SUCH ELECTION.  IF NO
ELECTION IS RECEIVED WITH RESPECT TO A LIBOR LOAN BY NOON (CHICAGO TIME) ON THE
3RD BUSINESS DAY PRIOR TO THE END OF THE LIBOR PERIOD WITH RESPECT THERETO, THAT
LIBOR LOAN SHALL BE CONVERTED TO AN INDEX RATE LOAN AT THE END OF ITS LIBOR
PERIOD.  BORROWER MUST MAKE SUCH ELECTION BY NOTICE TO AGENT IN WRITING, BY FAX
OR OVERNIGHT COURIER.  IN THE CASE OF ANY CONVERSION OR CONTINUATION, SUCH
ELECTION MUST BE MADE PURSUANT TO A WRITTEN NOTICE (A “NOTICE OF
CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.2(E).  NO LOAN SHALL BE MADE,
CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND AGENT OR REQUISITE LENDERS HAVE DETERMINED NOT TO MAKE OR
CONTINUE ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF. NO LOAN MAY BE MADE AS OR
CONVERTED INTO A LIBOR LOAN UNTIL FIVE (5) DAYS AFTER THE RESTATEMENT EFFECTIVE
DATE.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS SECTION 1.2, IF A COURT OF COMPETENT JURISDICTION DETERMINES
IN A FINAL ORDER THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST
RATE OF INTEREST PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG
AS THE MAXIMUM LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE
HEREUNDER SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF
AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE
MAXIMUM LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE
MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON
BEHALF OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED
HAD THE INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS
PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE RESTATEMENT EFFECTIVE DATE AS
OTHERWISE PROVIDED IN THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE RATE(S) OF INTEREST AND IN
THE MANNER PROVIDED IN SECTIONS 1.2(A) THROUGH (E), UNLESS AND UNTIL THE RATE OF
INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND AT THAT TIME THIS PARAGRAPH
SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL INTEREST RECEIVED BY ANY LENDER
PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY
HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER BEEN CALCULATED FOR THE FULL TERM
HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE MAXIMUM LAWFUL RATE IS CALCULATED
PURSUANT TO THIS PARAGRAPH, SUCH INTEREST SHALL BE CALCULATED AT A DAILY RATE
EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY THE NUMBER OF DAYS IN THE YEAR IN
WHICH SUCH CALCULATION IS MADE.  IF, NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 1.2(F), A COURT OF COMPETENT JURISDICTION SHALL DETERMINE BY A FINAL,
NON-APPEALABLE ORDER THAT A LENDER HAS RECEIVED INTEREST HEREUNDER IN EXCESS OF
THE MAXIMUM LAWFUL RATE, AGENT SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PROMPTLY APPLY SUCH EXCESS AS SPECIFIED IN SECTION 1.5(E) AND THEREAFTER SHALL
REFUND ANY EXCESS TO BORROWER OR AS SUCH COURT OF COMPETENT JURISDICTION MAY
OTHERWISE ORDER.


 


1.3                                 FEES.


 


(A)                                  FEE LETTER.  BORROWER SHALL PAY TO GE
CAPITAL, INDIVIDUALLY, THE FEES SPECIFIED IN THAT CERTAIN FEE LETTER DATED AS OF
JANUARY 22, 2004 BETWEEN BORROWER AND GE CAPITAL (THE “GE CAPITAL FEE LETTER”),
AT THE TIMES SPECIFIED FOR PAYMENT THEREIN.


 


(B)                                 UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION
FOR THE REVOLVING LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT
OF SUCH LENDERS, IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER
PRIOR TO THE COMMITMENT TERMINATION DATE AND ON THE COMMITMENT TERMINATION DATE,
A FEE FOR BORROWER’S NON-USE OF AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE
APPLICABLE UNUSED LINE FEE MARGIN PER ANNUM MULTIPLIED BY THE DIFFERENCE BETWEEN
(X) THE MAXIMUM AMOUNT (AS IT MAY BE REDUCED FROM TIME TO TIME) AND (Y) THE
AVERAGE FOR THE PERIOD OF THE DAILY CLOSING BALANCES OF THE REVOLVING LOAN
(INCLUDING, WITHOUT DUPLICATION, SWING LINE LOANS) OUTSTANDING DURING THE PERIOD
FOR WHICH SUCH FEE IS DUE.


 


(C)                                  [RESERVED].


 


(D)                                 LETTER OF CREDIT FEE.  BORROWER AGREES TO
PAY TO AGENT FOR THE BENEFIT OF REVOLVING LENDERS, AS COMPENSATION TO SUCH
REVOLVING LENDERS FOR LETTER OF CREDIT OBLIGATIONS INCURRED HEREUNDER, (I) ALL
COSTS AND EXPENSES INCURRED BY AGENT OR ANY LENDER ON ACCOUNT OF SUCH LETTER OF
CREDIT OBLIGATIONS, AND (II) FOR EACH FISCAL QUARTER DURING WHICH ANY LETTER OF
CREDIT OBLIGATION SHALL REMAIN OUTSTANDING, A FEE (THE “LETTER OF CREDIT FEE”)
IN AN AMOUNT EQUAL TO THE APPLICABLE L/C MARGIN MULTIPLIED BY THE AVERAGE AMOUNT
AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER THE APPLICABLE LETTER OF CREDIT
DURING SUCH FISCAL QUARTER.  SUCH FEE SHALL BE PAID TO AGENT FOR THE BENEFIT OF
THE REVOLVING LENDERS IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH MONTH AND ON
THE COMMITMENT TERMINATION DATE.  IN ADDITION, BORROWER SHALL PAY TO ANY L/C
ISSUER, ON DEMAND, SUCH CUSTOMARY FEES (INCLUDING ALL PER ANNUM FEES), CHARGES
AND EXPENSES OF SUCH L/C ISSUER IN RESPECT OF THE ISSUANCE, NEGOTIATION,
ACCEPTANCE, AMENDMENT, TRANSFER

 

11

--------------------------------------------------------------------------------


 


AND PAYMENT OF SUCH LETTER OF CREDIT OR OTHERWISE PAYABLE PURSUANT TO THE
APPLICATION AND RELATED DOCUMENTATION UNDER WHICH SUCH LETTER OF CREDIT IS
ISSUED.


 


(E)                                  LIBOR BREAKAGE FEE.  UPON (I) ANY DEFAULT
BY BORROWER IN MAKING ANY BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY
LIBOR LOAN FOLLOWING BORROWER’S DELIVERY TO AGENT OF ANY LIBOR LOAN REQUEST IN
RESPECT THEREOF OR (II) ANY PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT THE
LAST DAY OF THE LIBOR PERIOD APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF
SUCH PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWER
SHALL PAY AGENT, FOR THE BENEFIT OF ALL LENDERS THAT FUNDED OR WERE PREPARED TO
FUND ANY SUCH LIBOR LOAN, THE LIBOR BREAKAGE FEE.


 


(F)                                    [RESERVED].


 


(G)                                 EXPENSES AND ATTORNEYS’ FEES.  BORROWER
AGREES TO PROMPTLY PAY ALL FEES, CHARGES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY AGENT IN CONNECTION WITH
ANY MATTERS CONTEMPLATED BY OR ARISING OUT OF THE LOAN DOCUMENTS, IN CONNECTION
WITH THE EXAMINATION, REVIEW, DUE DILIGENCE INVESTIGATION, DOCUMENTATION,
NEGOTIATION, CLOSING AND SYNDICATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND
IN CONNECTION WITH THE CONTINUED ADMINISTRATION OF THE LOAN DOCUMENTS INCLUDING
ANY AMENDMENTS, MODIFICATIONS, CONSENTS AND WAIVERS.  BORROWER AGREES TO
PROMPTLY PAY REASONABLE DOCUMENTATION CHARGES ASSESSED BY AGENT FOR AMENDMENTS,
WAIVERS, CONSENTS AND ANY OF THE DOCUMENTATION PREPARED BY AGENT’S INTERNAL
LEGAL STAFF.  BORROWER AGREES TO PROMPTLY PAY ALL FEES, CHARGES, COSTS AND
EXPENSES (INCLUDING FEES, CHARGES, COSTS AND EXPENSES OF ATTORNEYS, AUDITORS
(WHETHER INTERNAL OR EXTERNAL), APPRAISERS, CONSULTANTS AND ADVISORS AND THE
ALLOCATED COST OF INTERNAL LEGAL STAFF) INCURRED BY AGENT IN CONNECTION WITH ANY
EVENT OF DEFAULT, WORK-OUT OR ACTION TO ENFORCE ANY LOAN DOCUMENT OR TO COLLECT
ANY PAYMENTS DUE FROM BORROWER OR ANY OTHER CREDIT PARTY.  IN ADDITION, IN
CONNECTION WITH ANY WORK-OUT OR ACTION TO ENFORCE ANY LOAN DOCUMENT OR TO
COLLECT ANY PAYMENTS DUE FROM BORROWER OR ANY OTHER CREDIT PARTY, BORROWER
AGREES TO PROMPTLY PAY ALL FEES, CHARGES, COSTS AND EXPENSES INCURRED BY LENDERS
FOR ONE (1) COUNSEL ACTING FOR ALL LENDERS AND AGENT.  ALL FEES, CHARGES, COSTS
AND EXPENSES FOR WHICH BORROWER IS RESPONSIBLE UNDER THIS SECTION 1.3(G) SHALL
BE DEEMED PART OF THE OBLIGATIONS WHEN INCURRED, PAYABLE UPON DEMAND OR IN
ACCORDANCE WITH THE FINAL SENTENCE OF SECTION 1.4 AND SECURED BY THE COLLATERAL.


 


1.4                                 PAYMENTS.  ALL PAYMENTS BY BORROWER OF THE
OBLIGATIONS SHALL BE WITHOUT DEDUCTION, DEFENSE, SETOFF OR COUNTERCLAIM AND
SHALL BE MADE IN SAME DAY FUNDS AND DELIVERED TO AGENT, FOR THE BENEFIT OF AGENT
AND LENDERS, AS APPLICABLE, BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT OR SUCH
OTHER PLACE AS AGENT MAY FROM TIME TO TIME DESIGNATE IN WRITING.

 

ABA No. 021-001-033
Account Number 502-328-54
Bankers Trust Company
New York, New York



12

--------------------------------------------------------------------------------


 

ACCOUNT NAME: GECC/CAF DEPOSITORY
Reference:  GE Capital re Cherokee International

 

Borrower shall receive credit on the day of receipt for funds received by Agent
by 1:00 p.m. (Chicago time).  In the absence of timely receipt, such funds shall
be deemed to have been paid on the next Business Day.  Whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the payment may be made on the next succeeding Business Day and such extension
of time shall be included in the computation of the amount of interest and Fees
due hereunder.

 

Borrower hereby authorizes Lenders to make Revolving Credit Advances or Swing
Line Advances, on the basis of their Pro Rata Shares, for the payment of
Scheduled Installments, interest, Fees and expenses, Letter of Credit
reimbursement obligations and any amounts required to be deposited with respect
to outstanding Letter of Credit Obligations pursuant to Sections 1.5(g) or 6.3.

 


1.5                                 PREPAYMENTS.  WITHOUT PREJUDICING,
QUALIFYING, LIMITING OR OTHERWISE AFFECTING THE PROVISIONS OF SECTION 1.6 OF THE
SECURITY AGREEMENT AND THE PROVISIONS OF ANY BANK AGENCY AND CONTROL AGREEMENTS
(AS DEFINED THEREIN) OR OTHER BLOCKED ACCOUNT AGREEMENTS NOW OR HEREAFTER
EXISTING AND RELATING TO THE COLLECTION, DEPOSIT, CONTROL AND APPLICATION OF
OPERATING REVENUES AND OTHER MONIES RECEIVED BY BORROWER AND/OR ITS DOMESTIC
SUBSIDIARIES, BORROWER AGREES AS FOLLOWS.


 


(A)                                  VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY
TIME, BORROWER, IN ACCORDANCE WITH SUBSECTION 1.1(A)(I), MAY PREPAY THE LOANS,
IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY SUBJECT TO THE PAYMENT OF LIBOR
BREAKAGE FEES, IF APPLICABLE.


 


(B)                                 [RESERVED].


 


(C)                                  PREPAYMENTS FROM ASSET DISPOSITIONS. 
IMMEDIATELY UPON RECEIPT OF ANY NET PROCEEDS RELATING TO ANY EVENT OCCURRING
AFTER THE RESTATEMENT EFFECTIVE DATE, BORROWER SHALL, IN ACCORDANCE WITH
SUBSECTION 1.1(A)(I) HEREOF AND EXCEPT AS OTHERWISE PROVIDED IN
SUBSECTION 1.1(A)(II), REPAY THE REVOLVING CREDIT ADVANCES (WITHOUT REDUCTION OF
THE REVOLVING LOAN COMMITMENT) BY AN AMOUNT EQUAL TO THE AMOUNT OF ANY REDUCTION
IN THE BORROWING BASE ATTRIBUTABLE TO THE ASSET DISPOSITION GIVING RISE TO SUCH
NET PROCEEDS TO THE EXTENT THAT ANY SUCH REDUCTION WOULD RESULT IN THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOAN EXCEEDING THE MAXIMUM AMOUNT
OF REVOLVING LOAN PERMITTED TO BE OUTSTANDING.  BORROWER OR ANY SUBSIDIARY MAY
REINVEST ALL REMAINING NET PROCEEDS OF SUCH ASSET DISPOSITION, WITHIN ONE YEAR,
IN PRODUCTIVE ASSETS OF A KIND THEN USED OR USABLE IN THE BUSINESS OF BORROWER
OR SUCH SUBSIDIARY.  IF BORROWER DOES NOT INTEND TO SO REINVEST SUCH NET
PROCEEDS OR IF THE PERIOD SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE
EXPIRES WITHOUT BORROWER HAVING REINVESTED SUCH NET PROCEEDS, THE PAYMENTS SHALL
BE APPLIED IN ACCORDANCE WITH SECTION 1.5(E).


 


(D)                                 PREPAYMENTS FROM ISSUANCE OF SECURITIES. 
WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE RECEIPT BY BORROWER OF THE NET CASH
PROCEEDS OF THE ISSUANCE OF STOCK (OTHER

 

13

--------------------------------------------------------------------------------


 


THAN (1) PROCEEDS OF THE ISSUANCE OF STOCK BY BORROWER RECEIVED IN CONNECTION
WITH THE IPO, THE OVER ALLOTMENT OPTION GRANTED TO THE UNDERWRITERS IN
CONNECTION THEREWITH AND ANY SECONDARY OFFERING CONSUMMATED WITHIN ONE YEAR OF
THE IPO, (2) PROCEEDS FROM THE ISSUANCE OF STOCK TO EMPLOYEES, DIRECTORS OR
MEMBERS OF THE MANAGEMENT OF BORROWER OR ANY OF ITS SUBSIDIARIES OR PURSUANT TO
ANY STOCK OPTION PLAN, (3) PROCEEDS FROM THE ISSUANCE OF STOCK TO THE EXISTING
CONTROL SHAREHOLDERS, (4) PROCEEDS OF THE ISSUANCE OF STOCK TO BORROWER OR ANY
SUBSIDIARY OF BORROWER, AND (5) PROCEEDS FROM THE ISSUANCE OR EXERCISE OF
OPTIONS OR WARRANTS RELATING TO THE STOCK OF BORROWER), BORROWER SHALL PREPAY
THE LOANS IN AN AMOUNT EQUAL TO SUCH CASH PROCEEDS, NET OF UNDERWRITING
DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE COSTS AND FEES ASSOCIATED
THEREWITH OR RELATED THERETO, INCLUDING, WITHOUT LIMITATION, LEGAL, ACCOUNTING
AND INVESTMENT BANKING FEES AND EXPENSES.  THE PAYMENTS SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 1.5(E).


 


(E)                                  APPLICATION OF PROCEEDS.  WITH RESPECT TO
THE PREPAYMENTS DESCRIBED IN SECTIONS 1.5(A) (OTHER THAN ANY AMOUNT APPLIED TO
THE REVOLVING CREDIT ADVANCES AS A RESULT OF THE REDUCTION OF THE BORROWING BASE
AS SPECIFIED THEREIN), 1.5(C) AND 1.5(D), SUCH PREPAYMENTS SHALL FIRST BE
APPLIED TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE SWING LINE LOAN AND
THEN THE REVOLVING CREDIT ADVANCES BUT NOT AS A PERMANENT REDUCTION OF THE
REVOLVING LOAN COMMITMENT.  CONSIDERING EACH TYPE OF LOAN BEING PREPAID
SEPARATELY, ANY SUCH PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF
THE TYPE REQUIRED TO BE PREPAID BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE
REQUIRED TO BE PREPAID, IN EACH CASE IN A MANNER WHICH MINIMIZES ANY RESULTING
LIBOR BREAKAGE FEE.


 


(F)                                    APPLICATION OF PREPAYMENTS FROM INSURANCE
PROCEEDS.  PREPAYMENTS FROM INSURANCE IN ACCORDANCE WITH SECTION 2.2 SHALL BE
APPLIED AS FOLLOWS:  FIRST, TO THE SWING LINE LOANS AND, SECOND, TO THE
REVOLVING CREDIT ADVANCES.  NEITHER THE REVOLVING LOAN COMMITMENT NOR THE SWING
LINE LOAN COMMITMENT SHALL BE PERMANENTLY REDUCED BY THE AMOUNT OF ANY SUCH
PREPAYMENTS.


 


(G)                                 LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT
ANY LETTERS OF CREDIT ARE OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN
COMMITMENT IS TERMINATED, BORROWER SHALL (1) DEPOSIT WITH AGENT FOR THE BENEFIT
OF ALL REVOLVING LENDERS CASH IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE
OUTSTANDING LETTER OF CREDIT OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE
PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTERS OF CREDIT AND PAY ANY FEES AND
EXPENSES RELATED THERETO OR CAUSE TO BE ISSUED BACK-UP LETTERS OF CREDIT
REASONABLY ACCEPTABLE TO AGENT, AND (2) PREPAY THE FEE PAYABLE UNDER
SECTION 1.3(D) WITH RESPECT TO SUCH LETTERS OF CREDIT FOR THE FULL REMAINING
TERMS OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER OF CREDIT,
THE UNEARNED PORTION OF SUCH PREPAID FEE ATTRIBUTABLE TO SUCH LETTER OF CREDIT
AND ANY OTHER AMOUNTS DEPOSITED WITH AGENT PURSUANT TO THIS CLAUSE (G) (WITH
RESPECT TO SUCH TERMINATED LETTER OF CREDIT) NOT APPLIED TO REIMBURSE THE L/C
ISSUER FOR DRAWINGS MADE ON SUCH LETTER OF CREDIT SHALL BE REFUNDED TO BORROWER.


 


1.6                                 MATURITY.  ALL OF THE OBLIGATIONS SHALL
BECOME DUE AND PAYABLE AS OTHERWISE SET FORTH HEREIN, BUT IN ANY EVENT ALL OF
THE REMAINING OBLIGATIONS SHALL BECOME DUE AND PAYABLE

 

14

--------------------------------------------------------------------------------


 

upon termination of this Agreement.  Until all Obligations have been fully paid
and satisfied (other than contingent indemnification obligations to the extent
no unsatisfied claim has been asserted), the Revolving Loan Commitment has been
terminated and all Letters of Credit have been terminated or otherwise secured
in accordance with Section 1.5(g), Agent shall be entitled to retain the
security interests in the Collateral granted under the Collateral Documents and
the ability to exercise all rights and remedies available to them under the Loan
Documents and applicable laws.  Notwithstanding anything contained in this
Agreement to the contrary, upon any termination of the Revolving Loan
Commitment, all of the Obligations shall be due and payable.

 


1.7                                 ELIGIBLE ACCOUNTS.  ALL OF THE ACCOUNTS
OWNED BY BORROWER AND ITS DOMESTIC SUBSIDIARIES AND REFLECTED IN THE MOST RECENT
BORROWING BASE CERTIFICATE DELIVERED BY BORROWER TO AGENT SHALL BE “ELIGIBLE
ACCOUNTS” FOR PURPOSES OF THIS AGREEMENT, EXCEPT ANY ACCOUNT TO WHICH ANY OF THE
EXCLUSIONARY CRITERIA SET FORTH BELOW APPLIES.  AGENT SHALL HAVE THE RIGHT TO
ESTABLISH, MODIFY OR ELIMINATE RESERVES AGAINST ELIGIBLE ACCOUNTS FROM TIME TO
TIME IN ITS PERMITTED DISCRETION.  IN ADDITION, AGENT RESERVES THE RIGHT, AT ANY
TIME AND FROM TIME TO TIME AFTER THE RESTATEMENT EFFECTIVE DATE, TO ADJUST ANY
OF THE CRITERIA SET FORTH BELOW, TO ESTABLISH NEW CRITERIA AND TO ADJUST ADVANCE
RATES WITH RESPECT TO ELIGIBLE ACCOUNTS, IN ITS PERMITTED DISCRETION, SUBJECT TO
THE APPROVAL OF REQUISITE LENDERS IN THE CASE OF ADJUSTMENTS, NEW CRITERIA OR
CHANGES IN ADVANCE RATES WHICH HAVE THE EFFECT OF MAKING MORE CREDIT AVAILABLE. 
ELIGIBLE ACCOUNTS SHALL NOT INCLUDE ANY ACCOUNT OF BORROWER OR ANY DOMESTIC
SUBSIDIARY THEREOF:

 


(A)                                  THAT DOES NOT ARISE FROM THE SALE OR LEASE
OF GOODS OR THE PERFORMANCE OF SERVICES BY BORROWER OR SUCH DOMESTIC SUBSIDIARY
IN THE ORDINARY COURSE OF ITS BUSINESS;


 


(B)                                 (I) UPON WHICH BORROWER’S OR SUCH DOMESTIC
SUBSIDIARY’S RIGHT TO RECEIVE PAYMENT IS NOT ABSOLUTE OR IS CONTINGENT UPON THE
FULFILLMENT OF ANY CONDITION WHATSOEVER OR (II) AS TO WHICH SUCH PERSON IS NOT
ABLE TO BRING SUIT OR OTHERWISE ENFORCE ITS REMEDIES AGAINST THE ACCOUNT DEBTOR
THROUGH JUDICIAL PROCESS, OR (III) IF THE ACCOUNT REPRESENTS A PROGRESS BILLING
CONSISTING OF AN INVOICE FOR GOODS SOLD OR USED OR SERVICES RENDERED PURSUANT TO
A CONTRACT UNDER WHICH THE ACCOUNT DEBTOR’S OBLIGATION TO PAY THAT INVOICE IS
SUBJECT TO SUCH PERSON’S COMPLETION OF FURTHER PERFORMANCE UNDER SUCH CONTRACT
OR IS SUBJECT TO THE EQUITABLE LIEN OF A SURETY BOND ISSUER;


 


(C)                                  TO THE EXTENT OF ANY AMOUNT OF ANY DEFENSE,
COUNTERCLAIM, SETOFF OR DISPUTE ASSERTED AS TO SUCH ACCOUNT;


 


(D)                                 THAT IS NOT A TRUE AND CORRECT STATEMENT, IN
ALL MATERIAL RESPECTS, OF BONA FIDE OBLIGATION INCURRED IN THE AMOUNT OF THE
ACCOUNT FOR MERCHANDISE SOLD TO OR SERVICES RENDERED AND ACCEPTED BY THE
APPLICABLE ACCOUNT DEBTOR;


 


(E)                                  WITH RESPECT TO WHICH AN INVOICE HAS NOT
BEEN SENT TO THE APPLICABLE ACCOUNT DEBTOR;


 


(F)                                    THAT (I) IS NOT OWNED BY BORROWER OR SUCH
DOMESTIC SUBSIDIARY OR (II) IS SUBJECT TO ANY RIGHT, CLAIM, SECURITY INTEREST OR
OTHER INTEREST OF ANY OTHER PERSON, OTHER

 

15

--------------------------------------------------------------------------------


 


THAN LIENS IN FAVOR OF AGENT, ON BEHALF OF ITSELF AND LENDERS OR APPLICABLE
PERMITTED ENCUMBRANCES;


 


(G)                                 THAT ARISES FROM A SALE TO ANY DIRECTOR,
OFFICER, OTHER EMPLOYEE OR AFFILIATE OF ANY CREDIT PARTY, OR TO ANY ENTITY THAT
HAS ANY COMMON OFFICER WITH ANY CREDIT PARTY;


 


(H)                                 THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR
THAT IS THE UNITED STATES GOVERNMENT OR A POLITICAL SUBDIVISION THEREOF, OR ANY
STATE, COUNTY OR MUNICIPALITY OR DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF
UNLESS AGENT, IN ITS SOLE DISCRETION, HAS AGREED TO THE CONTRARY IN WRITING OR
BORROWER OR SUCH DOMESTIC SUBSIDIARY HAS COMPLIED WITH RESPECT TO SUCH
OBLIGATION WITH THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, OR ANY APPLICABLE
STATE, COUNTY OR MUNICIPAL LAW RESTRICTING THE ASSIGNMENT THEREOF WITH RESPECT
TO SUCH OBLIGATION;


 


(I)                                     THAT IS THE OBLIGATION OF AN ACCOUNT
DEBTOR LOCATED IN A FOREIGN COUNTRY OTHER THAN CANADA UNLESS PAYMENT THEREOF IS
ASSURED BY A LETTER OF CREDIT ASSIGNED OR OTHER CREDIT SUPPORT AND DELIVERED TO
AGENT, REASONABLY SATISFACTORY TO AGENT AS TO FORM, AMOUNT AND ISSUER;


 


(J)                                     TO THE EXTENT BORROWER OR ANY SUBSIDIARY
THEREOF IS LIABLE FOR GOODS SOLD OR SERVICES RENDERED BY THE APPLICABLE ACCOUNT
DEBTOR TO BORROWER OR ANY SUBSIDIARY THEREOF BUT ONLY TO THE EXTENT OF THE
POTENTIAL OFFSET;


 


(K)                                  THAT ARISES WITH RESPECT TO GOODS THAT ARE
DELIVERED ON A BILL-AND-HOLD, CASH-ON-DELIVERY BASIS OR PLACED ON CONSIGNMENT,
GUARANTEED SALE OR OTHER TERMS BY REASON OF WHICH THE PAYMENT BY THE ACCOUNT
DEBTOR IS OR MAY BE CONDITIONAL;


 


(L)                                     AN ACCOUNT IS NOT PAID WITHIN THE
EARLIER OF SIXTY (60) DAYS FOLLOWING ITS DUE DATE OR NINETY (90) DAYS FOLLOWING
ITS ORIGINAL INVOICE DATE;


 


(M)                               AN ACCOUNT WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR OBLIGATED THEREON SUSPENDS BUSINESS, MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR FAILS TO PAY ITS DEBTS GENERALLY AS THEY COME DUE; OR


 


(N)                                 A PETITION IS FILED BY OR AGAINST ANY
ACCOUNT DEBTOR OBLIGATED UPON SUCH ACCOUNT UNDER ANY BANKRUPTCY LAW OR ANY OTHER
FEDERAL, STATE OR FOREIGN (INCLUDING ANY PROVINCIAL) RECEIVERSHIP, INSOLVENCY
RELIEF OR OTHER LAW OR LAWS FOR THE RELIEF OF DEBTORS;


 


(O)                                 THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR
IF 50% OR MORE OF THE DOLLAR AMOUNT OF ALL ACCOUNTS OWING BY THAT ACCOUNT DEBTOR
ARE INELIGIBLE UNDER THE OTHER CRITERIA SET FORTH IN CLAUSE (L) ABOVE;


 


(P)                                 AS TO WHICH AGENT DOES NOT HAVE A VALID
FIRST PRIORITY AND FULLY PERFECTED SECURITY INTEREST AND ACCOUNTS SUBJECT TO ANY
LIEN EXCEPT THOSE IN FAVOR OF AGENT AND PERMITTED ENCUMBRANCES, INCLUDING
ACCOUNTS EVIDENCED BY AN INSTRUMENT (AS DEFINED IN ARTICLE 9 OF THE UCC) NOT IN
THE POSSESSION OF AGENT;

 

16

--------------------------------------------------------------------------------


 


(Q)                                 AS TO WHICH ANY OF THE REPRESENTATIONS OR
WARRANTIES IN THE LOAN DOCUMENTS ARE UNTRUE IN ANY MATERIAL RESPECT;


 


(R)                                    TO THE EXTENT SUCH ACCOUNT IS EVIDENCED
BY AN INSTRUMENT OR CHATTEL  PAPER UNLESS IN THE POSSESSION OF AGENT OR THE
AGGREGATE AMOUNT OF SUCH ACCOUNT IS NOT GREATER THAN $250,000;


 


(S)                                  TO THE EXTENT SUCH ACCOUNT EXCEEDS ANY
CREDIT LIMIT ESTABLISHED BY AGENT, IN ITS PERMITTED DISCRETION, FOLLOWING PRIOR
NOTICE OF SUCH LIMIT BY AGENT TO BORROWER;


 


(T)                                    TO THE EXTENT THAT SUCH ACCOUNT, TOGETHER
WITH ALL OTHER ACCOUNTS OWING TO SUCH ACCOUNT DEBTOR AND ITS AFFILIATES AS OF
ANY DATE OF DETERMINATION EXCEED 30% OF ALL ELIGIBLE ACCOUNTS BUT ONLY TO THE
EXTENT OF SUCH EXCESS, UNLESS SUCH ACCOUNT DEBTOR IS REASONABLY SATISFACTORY TO
AGENT OR SUCH EXCESS IS SUPPORTED BY CREDIT SUPPORT REASONABLY SATISFACTORY TO
AGENT; OR


 


(U)                                 THAT IS PAYABLE IN ANY CURRENCY OTHER THAN
DOLLARS UNLESS SUPPORTED BY CREDIT SUPPORT REASONABLY SATISFACTORY TO AGENT.


 


1.8                                 ELIGIBLE INVENTORY.  ALL OF THE INVENTORY
OWNED BY BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES AND REFLECTED IN THE MOST
RECENT BORROWING BASE CERTIFICATE DELIVERED BY BORROWER TO AGENT SHALL BE
“ELIGIBLE INVENTORY” FOR PURPOSES OF THIS AGREEMENT, EXCEPT ANY INVENTORY TO
WHICH ANY OF THE EXCLUSIONARY CRITERIA SET FORTH BELOW APPLIES.  AGENT SHALL
HAVE THE RIGHT TO ESTABLISH, MODIFY, OR ELIMINATE RESERVES AGAINST ELIGIBLE
INVENTORY FROM TIME TO TIME IN ITS PERMITTED DISCRETION.  IN ADDITION, AGENT
RESERVES THE RIGHT, AT ANY TIME AND FROM TIME TO TIME AFTER THE RESTATEMENT
EFFECTIVE DATE, TO ADJUST ANY OF THE CRITERIA SET FORTH BELOW, TO ESTABLISH NEW
CRITERIA AND TO ADJUST ADVANCE RATES WITH RESPECT TO ELIGIBLE INVENTORY IN ITS
PERMITTED DISCRETION, SUBJECT TO THE APPROVAL OF REQUISITE LENDERS IN THE CASE
OF ADJUSTMENTS, NEW CRITERIA OR CHANGES IN ADVANCE RATES WHICH HAVE THE EFFECT
OF MAKING MORE CREDIT AVAILABLE.  ELIGIBLE INVENTORY SHALL NOT INCLUDE ANY
INVENTORY OF BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER THAT:

 


(A)                                  IS NOT OWNED BY BORROWER FREE AND CLEAR OF
ALL LIENS AND RIGHTS OF ANY OTHER PERSON (INCLUDING THE RIGHTS OF A PURCHASER
THAT HAS MADE PROGRESS PAYMENTS AND THE RIGHTS OF A SURETY THAT HAS ISSUED A
BOND TO ASSURE BORROWER’S PERFORMANCE WITH RESPECT TO THAT INVENTORY), EXCEPT
THE LIENS IN FAVOR OF AGENT, ON BEHALF OF ITSELF AND LENDERS, AND APPLICABLE
PERMITTED ENCUMBRANCES;


 


(B)                                 (I) IS NOT LOCATED ON PREMISES OWNED, LEASED
OR RENTED BY BORROWER AND SET FORTH IN SCHEDULE 5.12 (AS THE SAME MAY, FROM TIME
TO TIME BE SUPPLEMENTED, AMENDED OR UPDATED BY BORROWER IN WRITING AS OTHERWISE
PERMITTED HEREUNDER), (II) IS STORED AT A LEASED LOCATION, UNLESS AGENT HAS
GIVEN ITS PRIOR CONSENT THERETO AND UNLESS (X) A REASONABLY SATISFACTORY
LANDLORD WAIVER HAS BEEN DELIVERED TO AGENT, OR (Y) RESERVES SATISFACTORY TO
AGENT HAVE BEEN ESTABLISHED WITH RESPECT THERETO, (III) IS STORED WITH A BAILEE
OR WAREHOUSEMAN UNLESS A REASONABLY SATISFACTORY, ACKNOWLEDGED BAILEE LETTER HAS
BEEN RECEIVED BY AGENT OR RESERVES REASONABLY SATISFACTORY TO AGENT HAVE BEEN
ESTABLISHED WITH RESPECT THERETO, (IV) IS LOCATED AT AN OWNED LOCATION SUBJECT
TO A MORTGAGE

 

17

--------------------------------------------------------------------------------


 


IN FAVOR OF A LENDER OTHER THAN AGENT, UNLESS A REASONABLY SATISFACTORY
MORTGAGEE WAIVER HAS BEEN DELIVERED TO AGENT, OR (V) IS LOCATED AT ANY SITE IF
THE AGGREGATE BOOK VALUE OF INVENTORY AS ANY SUCH LOCATION IS LESS THAN
$100,000;


 


(C)                                  IS PLACED ON CONSIGNMENT (EXCEPT AS
PERMITTED BY CLAUSE (B) ABOVE) OR IS IN TRANSIT, EXCEPT FOR INVENTORY IN TRANSIT
BETWEEN DOMESTIC LOCATIONS OF CREDIT PARTIES AS TO WHICH AGENT’S LIENS HAVE BEEN
PERFECTED AT ORIGIN AND DESTINATION;


 


(D)                                 IS COVERED BY A NEGOTIABLE DOCUMENT OF
TITLE, UNLESS SUCH DOCUMENT HAS BEEN DELIVERED TO AGENT WITH ALL NECESSARY
ENDORSEMENTS, FREE AND CLEAR OF ALL LIENS EXCEPT THOSE IN FAVOR OF AGENT AND
LENDERS;


 


(E)                                  IS OBSOLETE, UN-SALEABLE, SHOPWORN,
SECONDS, DAMAGED OR UNFIT FOR SALE;


 


(F)                                    CONSISTS OF DISPLAY ITEMS OR PACKING OR
SHIPPING MATERIALS, MANUFACTURING SUPPLIES OR REPLACEMENT PARTS, IN EACH CASE TO
THE EXTENT NOT CONSTITUTING INVENTORY,


 


(G)                                 CONSISTS OF MORE THAN AN AGGREGATE OF
$3,000,000 OF WORK-IN-PROCESS INVENTORY;


 


(H)                                 CONSISTS OF GOODS WHICH HAVE BEEN RETURNED
BY A BUYER, OTHER THAN UP TO $500,000 OF GOODS AT ANY GIVEN TIME THAT HAVE BEEN
RETURNED BY A BUYER OTHER THAN DUE TO DEFECT, DAMAGE OR NON-CONFORMANCE AND
WHICH HAVE BEEN ACCEPTED BY BORROWER AS A TEMPORARY ACCOMMODATION TO SUCH BUYER
AND WITH RESPECT TO WHICH BORROWER EXPECTS, IN GOOD FAITH, TO RE-SHIP TO SUCH
BUYER, ALL IN A MANNER CONSISTENT WITH PAST PRACTICE;


 


(I)                                     IS NOT OF A TYPE HELD FOR SALE OR LEASE
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;


 


(J)                                     IS NOT SUBJECT TO A FIRST PRIORITY LIEN
IN FAVOR OF AGENT ON BEHALF OF ITSELF AND LENDERS SUBJECT TO PERMITTED
ENCUMBRANCES;


 


(K)                                  BREACHES ANY OF THE REPRESENTATIONS OR
WARRANTIES PERTAINING TO INVENTORY SET FORTH IN THE LOAN DOCUMENTS IN ANY
MATERIAL RESPECT;


 


(L)                                     CONSISTS OF ANY COSTS ASSOCIATED WITH
“FREIGHT-IN” CHARGES;


 


(M)                               CONSISTS OF GOODS THAT CAN BE TRANSPORTED OR
SOLD ONLY WITH LICENSES THAT ARE NOT READILY AVAILABLE;


 


(N)                                 IS NOT COVERED BY CASUALTY INSURANCE
REASONABLY ACCEPTABLE TO AGENT;


 


(O)                                 WITH RESPECT TO WHICH THERE EXISTS ANY LIEN
(OTHER THAN PERMITTED ENCUMBRANCES) IN FAVOR OF ANY PERSON OTHER THAN AGENT; OR

 

18

--------------------------------------------------------------------------------


 


(P)                                 IS PRODUCED IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT AND SUBJECT TO THE SO-CALLED “HOT GOODS” PROVISIONS SET FORTH IN
TITLE 25 U.S.C. 215(A)(I).


 


1.9                                 LOAN ACCOUNTS.  AGENT SHALL MAINTAIN A LOAN
ACCOUNT (THE “LOAN ACCOUNT”) ON ITS BOOKS TO RECORD:  ALL ADVANCES, ALL PAYMENTS
MADE BY BORROWER, AND  ALL OTHER DEBITS AND CREDITS AS PROVIDED IN THIS
AGREEMENT WITH RESPECT TO THE LOANS OR ANY OTHER OBLIGATIONS.  ALL ENTRIES IN
THE LOAN ACCOUNT SHALL BE MADE IN ACCORDANCE WITH AGENT’S CUSTOMARY ACCOUNTING
PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE BALANCE IN THE LOAN ACCOUNT, AS
RECORDED ON AGENT’S MOST RECENT PRINTOUT OR OTHER WRITTEN STATEMENT, SHALL,
ABSENT MANIFEST ERROR, BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO
AGENT AND LENDERS BY BORROWER; PROVIDED THAT ANY FAILURE TO SO RECORD OR ANY
ERROR IN SO RECORDING SHALL NOT LIMIT OR OTHERWISE AFFECT BORROWER’S DUTY TO PAY
THE OBLIGATIONS.  AGENT SHALL RENDER TO BORROWER A MONTHLY ACCOUNTING OF
TRANSACTIONS WITH RESPECT TO THE LOANS SETTING FORTH THE BALANCE OF THE LOAN
ACCOUNT FOR THE IMMEDIATELY PRECEDING MONTH.  UNLESS BORROWER NOTIFIES AGENT IN
WRITING OF ANY OBJECTION TO ANY SUCH ACCOUNTING (SPECIFICALLY DESCRIBING THE
BASIS FOR SUCH OBJECTION), WITHIN SIXTY (60) DAYS AFTER THE DATE THEREOF, EACH
AND EVERY SUCH ACCOUNTING SHALL, ABSENT MANIFEST ERROR, BE DEEMED FINAL, BINDING
AND CONCLUSIVE ON BORROWER IN ALL RESPECTS AS TO ALL MATTERS REFLECTED THEREIN. 
ONLY THOSE ITEMS EXPRESSLY OBJECTED TO IN SUCH NOTICE SHALL BE DEEMED TO BE
DISPUTED BY BORROWER.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO THE
CONTRARY, ANY LENDER MAY ELECT (WHICH ELECTION MAY BE REVOKED) TO DISPENSE WITH
THE ISSUANCE OF NOTES TO THAT LENDER AND MAY RELY ON THE LOAN ACCOUNT AS
EVIDENCE OF THE AMOUNT OF OBLIGATIONS FROM TIME TO TIME OWING TO IT.

 


1.10                           YIELD PROTECTION; ILLEGALITY.


 


(A)                                  CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN
THE EVENT THAT ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE
LATER OF (X) THE DATE HEREOF OR (Y) THE DATE SUCH LENDER BECAME A PARTY HERETO
OF ANY LAW, TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE, REGULATION,
GUIDELINE OR ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE
REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND
WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL
BANK OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO
BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AND
THEREBY REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S
CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN BORROWER SHALL FROM
TIME TO TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER
(TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY
TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH REDUCTION; PROVIDED, HOWEVER THAT
BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH LENDER OR CONTROLLING PERSON ANY
COMPENSATION ATTRIBUTABLE TO ANY PERIOD PRIOR TO THE DATE THAT IS ONE HUNDRED
TWENTY (120) DAYS PRIOR TO THE DATE OF SUCH NOTICE AND DEMAND FROM SUCH LENDER. 
A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE
COMPUTATION OF SUCH COST SUBMITTED

 

19

--------------------------------------------------------------------------------


 


BY SUCH LENDER TO BORROWER AND AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL,
CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)                                 INCREASED LIBOR FUNDING COSTS; ILLEGALITY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF, WITH RESPECT TO
ANY LENDER, THE INTRODUCTION OF OR ANY CHANGE IN ANY LAW, RULE, REGULATION,
TREATY OR DIRECTIVE (OR ANY CHANGE IN THE INTERPRETATION THEREOF) AFTER THE
LATER OF THE DATE HEREOF OR THE DATE ON WHICH SUCH LENDER BECAME A PARTY HERETO
SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY SUCH LENDER TO AGREE TO MAKE OR TO
MAKE OR TO CONTINUE TO FUND OR MAINTAIN ANY LIBOR LOAN, THEN, UNLESS THAT LENDER
IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH LIBOR LOAN AT ANOTHER
BRANCH OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S REASONABLE OPINION,
ADVERSELY AFFECTING IT OR ITS LOANS OR THE INCOME OBTAINED THEREFROM, ON NOTICE
THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT, (I) THE
OBLIGATION OF SUCH LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR
MAINTAIN LIBOR LOANS SHALL TERMINATE AND (II) BORROWER SHALL FORTHWITH PREPAY IN
FULL ALL OUTSTANDING LIBOR LOANS OWING TO SUCH LENDER, TOGETHER WITH INTEREST
ACCRUED THEREON, UNLESS BORROWER, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DELIVERY OF SUCH NOTICE AND DEMAND, CONVERTS ALL LIBOR LOANS INTO INDEX RATE
LOANS. IF, AFTER THE DATE HEREOF, THE INTRODUCTION OF, CHANGE IN OR
INTERPRETATION OF ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE WOULD IMPOSE OR
INCREASE RESERVE REQUIREMENTS (OTHER THAN AS TAKEN INTO ACCOUNT IN THE
DEFINITION OF LIBOR) OR OTHERWISE INCREASE THE COST TO ANY LENDER OF MAKING OR
MAINTAINING A LIBOR LOAN, THEN BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN
(15) DAYS AFTER NOTICE AND DEMAND FROM AGENT (TOGETHER WITH THE CERTIFICATE
REFERRED TO IN THE NEXT SENTENCE) PAY TO AGENT, FOR THE ACCOUNT OF ALL SUCH
AFFECTED LENDERS, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDERS FOR
SUCH INCREASED COST (OTHER THAN ANY COSTS RELATING TO TAXES); PROVIDED, HOWEVER
THAT BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH LENDERS ANY COMPENSATION
ATTRIBUTABLE TO ANY PERIOD PRIOR TO THE DATE THAT IS ONE HUNDRED TWENTY (120)
DAYS PRIOR TO THE DATE OF SUCH NOTICE AND DEMAND FROM SUCH LENDER.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE
COMPUTATION OF SUCH COST SUBMITTED BY AGENT ON BEHALF OF ALL SUCH AFFECTED
LENDERS TO BORROWER SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING FOR ALL PURPOSES.


 


1.11                           TAXES.


 


(A)                                  NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR
REIMBURSEMENTS MADE HEREUNDER OR UNDER THE NOTES SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY AND ALL CHARGES, TAXES, LEVIES, IMPOSTS,
DEDUCTIONS OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO OF ANY
NATURE WHATSOEVER IMPOSED BY ANY TAXING AUTHORITY, EXCLUDING SUCH TAXES TO THE
EXTENT IMPOSED ON, OR MEASURED OR DETERMINED BY REFERENCE TO, AGENT’S OR A
LENDER’S NET INCOME (INCLUDING BRANCH PROFIT TAXES AND ANY FRANCHISE TAXES
IMPOSED IN LIEU OF NET INCOME TAXES).  IF BORROWER SHALL BE REQUIRED BY LAW TO
DEDUCT ANY SUCH AMOUNTS FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR AGENT, THEN THE SUM PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS, SUCH LENDER OR AGENT
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE.

 

20

--------------------------------------------------------------------------------


 


(B)                                 CHANGES IN TAX LAWS.  IN THE EVENT THAT,
SUBSEQUENT TO THE RESTATEMENT EFFECTIVE DATE, (1) ANY CHANGES IN ANY EXISTING
LAW, REGULATION, TREATY OR DIRECTIVE OR IN THE INTERPRETATION OR APPLICATION
THEREOF BY A COURT OR TAXING AUTHORITY, (2) ANY NEW LAW, REGULATION, TREATY OR
DIRECTIVE ENACTED OR ANY INTERPRETATION OR APPLICATION THEREOF BY A COURT OR
TAXING AUTHORITY, OR (3) COMPLIANCE BY AGENT OR ANY LENDER WITH ANY REQUEST OR
DIRECTIVE FROM ANY GOVERNMENTAL AUTHORITY:


 

(I)                                     DOES OR SHALL SUBJECT AGENT OR ANY
LENDER TO ANY TAX OF ANY KIND WHATSOEVER (EXCEPT FOR TAXES IMPOSED ON OR
MEASURED OR DETERMINED BY REFERENCE TO A NET INCOME BASIS ON ANY LENDER OR AGENT
AND ANY FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES) WITH RESPECT TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY LOANS MADE OR LETTERS OF CREDIT
ISSUED HEREUNDER, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO AGENT OR SUCH
LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER
(EXCEPT FOR TAXES IMPOSED ON OR MEASURED OR DETERMINED BY REFERENCE TO A NET
INCOME BASIS ON ANY LENDER OR AGENT AND ANY FRANCHISE TAXES IMPOSED IN LIEU OF
NET INCOME TAXES), IMPOSED GENERALLY BY FEDERAL, STATE OR LOCAL TAXING
AUTHORITIES WITH RESPECT TO PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT
PAYABLE HEREUNDER, OR CHANGES IN THE RATE OF TAX IMPOSED ON THE OVERALL NET
INCOME BASIS OF AGENT OR SUCH LENDER); OR

 

(II)                                  DOES OR SHALL IMPOSE ON AGENT OR ANY
LENDER ANY OTHER CONDITION OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR PARTICIPATIONS HEREIN;

 

and the result of any of the foregoing is to increase the cost to Agent or any
such Lender of issuing any Letter of Credit or making or continuing any Loan
hereunder, as the case may be, or to reduce any amount receivable hereunder,
then, in any such case, Borrower shall promptly pay to Agent or such Lender,
upon its demand, any additional amounts necessary to compensate Agent or such
Lender, on an after-tax basis, for such additional cost or reduced amount
receivable, as reasonably determined by Agent or such Lender with respect to
this Agreement or the other Loan Documents.  If Agent or such Lender becomes
entitled to claim any additional amounts pursuant to this Section 1.11(b), it
shall promptly notify Borrower of the event by reason of which Agent or such
Lender has become so entitled.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence as reasonably determined and
submitted in writing by Agent or such Lender to Borrower (with a copy to Agent)
shall, absent manifest error, be final, conclusive and binding for all purposes.

 


(C)                                  FOREIGN LENDERS.  EACH LENDER ORGANIZED
UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES (A “FOREIGN LENDER”)
SHALL PROVIDE TO BORROWER AND AGENT A PROPERLY COMPLETED AND EXECUTED IRS FORM
W-8BEN OR FORM W-8ECI OR OTHER APPLICABLE FORM, CERTIFICATE OR DOCUMENT
PRESCRIBED BY THE IRS OF THE UNITED STATES CERTIFYING AS TO SUCH FOREIGN
LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM IMPOSITION OF UNTIED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER UNDER
THIS AGREEMENT AND UNDER THE NOTES (A “CERTIFICATE OF

 

21

--------------------------------------------------------------------------------


 


EXEMPTION”).  PRIOR TO BECOMING A LENDER UNDER THIS AGREEMENT AND WITHIN FIFTEEN
(15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER OR AGENT FROM TIME TO
TIME THEREAFTER, EACH FOREIGN LENDER THAT BECOMES A LENDER UNDER THIS AGREEMENT
SHALL PROVIDE A CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT.  IF A FOREIGN
LENDER IS ENTITLED TO AN EXEMPTION WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH
FOREIGN LENDER UNDER THIS AGREEMENT AND DOES NOT PROVIDE A CERTIFICATE OF
EXEMPTION TO BORROWER AND AGENT WITHIN THE TIME PERIODS SET FORTH IN THE
PRECEDING SENTENCE, BORROWER SHALL WITHHOLD TAXES FROM PAYMENTS TO SUCH FOREIGN
LENDER AT THE APPLICABLE STATUTORY RATES AND BORROWER SHALL NOT BE REQUIRED TO
PAY ANY ADDITIONAL AMOUNTS AS A RESULT OF SUCH WITHHOLDING, PROVIDED THAT ALL
SUCH WITHHOLDING SHALL CEASE UPON DELIVERY BY SUCH FOREIGN LENDER OF A
CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT.


 


(D)                                 EACH LENDER AGREES THAT IT WILL (I) TAKE ALL
REASONABLE ACTIONS REQUESTED BY BORROWER THAT ARE WITHOUT  COST, RISK OR AN
UNDUE ADMINISTRATIVE BURDEN TO SUCH LENDER TO MAINTAIN ALL EXEMPTIONS, IF ANY,
AVAILABLE TO IT FROM WITHHOLDING TAXES (WHETHER AVAILABLE BY TREATY OR EXISTING
ADMINISTRATIVE WAIVER) AND (II) TO THE EXTENT REASONABLE AND WITHOUT COST, RISK
OR AN UNDUE ADMINISTRATIVE BURDEN TO IT, OTHERWISE COOPERATE WITH BORROWER TO
MINIMIZE ANY AMOUNTS PAYABLE BY BORROWER UNDER THIS SECTION 1.11, INCLUDING,
WITHOUT LIMITATION, DESIGNATING ANOTHER LENDING OFFICE.  IF THE BORROWER PAYS
ANY CHARGES (INCLUDING PENALTIES AND INTEREST WITH RESPECT THERETO) IT SHALL
DELIVER OFFICIAL TAX RECEIPTS, CERTIFIED COPIES THEREOF OR OTHER WRITTEN
EVIDENCE OF PAYMENT, EVIDENCING THAT PAYMENT TO THE LENDER OR AGENT ON WHOSE
ACCOUNT SUCH WITHHOLDING WAS MADE (WITH A COPY TO THE AGENT IF NOT THE RECIPIENT
OF THE ORIGINAL) ON OR BEFORE THE THIRTIETH (30TH) DAY AFTER PAYMENT.  IF ANY
LENDER OR THE AGENT DETERMINES THAT IT HAS RECEIVED OR BEEN GRANTED A CREDIT
AGAINST OR RELIEF OR REMISSION FOR, OR REPAYMENT OF, ANY TAXES PAID OR PAYABLE
BY IT BECAUSE OF ANY TAXES PAID OR PAYABLE BY IT DIRECTLY ATTRIBUTABLE TO ANY
TAXES, PENALTIES OR INTEREST PAID BY THE BORROWER AND EVIDENCED BY SUCH A TAX
RECEIPT, SUCH LENDER OR AGENT SHALL, TO THE EXTENT IT CAN DO SO WITHOUT
PREJUDICE TO THE RETENTION OF THE AMOUNT OF SUCH CREDIT, RELIEF, REMISSION OR
REPAYMENT, PAY TO THE BORROWER SUCH AMOUNT AS SUCH LENDER OR AGENT DETERMINES IS
ATTRIBUTABLE TO SUCH DEDUCTION OR WITHHOLDING AND WHICH WILL LEAVE SUCH LENDER
OR AGENT (AFTER SUCH PAYMENT) IN NO BETTER OR WORSE POSITION THAN IT WOULD HAVE
BEEN IN IF THE BORROWER HAD NOT BEEN REQUIRED TO MAKE SUCH DEDUCTION OR
WITHHOLDING.

 

SECTION 2.
AFFIRMATIVE COVENANTS

 

Borrower agrees as to itself and all other Credit Parties that from and after
the date hereof and until the Termination Date:

 


2.1                                 COMPLIANCE WITH LAWS AND CONTRACTUAL
OBLIGATIONS.  EACH CREDIT PARTY WILL (A) COMPLY WITH AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY WITH (I) THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT
LIMITATION, LAWS, RULES, REGULATIONS AND ORDERS RELATING TO TAXES, EMPLOYER AND
EMPLOYEE CONTRIBUTIONS, SECURITIES, EMPLOYEE RETIREMENT AND WELFARE BENEFITS,
ENVIRONMENTAL PROTECTION

 

22

--------------------------------------------------------------------------------


 

matters and employee health and safety) as now in effect and which may be
imposed in the future in all jurisdictions in which any Credit Party or any of
its Subsidiaries is now doing business or may hereafter be doing business and
(ii) the obligations, covenants and conditions contained in all Contractual
Obligations of such Credit Party or any of its Subsidiaries other than those
laws, rules, regulations, orders and provisions of such Contractual Obligations
the noncompliance with which could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (b) maintain or
obtain and shall cause each of its Subsidiaries to maintain or obtain all
licenses, qualifications and permits now held or hereafter required to be held
by such Credit Party or any of its Subsidiaries, for which the loss, suspension,
revocation or failure to obtain or renew, could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  This
Section 2.1 shall not preclude any Credit Party or its Subsidiaries from
contesting any taxes or other payments, if they are being diligently contested
in good faith in a manner which stays enforcement thereof and if appropriate
expense provisions have been recorded in conformity with GAAP, subject to
Section 3.2.  Each Credit Party represents and warrants that it (i) is in
compliance and each of its Subsidiaries is in compliance with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority and the obligations, covenants and conditions contained in all
Contractual Obligations other than those laws, rules, regulations, orders and
provisions of such Contractual Obligations the noncompliance with which could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (ii) maintains and each of its Subsidiaries
maintains all licenses, qualifications and permits referred to above, other than
those licenses, qualifications and permits without which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 


2.2                                 INSURANCE; DAMAGE TO OR DESTRUCTION OF
COLLATERAL.


 


(A)                                  BORROWER AND ITS DOMESTIC SUBSIDIARIES
SHALL, AT THEIR SOLE COST AND EXPENSE, MAINTAIN THE POLICIES OF INSURANCE
DESCRIBED ON SCHEDULE 5.18 AS IN EFFECT ON THE DATE HEREOF OR OTHERWISE IN FORM
AND AMOUNTS AND WITH INSURERS REASONABLY ACCEPTABLE TO AGENT.  SUCH POLICIES OF
INSURANCE (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS DELIVERED TO
AGENT) SHALL CONTAIN PROVISIONS PURSUANT TO WHICH THE INSURER AGREES TO PROVIDE
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO AGENT IN THE EVENT OF ANY NON-RENEWAL,
CANCELLATION OR AMENDMENT OF ANY SUCH INSURANCE POLICY.  IF BORROWER OR ANY OF
ITS DOMESTIC SUBSIDIARIES AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE OR TO PAY ALL PREMIUMS
RELATING THERETO, AGENT MAY AT ANY TIME OR TIMES THEREAFTER OBTAIN AND MAINTAIN
SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUMS AND TAKE ANY OTHER ACTION WITH
RESPECT THERETO THAT AGENT DEEMS ADVISABLE.  AGENT SHALL HAVE NO OBLIGATION TO
OBTAIN INSURANCE FOR ANY CREDIT PARTY OR PAY ANY PREMIUMS THEREFOR.  BY DOING
SO, AGENT SHALL NOT BE DEEMED TO HAVE WAIVED ANY DEFAULT OR EVENT OF DEFAULT
ARISING FROM BORROWER’S OR ANY DOMESTIC SUBSIDIARY’S FAILURE TO MAINTAIN SUCH
INSURANCE OR PAY ANY PREMIUMS THEREFOR.  ALL SUMS SO DISBURSED, INCLUDING
REASONABLE ATTORNEYS’ FEES, COURT COSTS AND OTHER CHARGES RELATED THERETO, SHALL
BE PAYABLE ON DEMAND BY BORROWER TO AGENT AND SHALL BE ADDITIONAL OBLIGATIONS
HEREUNDER SECURED BY THE COLLATERAL.

 

23

--------------------------------------------------------------------------------


 


(B)                                 BORROWER SHALL DELIVER TO AGENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, ENDORSEMENTS TO (I) ALL “ALL RISK”
AND BUSINESS INTERRUPTION INSURANCE NAMING AGENT, ON BEHALF OF ITSELF AND
LENDERS, AS LOSS PAYEE, AND (II) ALL GENERAL LIABILITY AND OTHER LIABILITY
POLICIES (EXCLUDING DIRECTOR’S AND OFFICER’S INSURANCE) NAMING AGENT, ON BEHALF
OF ITSELF AND LENDERS, AS ADDITIONAL INSURED.  BORROWER IRREVOCABLY MAKES,
CONSTITUTES AND APPOINTS AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED
BY AGENT), SO LONG AS ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR THE ANTICIPATED INSURANCE PROCEEDS EXCEED $1,000,000, AS
BORROWER’S TRUE AND LAWFUL AGENT AND ATTORNEY-IN-FACT FOR THE PURPOSE OF MAKING,
SETTLING AND ADJUSTING CLAIMS OF BORROWER AND ITS DOMESTIC SUBSIDIARIES UNDER
SUCH “ALL RISK” POLICIES OF INSURANCE, ENDORSING THE NAME OF BORROWER ON ANY
CHECK OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH “ALL RISK” POLICIES OF
INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT TO SUCH
“ALL RISK” POLICIES OF INSURANCE.  AGENT SHALL HAVE NO DUTY TO EXERCISE ANY
RIGHTS OR POWERS GRANTED TO IT PURSUANT TO THE FOREGOING POWER-OF-ATTORNEY. 
BORROWER SHALL PROMPTLY NOTIFY AGENT OF ANY LOSS, DAMAGE, OR DESTRUCTION TO THE
COLLATERAL IN THE AMOUNT OF $500,000 OR MORE, WHETHER OR NOT COVERED BY
INSURANCE.  AFTER DEDUCTING FROM ANY INSURANCE PROCEEDS THE EXPENSES, IF ANY,
INCURRED BY AGENT IN THE COLLECTION OR HANDLING THEREOF, AGENT MAY, AT ITS
OPTION, APPLY SUCH PROCEEDS TO THE REDUCTION OF THE OBLIGATIONS IN ACCORDANCE
WITH SECTION 1.5(F); PROVIDED THAT IN THE CASE OF INSURANCE PROCEEDS PERTAINING
TO BORROWER OR ANY DOMESTIC SUBSIDIARY, SUCH INSURANCE PROCEEDS SHALL BE APPLIED
TO THE LOANS OWING BY BORROWER.  NOTWITHSTANDING THE FOREGOING, IF THE CASUALTY
GIVING RISE TO SUCH INSURANCE PROCEEDS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT AND SUCH INSURANCE PROCEEDS DO NOT EXCEED $1,000,000
IN THE AGGREGATE, AGENT SHALL PERMIT BORROWER OR THE APPLICABLE DOMESTIC
SUBSIDIARY TO REPLACE, RESTORE, REPAIR OR REBUILD THE PROPERTY; PROVIDED THAT IF
BORROWER OR SUCH DOMESTIC SUBSIDIARY HAS NOT COMPLETED OR ENTERED INTO BINDING
AGREEMENTS TO COMPLETE SUCH REPLACEMENT, RESTORATION, REPAIR OR REBUILDING
WITHIN ONE YEAR OF SUCH CASUALTY, AGENT MAY APPLY SUCH INSURANCE PROCEEDS TO THE
OBLIGATIONS IN ACCORDANCE WITH SECTION 1.5(F).  ALL INSURANCE PROCEEDS THAT ARE
TO BE MADE AVAILABLE TO BORROWER OR ITS DOMESTIC SUBSIDIARY TO REPLACE, REPAIR,
RESTORE OR REBUILD THE COLLATERAL SHALL BE APPLIED BY AGENT TO REDUCE THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOAN (WHICH APPLICATION SHALL NOT
RESULT IN A PERMANENT REDUCTION OF THE REVOLVING LOAN COMMITMENT) AND UPON SUCH
APPLICATION, AGENT SHALL ESTABLISH A RESERVE AGAINST THE BORROWING BASE IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PROCEEDS SO APPLIED.   THEREAFTER, SUCH FUNDS
SHALL BE MADE AVAILABLE TO BORROWER, OR ITS APPLICABLE DOMESTIC SUBSIDIARY TO
PROVIDE FUNDS TO REPLACE, REPAIR, RESTORE OR REBUILD THE COLLATERAL AS FOLLOWS:
(I) BORROWER SHALL REQUEST A REVOLVING CREDIT ADVANCE IN THE AMOUNT REQUESTED TO
BE RELEASED; (II) SO LONG AS THE CONDITIONS SET FORTH IN SECTION 7.2 HAVE BEEN
MET AND SUBJECT TO THE PROVISIONS OF ANY MORTGAGE ENCUMBERING SUCH COLLATERAL,
REVOLVING LENDERS SHALL MAKE SUCH REVOLVING CREDIT ADVANCE; AND (III) IN THE
CASE OF INSURANCE PROCEEDS APPLIED AGAINST THE REVOLVING LOAN, THE RESERVE
ESTABLISHED WITH RESPECT TO SUCH INSURANCE PROCEEDS SHALL BE REDUCED BY THE
AMOUNT OF SUCH REVOLVING CREDIT ADVANCE.


 


2.3                                 INSPECTION; LENDER MEETING.  EACH CREDIT
PARTY SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES OF AGENT TO VISIT, AUDIT AND
INSPECT ANY OF THE PROPERTIES OF SUCH CREDIT PARTY AND

 

24

--------------------------------------------------------------------------------


 

its Subsidiaries, including its and their financial and accounting records, and
to make copies and take extracts therefrom, and to discuss its and their
affairs, finances and business with its and their officers and certified public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably requested, provided, however, that unless an Event of
Default shall have occurred and be continuing, any such inspection shall be at
the expense of Agent and Lenders.  Representatives of each Lender will be
permitted to accompany representatives of Agent during each visit, inspection
and discussion referred to in the immediately preceding sentence.  Without in
any way limiting the foregoing, each Credit Party will participate and will
cause key management personnel of each Credit Party and its Subsidiaries to
participate in a meeting with Agent and Lenders at least once during each year,
which meeting shall be held at such time and such place as may be reasonably
requested by Agent.

 


2.4                                 ORGANIZATIONAL EXISTENCE.  EXCEPT AS
OTHERWISE PERMITTED BY SECTION 3.6, EACH CREDIT PARTY WILL AND WILL CAUSE ITS
SUBSIDIARIES TO AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS
ORGANIZATIONAL EXISTENCE AND ALL RIGHTS AND FRANCHISES MATERIAL TO ITS BUSINESS
EXCEPT TO THE EXTENT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.

 


2.5                                 ENVIRONMENTAL MATTERS.  EACH CREDIT PARTY
SHALL AND SHALL CAUSE EACH PERSON WITHIN ITS CONTROL TO: (A) CONDUCT ITS
OPERATIONS AND KEEP AND MAINTAIN ITS REAL ESTATE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS OTHER THAN NONCOMPLIANCE THAT COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) IMPLEMENT ANY
AND ALL INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE ACTIONS THAT ARE
APPROPRIATE OR NECESSARY TO MAINTAIN THE VALUE AND MARKETABILITY OF THE REAL
ESTATE OR TO OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS
PERTAINING TO THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL,
TRANSPORTATION OR RELEASE OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE,
TO, FROM OR ABOUT ANY OF ITS REAL ESTATE EXCEPT TO THE EXTENT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (C) NOTIFY
AGENT PROMPTLY AFTER SUCH CREDIT PARTY OR ANY PERSON WITHIN ITS CONTROL BECOMES
AWARE OF ANY VIOLATION OF ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR ANY
RELEASE ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY REAL ESTATE THAT IS
REASONABLY LIKELY TO RESULT IN ENVIRONMENTAL LIABILITIES TO A CREDIT PARTY OR
ITS SUBSIDIARIES IN EXCESS OF $250,000; AND (D) PROMPTLY FORWARD TO AGENT A COPY
OF ANY ORDER, NOTICE, REQUEST FOR INFORMATION OR ANY COMMUNICATION OR REPORT
RECEIVED BY SUCH CREDIT PARTY OR ANY PERSON WITHIN ITS CONTROL IN CONNECTION
WITH ANY SUCH VIOLATION OR RELEASE OR ANY OTHER MATTER RELATING TO ANY
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS THAT COULD REASONABLY BE EXPECTED TO
RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF $250,000, IN EACH CASE WHETHER
OR NOT THE ENVIRONMENTAL PROTECTION AGENCY OR ANY GOVERNMENTAL AUTHORITY HAS
TAKEN OR THREATENED ANY ACTION IN CONNECTION WITH ANY SUCH VIOLATION, RELEASE OR
OTHER MATTER.  IF AGENT AT ANY TIME HAS A REASONABLE BASIS TO BELIEVE THAT THERE
MAY BE A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS BY ANY
CREDIT PARTY OR ANY PERSON UNDER ITS CONTROL OR ANY ENVIRONMENTAL LIABILITY
ARISING THEREUNDER, OR A RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER,
ABOVE, TO, FROM OR ABOUT ANY OF ITS FEE OWNED REAL ESTATE, THAT, IN EACH CASE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN EACH CREDIT
PARTY AND ITS SUBSIDIARIES SHALL, UPON AGENT’S WRITTEN REQUEST (I) CAUSE THE
PERFORMANCE OF SUCH ENVIRONMENTAL AUDITS INCLUDING

 

25

--------------------------------------------------------------------------------


 

subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrower’s expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all such Real Estate for the purpose of
conducting such environmental audits and testing as Agent deems appropriate,
including subsurface sampling of soil and groundwater.  Borrower shall reimburse
Agent for the costs of such audits and tests and the same will constitute a part
of  the Obligations secured hereunder.

 


2.6                                 LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS,
BAILEE LETTERS AND REAL ESTATE PURCHASES.  EACH CREDIT PARTY SHALL USE
REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE THE INCURRENCE OF MATERIAL COSTS,
THE EXPENDITURE OF CASH OR MATERIAL AMOUNTS OF TIME OR THE MAKING OF ANY
MATERIAL CONCESSIONS) TO OBTAIN A LANDLORD’S AGREEMENT, MORTGAGEE AGREEMENT OR
BAILEE LETTER, AS APPLICABLE, FROM THE LESSOR OF EACH LEASED PROPERTY, MORTGAGEE
OF OWNED PROPERTY OR BAILEE WITH RESPECT TO ANY WAREHOUSE, PROCESSOR OR
CONVERTER FACILITY OR OTHER LOCATION WHERE COLLATERAL IN EXCESS OF $500,000 IS
STORED OR LOCATED, WHICH AGREEMENT OR LETTER SHALL CONTAIN A WAIVER OR
SUBORDINATION OF ALL LIENS OR CLAIMS THAT THE LANDLORD, MORTGAGEE OR BAILEE MAY
ASSERT AGAINST THE COLLATERAL AT THAT LOCATION, AND SHALL OTHERWISE BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO AGENT. WITH RESPECT TO SUCH
LOCATIONS OR WAREHOUSE SPACE LEASED OR OWNED AS OF THE RESTATEMENT EFFECTIVE
DATE AND THEREAFTER, IF AGENT HAS NOT RECEIVED A LANDLORD OR MORTGAGEE AGREEMENT
OR BAILEE LETTER AS OF THE RESTATEMENT EFFECTIVE DATE (OR, IF LATER, AS OF THE
DATE SUCH LOCATION IS ACQUIRED OR LEASED), THE ELIGIBLE INVENTORY AT THAT
LOCATION SHALL, IN AGENT’S PERMITTED DISCRETION, BE SUBJECT TO SUCH RESERVES AS
MAY BE ESTABLISHED BY AGENT IN ITS REASONABLE CREDIT JUDGMENT.  AFTER THE
RESTATEMENT EFFECTIVE DATE, NO REAL PROPERTY OR WAREHOUSE SPACE SHALL BE LEASED
BY ANY CREDIT PARTY OR ITS SUBSIDIARY AND NO INVENTORY SHALL BE SHIPPED TO A
PROCESSOR OR CONVERTER UNDER ARRANGEMENTS ESTABLISHED AFTER THE RESTATEMENT
EFFECTIVE DATE WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT (WHICH CONSENT, IN
AGENT’S DISCRETION, MAY BE CONDITIONED UPON THE EXCLUSION FROM THE BORROWING
BASE OF ELIGIBLE INVENTORY AT THAT LOCATION OR THE ESTABLISHMENT OF RESERVES
ACCEPTABLE TO AGENT) OR, UNLESS AND UNTIL A SATISFACTORY LANDLORD AGREEMENT OR
BAILEE LETTER, AS APPROPRIATE, SHALL FIRST HAVE BEEN OBTAINED WITH RESPECT TO
SUCH LOCATION.  EACH CREDIT PARTY SHALL AND SHALL CAUSE ITS DOMESTIC
SUBSIDIARIES TO TIMELY AND FULLY PAY AND PERFORM, IN ALL MATERIAL RESPECTS,
THEIR OBLIGATIONS UNDER ALL LEASES AND OTHER AGREEMENTS WITH RESPECT TO EACH
LEASED LOCATION OR PUBLIC WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE LOCATED.

 


2.7                                 CONDUCT OF BUSINESS.  EACH CREDIT PARTY
SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ITS ASSETS AND PROPERTIES
TAKEN AS A WHOLE THAT ARE MATERIAL IN THE CONDUCT OF ITS BUSINESS, AND KEEP THE
SAME IN GOOD REPAIR, WORKING ORDER AND CONDITION IN ALL MATERIAL RESPECTS
(TAKING INTO CONSIDERATION ORDINARY WEAR AND TEAR) AND FROM TIME TO TIME MAKE,
OR CAUSE TO BE MADE, ALL NECESSARY OR APPROPRIATE REPAIRS, REPLACEMENTS AND
IMPROVEMENTS THERETO CONSISTENT WITH INDUSTRY PRACTICES; AND ALL CREDIT PARTIES
(OTHER THAN FOREIGN SUBSIDIARIES) SHALL TRANSACT BUSINESS ONLY IN SUCH CORPORATE
AND TRADE NAMES AS ARE SET FORTH IN SCHEDULE 2.7, UNLESS BORROWER SHALL HAVE
GIVEN AGENT NOT LESS THAN TWENTY (20) DAYS PRIOR WRITTEN NOTICE THEREOF.

 

26

--------------------------------------------------------------------------------


 


2.8                                 FURTHER ASSURANCES.


 


(A)                                  EACH CREDIT PARTY SHALL, FROM TIME TO TIME,
EXECUTE SUCH GUARANTIES, FINANCING STATEMENTS, SECURITY AGREEMENTS AND OTHER
AGREEMENTS AS AGENT OR REQUISITE LENDERS AT ANY TIME MAY REASONABLY REQUEST IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, TO EVIDENCE, PERFECT OR OTHERWISE
IMPLEMENT THE GUARANTIES AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(B)                                 IN THE EVENT ANY CREDIT PARTY (OTHER THAN A
FOREIGN SUBSIDIARY) ACQUIRES A FEE SIMPLE INTEREST IN REAL PROPERTY AFTER THE
RESTATEMENT EFFECTIVE DATE IN EXCESS OF $1,000,000, SUCH CREDIT PARTY SHALL
PROMPTLY NOTIFY AGENT THEREOF AND, IF REQUESTED BY AGENT, SHALL DELIVER TO AGENT
A FULLY EXECUTED MORTGAGE OR DEED OF TRUST OVER SUCH REAL PROPERTY IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, TOGETHER WITH SUCH TITLE INSURANCE
POLICIES, SURVEYS, APPRAISALS, EVIDENCE OF INSURANCE, LEGAL OPINIONS,
ENVIRONMENTAL ASSESSMENTS AND OTHER DOCUMENTS AND CERTIFICATES AS SHALL BE
REASONABLY REQUIRED BY AGENT.


 


(C)                                  EACH CREDIT PARTY SHALL (I) CAUSE EACH
PERSON, UPON ITS BECOMING A DOMESTIC SUBSIDIARY OF SUCH CREDIT PARTY (PROVIDED
THAT THIS SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO
ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT EXPRESSLY PERMITTED BY THE TERMS
OF THIS AGREEMENT), PROMPTLY TO GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT,
FOR THE BENEFIT OF AGENT AND LENDERS, A SECURITY INTEREST IN THE REAL, PERSONAL
AND MIXED PROPERTY OF SUCH PERSON TO SECURE THE OBLIGATIONS AND (II) PLEDGE, OR
CAUSE TO BE PLEDGED, TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ALL OF THE
STOCK OF SUCH SUBSIDIARY TO SECURE THE OBLIGATIONS; PROVIDED, HOWEVER, IN THE
CASE OF FOREIGN SUBSIDIARIES SUCH CREDIT PARTY SHALL, SUBJECT TO SECTION 2.9(B)
HEREOF, BE REQUIRED TO PLEDGE NOT MORE THAN 65% OF THE STOCK OF SUCH FOREIGN
SUBSIDIARY.  THE DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND PLEDGE SHALL BE
SUBSTANTIALLY SIMILAR TO THE LOAN DOCUMENTS EXECUTED CONCURRENTLY HEREWITH WITH
SUCH MODIFICATIONS AS ARE REASONABLY REQUESTED BY AGENT AND REASONABLY
ACCEPTABLE TO BORROWER.


 


(D)                                 WITHOUT LIMITING THE GENERALITY OF
SUBSECTION 2.8(A) HEREOF, BORROWER HEREBY AGREES, AND AGREES TO CAUSE EACH OF
ITS SUBSIDIARIES, AS APPLICABLE, TO AMEND AND/OR REAFFIRM ALL PLEDGES AND GRANTS
OF LIENS AND OTHER SECURITY INTERESTS GRANTED BY SUCH PERSON IN CONNECTION WITH
THE EXISTING CREDIT AGREEMENT AND TO TAKE SUCH OTHER ACTIONS AND TO EXECUTE AND
DELIVER SUCH FURTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS AS IS REASONABLY
DEEMED NECESSARY OR DESIRABLE BY AGENT IN ORDER TO CONTINUE, CREATE, ATTACH,
PERFECT OR OTHERWISE PRESERVE AND PROTECT THE LIENS AND OTHER INTERESTS OF AGENT
(IN ITS OWN RIGHT AS SECURED PARTY UNDER THE LOAN DOCUMENTS AND/OR AS SUCCESSOR
IN INTEREST TO HELLER FINANCIAL, INC.) IN, TO AND UNDER THE BORROWER PLEDGE
AGREEMENT AND THAT CERTAIN AMENDED AND RESTATED PLEDGE AGREEMENT DATED AS OF
NOVEMBER 27, 2002 MADE BY CHEROKEE NETHERLANDS I B.V. WITH RESPECT TO THE STOCK
OF CHEROKEE NETHERLANDS II B.V.


 


2.9                                 SUBSIDIARIES.


 


(A)                                  ON THE RESTATEMENT EFFECTIVE DATE, WITH
REGARD TO ANY DOMESTIC SUBSIDIARY IN EXISTENCE ON THE RESTATEMENT EFFECTIVE
DATE, AND WITHIN THIRTY (30) DAYS OF

 

27

--------------------------------------------------------------------------------


 


THE BORROWER CREATING OR ACQUIRING OR OTHERWISE HAVING ANY OTHER DOMESTIC
SUBSIDIARY, THE BORROWER WILL CAUSE SUCH DOMESTIC SUBSIDIARY TO PROVIDE AND
GRANT TO THE AGENT, FOR THE BENEFIT OF THE LENDERS, A (I) GUARANTY OF THE
OBLIGATIONS, AND (II) FIRST PRIORITY SECURITY INTEREST IN THE REAL, PERSONAL AND
MIXED PROPERTY OF SUCH DOMESTIC SUBSIDIARY, SECURING THE OBLIGATIONS AND SUCH
DOMESTIC SUBSIDIARY’S OBLIGATIONS UNDER SUCH GUARANTY, PROVIDED THAT THE
FOREGOING SHALL NOT BE DEEMED TO REQUIRE A PLEDGE OF MORE THAN SIXTY-FIVE (65%)
OF THE STOCK OF ANY FOREIGN SUBSIDIARY OF SUCH DOMESTIC SUBSIDIARY THAT IS
DIRECTLY OWNED BY SUCH DOMESTIC SUBSIDIARY UNLESS REQUIRED BY PARAGRAPH (B) OF
THIS SECTION 2.9.


 


(B)                                 BORROWER HAS HERETOFORE PLEDGED TO AGENT,
FOR THE BENEFIT OF AGENT AND LENDERS, SIXTY-FIVE PERCENT (65%) OF THE CAPITAL
STOCK OF EACH OF ITS FOREIGN SUBSIDIARIES DIRECTLY OWNED BY BORROWER AS OF THE
RESTATEMENT EFFECTIVE DATE.  WITHIN THIRTY (30) DAYS OF THE BORROWER CREATING OR
ACQUIRING OR OTHERWISE HAVING ANY OTHER DIRECTLY OWNED FOREIGN SUBSIDIARY, THE
BORROWER WILL PROVIDE, OR CAUSE TO BE PROVIDED,  TO THE AGENT, FOR THE BENEFIT
OF THE LENDERS, AS SECURITY FOR THE OBLIGATIONS A PERFECTED, FIRST PRIORITY
PLEDGE OF 65% OF THE CAPITAL STOCK (OR SIMILAR EQUITY INTEREST) OF SUCH FOREIGN
SUBSIDIARY.  IF BORROWER OR ANY DOMESTIC SUBSIDIARY CAN, AS A RESULT OF A CHANGE
IN APPLICABLE LAWS, RULES, REGULATIONS AND/OR ORDERS OF ANY GOVERNMENTAL
AUTHORITY AFTER THE RESTATEMENT EFFECTIVE DATE, AT ANY TIME PLEDGE MORE THAN 65%
OF THE CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY AS SECURITY FOR THE OBLIGATIONS,
OR A FOREIGN SUBSIDIARY CAN (I) PLEDGE ANY NOTES ISSUED TO IT BY THE BORROWER OR
ANY OTHER SUBSIDIARY, (II) PLEDGE ALL OR A PORTION OF THE STOCK OF ONE OF ITS
SUBSIDIARIES OR GRANT A SECURITY INTEREST ON ITS ASSETS TO THE AGENT FOR THE
BENEFIT OF THE LENDERS TO SECURE THE OBLIGATIONS, OR (III) GUARANTY THE
OBLIGATIONS, IN EACH CASE WITHOUT CAUSING THE UNDISTRIBUTED EARNINGS OF SUCH
FOREIGN SUBSIDIARY (AS REASONABLY DETERMINED BY BORROWER FOR FEDERAL INCOME TAX
PURPOSES) TO BE TREATED AS A DEEMED DIVIDEND TO THE BORROWER FOR FEDERAL INCOME
TAX PURPOSES OR WITHOUT RESULTING IN ANY OTHER MATERIAL ADVERSE TAX
CONSEQUENCES, THEN BORROWER OR SUCH DOMESTIC SUBSIDIARY, AS APPLICABLE, SHALL
MAKE SUCH PLEDGE AND/OR SUCH FOREIGN SUBSIDIARY SHALL EXECUTE AND DELIVER
DOCUMENTS SUFFICIENT TO GRANT SUCH SECURITY INTEREST AND/OR MAKE SUCH GUARANTY,
AS APPLICABLE.  ALL GRANTS OF SECURITY INTERESTS, PLEDGES AND GUARANTIES
CONTEMPLATED BY THIS SECTION 2.9 SHALL BE MADE PURSUANT TO DOCUMENTATION IN FORM
AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE COLLATERAL DOCUMENTS IN EFFECT ON THE
RESTATEMENT EFFECTIVE DATE AND OTHERWISE REASONABLY SATISFACTORY TO THE AGENT.

 

SECTION 3.
NEGATIVE COVENANTS

 

Borrower agrees as to itself and all other Credit Parties that from and after
the date hereof until the Termination Date:

 

28

--------------------------------------------------------------------------------


 


3.1                                 INDEBTEDNESS.  THE CREDIT PARTIES SHALL NOT
AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES DIRECTLY OR INDIRECTLY TO
CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY
LIABLE WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN PURSUANT TO A CONTINGENT
OBLIGATION PERMITTED UNDER SECTION 3.4) EXCEPT:

 


(A)                                  THE OBLIGATIONS;


 


(B)                                 INDEBTEDNESS CONSISTING OF (1) INTERCOMPANY
LOANS AND ADVANCES OWING (I) BY BORROWER TO ANY CREDIT PARTY THAT IS A GUARANTOR
OR BY SUCH GUARANTOR TO BORROWER, (II) BY A DOMESTIC SUBSIDIARY TO THE BORROWER
OR TO A DOMESTIC SUBSIDIARY OF BORROWER; (III) BY CHEROKEE ELECTRONICA, S.A. DE
C.V. (“CHEROKEE MX”) TO BORROWER OR ANY DOMESTIC SUBSIDIARY IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 FOR PURPOSES OF FUNDING AND
SUPPORTING THE OPERATIONS AND WORKING CAPITAL NEEDS OF CHEROKEE MX TO THE EXTENT
AND IN A MANNER CONSISTENT WITH PAST PRACTICES; (IV) BY A FOREIGN SUBSIDIARY TO
ANOTHER FOREIGN SUBSIDIARY, OTHER THAN TO CHEROKEE MX; (V) SUBJECT TO AND IN
ACCORDANCE WITH THE TRI-PARTY AGREEMENT RE: PAYMENT PROCEDURES, BY THE ITS
COMPANIES AND BORROWER TO EACH OTHER AND BORROWER, AS APPLICABLE, IN AN
AGGREGATE AMOUNT NOT TO EXCEED $53,000,000; (VI) BY ANY OF THE ITS COMPANIES TO
BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER IN AN AMOUNT NOT TO EXCEED
$8,000,000 PROVIDED THAT SUCH INDEBTEDNESS CONSISTS ONLY OF ACCOUNTS RECEIVABLE
GENERATED BY AND RECORDED ON THE BOOKS OF BORROWER IN THE ORDINARY COURSE OF
BUSINESS IN SELLING INVENTORY, MACHINERY AND EQUIPMENT TO SUCH ITS COMPANY IN A
MANNER AND TO THE EXTENT CONSISTENT WITH HISTORICAL PRACTICE; AND (VII) BY ANY
FOREIGN SUBSIDIARY, TO THE BORROWER OR ANY DOMESTIC SUBSIDIARY IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $1,500,000; PROVIDED, THAT: (1) BORROWER SHALL
HAVE EXECUTED AND DELIVERED TO EACH SUCH GUARANTOR OR DOMESTIC SUBSIDIARY, AND
EACH SUCH GUARANTOR OR DOMESTIC SUBSIDIARY SHALL HAVE EXECUTED AND DELIVERED TO
BORROWER A DEMAND NOTE (COLLECTIVELY, THE “INTERCOMPANY NOTES”) TO EVIDENCE ANY
SUCH INTERCOMPANY INDEBTEDNESS OWING AT ANY TIME BY BORROWER TO SUCH GUARANTOR
OR DOMESTIC SUBSIDIARY OR BY SUCH GUARANTOR OR DOMESTIC SUBSIDIARY TO BORROWER,
WHICH INTERCOMPANY NOTES SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO AGENT AND SHALL BE PLEDGED AND DELIVERED TO AGENT PURSUANT TO THE APPLICABLE
PLEDGE AGREEMENT OR SECURITY AGREEMENT AS ADDITIONAL COLLATERAL SECURITY FOR THE
OBLIGATIONS; (2) BORROWER SHALL RECORD ALL INTERCOMPANY TRANSACTIONS ON ITS
BOOKS AND RECORDS IN A MANNER REASONABLY SATISFACTORY TO AGENT; (3) THE
OBLIGATIONS OF BORROWER UNDER ANY SUCH INTERCOMPANY NOTES SHALL BE SUBORDINATED
TO THE OBLIGATIONS OF BORROWER HEREUNDER IN A MANNER REASONABLY SATISFACTORY TO
AGENT; (4) AT THE TIME ANY SUCH INTERCOMPANY LOAN OR ADVANCE IS MADE BY BORROWER
AND AFTER GIVING EFFECT THERETO, BORROWER SHALL BE SOLVENT; AND (5) NO DEFAULT
OR EVENT OF DEFAULT WOULD OCCUR AND BE CONTINUING AFTER GIVING EFFECT TO ANY
SUCH PROPOSED INTERCOMPANY LOAN; AND (2) LOANS AND ADVANCES OWING BY THE ITS
COMPANIES TO NON-AFFILIATED THIRD PARTIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED $7,500,000;


 


(C)                                  UNSECURED, SUBORDINATED DEBT OF BORROWER IN
A PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING;

 

29

--------------------------------------------------------------------------------


 


(D)                                 INDEBTEDNESS IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING
SECURED BY PURCHASE MONEY LIENS OR INCURRED WITH RESPECT TO CAPITAL LEASES;


 


(E)                                  INDEBTEDNESS DESCRIBED ON SCHEDULE 3.1, AND
ANY EXTENSIONS, RENEWALS OR REFINANCINGS OF SUCH EXISTING INDEBTEDNESS SO LONG
AS (I) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AFTER SUCH RENEWAL, EXTENSION
OR REFINANCING SHALL NOT EXCEED THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS WHICH
WAS OUTSTANDING IMMEDIATELY PRIOR TO SUCH RENEWAL, EXTENSION OR REFINANCING PLUS
ACCRUED AND UNPAID INTEREST AND RELATED FEES AND (II) SUCH INDEBTEDNESS SHALL
NOT BE SECURED BY ANY ASSETS OTHER THAN ASSETS SECURING SUCH INDEBTEDNESS, IF
ANY, PRIOR TO SUCH RENEWAL, EXTENSION OR REFINANCING;


 


(F)                                    INDEBTEDNESS CONSTITUTING OBLIGATIONS TO
REIMBURSE WORKER’S COMPENSATION INSURANCE COMPANIES FOR CLAIMS PAID BY SUCH
COMPANIES ON BORROWER’S OR ANY OF ITS SUBSIDIARIES’ BEHALF IN ACCORDANCE WITH
THE POLICIES ISSUED TO BORROWER OR SUCH SUBSIDIARY OF BORROWER;


 


(G)                                 INDEBTEDNESS SECURED BY THE LIENS PERMITTED
BY CLAUSES (A), (E) AND (L) OF THE DEFINITION OF PERMITTED ENCUMBRANCES;


 


(H)                                 INDEBTEDNESS OF A SUBSIDIARY OF BORROWER
ACQUIRED AFTER THE RESTATEMENT EFFECTIVE DATE AND INDEBTEDNESS OF A PERSON
MERGED OR CONSOLIDATED WITH OR INTO BORROWER OR A SUBSIDIARY OF BORROWER AFTER
THE RESTATEMENT EFFECTIVE DATE, WHICH INDEBTEDNESS IN EACH CASE EXISTS AT THE
TIME OF SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WAS NOT CREATED OR
INCURRED IN CONTEMPLATION OF SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WHERE
SUCH ACQUISITION, MERGER OR CONSOLIDATION IS NOT PROHIBITED UNDER THIS
AGREEMENT;


 


(I)                                     THE NET OBLIGATIONS OF SUCH PERSON UNDER
ANY FOREIGN EXCHANGE CONTRACT, CURRENCY SWAP AGREEMENT, INTEREST RATE SWAP, CAP
OR COLLAR AGREEMENT OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT DESIGNED TO ALTER
THE RISKS OF THAT PERSON ARISING FROM FLUCTUATIONS IN CURRENCY VALUES OR
INTEREST RATES, IN EACH CASE WHETHER CONTINGENT OR MATURED, PROVIDED THAT ANY
SUCH AGREEMENT OR ARRANGEMENT IS NOT SPECULATIVE IN NATURE, IS UTILIZED BY SUCH
CREDIT PARTY SOLELY IN CONNECTION WITH ACTUAL FOREIGN CURRENCY OR ACTUAL
INTEREST RATE EXPOSURE OF A CREDIT PARTY OR OTHERWISE RELATED TO PURCHASES
PERMITTED HEREUNDER FROM FOREIGN SUPPLIERS OR IS OTHERWISE ENTERED INTO TO
PROTECT SUCH CREDIT PARTY AGAINST FLUCTUATIONS IN THE COSTS OF RAW MATERIALS
USED IN ITS BUSINESS;


 


(J)                                     INDEBTEDNESS IN ADDITION TO THE
INDEBTEDNESS DESCRIBED IN THE FOREGOING CLAUSES (A) THROUGH (I) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $3,000,000 AT ANY TIME OUTSTANDING; AND


 


(K)                                  INDEBTEDNESS INCURRED AND AS OTHERWISE
PERMITTED BY THIS AGREEMENT IN CONNECTION WITH PERMITTED ACQUISITIONS.

 

30

--------------------------------------------------------------------------------


 


3.2                                 LIENS AND RELATED MATTERS.


 


(A)                                  NO LIENS.  THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR
ASSET OF SUCH CREDIT PARTY OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED
ENCUMBRANCES (INCLUDING, WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED
ENCUMBRANCES EXISTING ON THE DATE HEREOF AND RENEWALS AND EXTENSIONS THEREOF, AS
SET FORTH ON SCHEDULE 3.2).


 


(B)                                 NO NEGATIVE PLEDGES.  BORROWER SHALL NOT AND
SHALL NOT CAUSE OR PERMIT ITS DOMESTIC SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
ENTER INTO OR ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING
THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR ASSETS IN FAVOR OF
AGENT OR THE LENDERS TO SECURE THE OBLIGATIONS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT PURSUANT TO (I) LICENSES, LEASES AND SUBLEASES ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS, (II) AGREEMENTS RELATING TO CAPITAL LEASES,
PURCHASE MONEY INDEBTEDNESS OR INDEBTEDNESS RELATING TO PERMITTED ACQUISITIONS,
IN EACH CASE AS PERMITTED UNDER THIS AGREEMENT, AND (III) ENCUMBRANCES OR
RESTRICTIONS IMPOSED PURSUANT TO AGREEMENTS ENTERED INTO FOR THE SALE OR
DISPOSITION OF CAPITAL STOCK OR ASSETS, TO THE EXTENT SUCH SALE OR DISPOSITION
IS NOT OTHERWISE PROHIBITED UNDER THIS AGREEMENT.


 


(C)                                  NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS
TO BORROWER.  EXCEPT AS PROVIDED HEREIN, BORROWER SHALL NOT AND SHALL NOT CAUSE
OR PERMIT ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR OTHERWISE CAUSE
OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION
OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO: (1) PAY DIVIDENDS OR MAKE
ANY OTHER DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S STOCK OWNED BY BORROWER OR
ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED TO BORROWER OR ANY OTHER
SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY OTHER SUBSIDIARY; OR
(4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER OR ANY OTHER SUBSIDIARY,
EXCEPT PURSUANT TO (I) NON-ASSIGNMENT PROVISIONS OF LICENSES, LEASES AND
SUBLEASES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (II) AGREEMENTS
RELATING TO CAPITAL LEASES, PURCHASE MONEY INDEBTEDNESS OR INDEBTEDNESS RELATING
TO PERMITTED ACQUISITIONS, IN EACH CASE AS PERMITTED UNDER THIS AGREEMENT, (III)
REQUIREMENTS IMPOSED BY APPLICABLE LAW, (IV) ENCUMBRANCES OR RESTRICTIONS
IMPOSED PURSUANT TO AGREEMENTS ENTERED INTO FOR THE SALE OR DISPOSITION OF
CAPITAL STOCK OR ASSETS, TO THE EXTENT SUCH SALE OR DISPOSITION IS NOT OTHERWISE
PROHIBITED UNDER THIS AGREEMENT, (V) ANY ENCUMBRANCE OR RESTRICTION IN RESPECT
OF ANY SUBSIDIARY PURSUANT TO THE LOAN DOCUMENTS, THE SENIOR INDENTURE DOCUMENTS
AND THE INTERCREDITOR AGREEMENT, OR (VI) PURSUANT TO ANY WORKING CAPITAL
INDEBTEDNESS INCURRED BY ANY OF THE ITS COMPANIES IN ACCORDANCE WITH THE TERMS
HEREOF.

 

31

--------------------------------------------------------------------------------


 


3.3                                 INVESTMENTS.  THE CREDIT PARTIES SHALL NOT
AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY MAKE
OR OWN ANY INVESTMENT IN ANY PERSON EXCEPT:

 


(A)                                  BORROWER AND ITS SUBSIDIARIES MAY MAKE AND
OWN INVESTMENTS IN CASH EQUIVALENTS SUBJECT TO CONTROL AGREEMENTS IN FAVOR OF
AGENT; PROVIDED THAT SUCH CASH EQUIVALENTS ARE NOT SUBJECT TO SETOFF RIGHTS;


 


(B)                                 BORROWER AND ITS SUBSIDIARIES MAY MAKE
INTERCOMPANY LOANS TO OTHER CREDIT PARTIES TO THE EXTENT PERMITTED UNDER
SECTION 3.1;


 


(C)                                  BORROWER AND ITS SUBSIDIARIES MAY MAKE
LOANS AND ADVANCES TO EMPLOYEES FOR MOVING, ENTERTAINMENT, TRAVEL AND OTHER
SIMILAR EXPENSES IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED $1,000,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING AND TO THE EXTENT EXPRESSLY PERMITTED BY
SECTION 3.8;


 


(D)                                 BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY
MAKE INVESTMENTS IN THEIR WHOLLY-OWNED DOMESTIC SUBSIDIARIES SO LONG AS EACH
SUCH SUBSIDIARY HAS ISSUED A GUARANTEE IN FAVOR OF AGENT FOR THE BENEFIT OF THE
LENDERS AND GRANTED THE SECURITY INTERESTS AS SET FORTH IN SECTION 2.8 HEREOF,
AND BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY MAKE INVESTMENTS IN THEIR
RESPECTIVE FOREIGN SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $24,500,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING, PROVIDED THAT ANY SUCH INVESTMENT IN THE FORM
OF INDEBTEDNESS DOES NOT EXCEED THE AMOUNTS SPECIFIED AND IS OTHERWISE EXPRESSLY
PERMITTED UNDER SUBSECTIONS 3.1(B)(1)(III), 3.1(B)(1)(VI) AND 3.1(B)(1)(VII);


 


(E)                                  BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE
AND OWN INVESTMENTS OF ANY PERSON RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN CONNECTION WITH THE SETTLEMENT
OF DELINQUENT OBLIGATIONS OF, AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING
IN THE ORDINARY COURSE OF BUSINESS, AND OTHER INVESTMENTS RECEIVED IN RESPECT
THEREOF;


 


(F)                                    INVESTMENTS RECEIVED IN CONNECTION WITH
ASSET DISPOSITIONS OR OTHER SALES, DISPOSITIONS OR TRANSFERS OF PROPERTY NOT
PROHIBITED HEREUNDER, AND OTHER INVESTMENTS RECEIVED IN RESPECT THEREOF;


 


(G)                                 INVESTMENTS EXISTING ON THE RESTATEMENT
EFFECTIVE DATE AND DISCLOSED ON SCHEDULE 3.3, AND OTHER INVESTMENTS RECEIVED IN
RESPECT THEREOF;


 


(H)                                 INVESTMENTS OF A PERSON THAT BECOMES A
DOMESTIC SUBSIDIARY OF BORROWER FOLLOWING THE RESTATEMENT EFFECTIVE DATE OR IS
MERGED OR CONSOLIDATED WITH OR INTO OR TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO OR IS LIQUIDATED INTO BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER,
AND OTHER INVESTMENTS RECEIVED IN RESPECT THEREOF;


 


(I)                                     INVESTMENTS MADE BY A FOREIGN SUBSIDIARY
IN ANOTHER FOREIGN SUBSIDIARY, TO THE EXTENT NOT OTHERWISE PROHIBITED HEREUNDER;

 

32

--------------------------------------------------------------------------------


 


(J)                                     INVESTMENTS MADE BY BORROWER OR ANY OF
ITS SUBSIDIARIES, WITH PROCEEDS WHICH EITHER (I) HAVE BEEN CONTRIBUTED, DIRECTLY
OR INDIRECTLY, TO BORROWER OR SUCH SUBSIDIARY AS EQUITY FROM THE EXISTING
CONTROL SHAREHOLDERS, OR (II) ARE NET PROCEEDS WHICH ARE BEING REINVESTED BY
BORROWER OR SUCH SUBSIDIARY IN ACCORDANCE WITH THE TERMS OF SECTION 1.5(C);


 


(K)                                  INVESTMENTS IN THE NATURE OF PLEDGES OR
DEPOSITS WITH RESPECT TO LEASES OR UTILITIES PROVIDED TO THIRD PARTIES IN THE
ORDINARY COURSE OF BUSINESS;


 


(L)                                     CUSTOMARY EXTENSIONS OF TRADE CREDIT IN
THE ORDINARY COURSE OF BUSINESS; AND


 


(M)                               INVESTMENTS OTHER THAN THOSE DESCRIBED IN THE
FOREGOING CLAUSES (A) THROUGH (L) IN AN AGGREGATE AMOUNT NOT TO EXCEED
$2,000,000 AT ANY TIME; AND


 


(N)                                 BORROWER MAY CONSUMMATE PERMITTED
ACQUISITIONS, INCLUDING THE ESTABLISHMENT AND CAPITALIZATION OF WHOLLY-OWNED
SUBSIDIARIES IN CONNECTION THEREWITH; PROVIDED THAT THE FOLLOWING CONDITIONS ARE
FULLY SATISFIED:


 

(I)                                     NO DEFAULT OR EVENT OF DEFAULT  THEN
EXISTS OR WOULD RESULT THEREFROM;

 

(II)                                  THE TOTAL CONSIDERATION PAID OR PAYABLE BY
BORROWER FOR PERMITTED ACQUISITIONS (OR RELATED SERIES OF SUCH ACQUISITIONS)
MADE BY BORROWER (INCLUDING, WITHOUT LIMITATION ALL INDEBTEDNESS ASSUMED OR
INCURRED IN CONNECTION THEREWITH AND IN ACCORDANCE WITH SECTION 3.1 HEREOF)
DURING ANY GIVEN TWELVE MONTH PERIOD SHALL NOT EXCEED $10,000,000 INDIVIDUALLY
OR IN THE AGGREGATE; AND

 

(III)                               BORROWER IS ABLE TO DEMONSTRATE A MINIMUM
BORROWING AVAILABILITY OF $5,000,000 AFTER GIVING EFFECT TO ALL REVOLVING CREDIT
ADVANCES TO BE MADE IN CONNECTION WITH SUCH PERMITTED ACQUISITION BUT EXCLUDING
ANY INVENTORY OR ACCOUNTS BEING ACQUIRED IN CONNECTION THEREWITH.

 


3.4                                 CONTINGENT OBLIGATIONS.  THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY CREATE OR BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT
OBLIGATION EXCEPT:

 


(A)                                  LETTER OF CREDIT OBLIGATIONS;


 


(B)                                 THOSE RESULTING FROM ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  THOSE EXISTING ON THE RESTATEMENT EFFECTIVE
DATE AND DESCRIBED IN SCHEDULE 3.4;

 

33

--------------------------------------------------------------------------------


 


(D)                                 THOSE ARISING UNDER INDEMNITY AGREEMENTS TO
TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE
INSURANCE POLICIES;


 


(E)                                  THOSE ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION WITH ASSET DISPOSITIONS OR
PERMITTED ACQUISITIONS TO THE EXTENT OTHERWISE PERMITTED HEREUNDER;


 


(F)                                    THOSE INCURRED IN THE ORDINARY COURSE OF
BUSINESS WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE AND
RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS NOT EXCEEDING AT ANY TIME
OUTSTANDING $1,000,000 IN AGGREGATE LIABILITY;


 


(G)                                 THOSE INCURRED WITH RESPECT TO INDEBTEDNESS
PERMITTED BY SECTION 3.1 PROVIDED THAT ANY SUCH CONTINGENT OBLIGATION IS
SUBORDINATED TO THE OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH
IT RELATES IS SUBORDINATED TO THE OBLIGATIONS;


 


(H)                                 CURRENCY OR INTEREST RATE SWAP AGREEMENTS OR
OTHER SIMILAR ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, SO
LONG AS (I) SUCH SWAP IS NOT SPECULATIVE IN NATURE, (II) IS RELATED TO INCOME
RELATED TO FOREIGN CURRENCY OR INTEREST RATE EXPOSURE OF BORROWER OR ANY
SUBSIDIARY OR OTHERWISE RELATED TO PURCHASES PERMITTED HEREUNDER FROM FOREIGN
SUPPLIERS, OR (III) IS ENTERED INTO TO PROTECT BORROWER OR ANY OF ITS
SUBSIDIARIES AGAINST FLUCTUATIONS IN THE PRICES OF MATERIALS USED IN THEIR
BUSINESSES;


 


(I)                                     ANY OTHER CONTINGENT OBLIGATION NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (H) ABOVE, SO LONG AS ANY SUCH OTHER
CONTINGENT OBLIGATIONS, IN THE AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED
$2,000,000; AND


 


(J)                                     CONTINGENT OBLIGATIONS OF BORROWER WITH
RESPECT TO OBLIGATIONS OF ANY DOMESTIC SUBSIDIARY AND CONTINGENT OBLIGATIONS OF
ANY DOMESTIC SUBSIDIARY WITH RESPECT TO OBLIGATIONS OF BORROWER OR ANY OTHER
DOMESTIC SUBSIDIARY.


 


3.5                                 RESTRICTED PAYMENTS.  THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY DECLARE, ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED
PAYMENT, EXCEPT THAT:

 

(a)                                  Wholly-owned Subsidiaries of Borrower may
make Restricted Payments to Borrower or to Wholly Owned Subsidiaries of
Borrower;

 

(b)                                 Borrower may make regularly scheduled cash
interest payments and non-accelerated principal installment payments pursuant to
the terms of the Senior Indenture as in effect on the date hereof subject to the
terms of the Intercreditor Agreement; provided that no Default or Event of
Default exists at the time of any such Restricted Payment described in this
paragraph (b) or would occur as a result thereof;

 

(c)                                  Borrower may make distributions or payments
that are used to repurchase, redeem or otherwise acquire for value any shares of
capital stock of the Borrower held by any member of the Borrower’s or a
Subsidiary’s management pursuant to any

 

34

--------------------------------------------------------------------------------


 

management equity subscription agreement or stock option agreement or similar
agreement, or otherwise upon their death, disability, retirement or termination
of employment or departure from the management of the Borrower or any Subsidiary
not in excess of the lesser of (i)  $2,000,000 in the aggregate in any twelve
month period, or (ii) $3,000,000 in the aggregate since the Restatement
Effective Date; provided that no Default or Event of Default exists at the time
of any such Restricted Payment described in this paragraph (c) or would occur as
a result thereof; and

 

(d)                                 The Credit Parties may make Restricted
Payments constituting consideration for Permitted Acquisitions, to the extent
otherwise permitted hereunder.

 


3.6                                 RESTRICTION ON FUNDAMENTAL CHANGES.  THE
CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO
DIRECTLY OR INDIRECTLY:  (A) AMEND, MODIFY OR WAIVE ANY TERM OR PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS, INCLUDING ITS ARTICLES OF INCORPORATION, CERTIFICATES
OF DESIGNATIONS PERTAINING TO PREFERRED STOCK, BY-LAWS, PARTNERSHIP AGREEMENT OR
OPERATING AGREEMENT UNLESS REQUIRED BY LAW, IF ANY SUCH ACTION WOULD HAVE A
MATERIAL ADVERSE EFFECT; (B) ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT, UPON
NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO AGENT, ANY
SUBSIDIARY OF BORROWER MAY BE MERGED WITH OR INTO ANY WHOLLY-OWNED DIRECT
SUBSIDIARY OF BORROWER OR WITH BORROWER (PROVIDED THAT BORROWER OR SUCH
WHOLLY-OWNED SUBSIDIARY IS THE SURVIVING ENTITY OF SUCH MERGER); (C) LIQUIDATE,
WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) EXCEPT A
SUBSIDIARY OF BORROWER MAY LIQUIDATE WIND-UP OR DISSOLVE IF (I) ITS PROPERTY IS
TRANSFERRED TO BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF BORROWER AND (II) THE
CREDIT PARTY ACQUIRING SUCH PROPERTY COMPLIES WITH ITS OBLIGATIONS UNDER
SECTION 2.5 FOLLOWING SUCH TRANSFER; (D) ACQUIRE BY PURCHASE OR OTHERWISE ALL OR
ANY SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF ANY OTHER PERSON; OR (E)
AMEND, SUPPLEMENT OR OTHERWISE MODIFY ANY OF THE SENIOR INDENTURE DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.

 


3.7                                 DISPOSAL OF ASSETS OR SUBSIDIARY STOCK.  THE
CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO
DIRECTLY OR INDIRECTLY CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR OTHERWISE
DISPOSE OF, OR GRANT ANY PERSON AN OPTION TO ACQUIRE, IN ONE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR ASSETS, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR (A) DISPOSITIONS OF CASH AND CASH
EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS AND AS OTHERWISE PERMITTED
HEREUNDER, (B) SALES OF INVENTORY TO CUSTOMERS FOR FAIR VALUE IN THE ORDINARY
COURSE OF BUSINESS AND DISPOSITIONS OF OBSOLETE, WORN OR SURPLUS EQUIPMENT NOT
USED OR USEFUL IN THE BUSINESS, (C) TRANSFERS BETWEEN AND AMONG BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, (D) TRANSFERS BETWEEN FOREIGN
SUBSIDIARIES, AND (E) ASSET DISPOSITIONS BY BORROWER AND ITS SUBSIDIARIES IF ALL
OF THE FOLLOWING CONDITIONS ARE MET:  (I) THE MARKET VALUE OF ASSETS SOLD OR
OTHERWISE DISPOSED OF IN ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS DOES NOT EXCEED $3,000,000 AND THE AGGREGATE MARKET VALUE OF ASSETS
SOLD OR OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED $6,000,000;
(II) THE CONSIDERATION RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF
SUCH ASSETS; (III) AT LEAST 70% OF THE TOTAL CONSIDERATION RECEIVED IS IN THE
FORM OF CASH OR CASH EQUIVALENTS; (IV) THE NET PROCEEDS OF SUCH ASSET
DISPOSITION ARE APPLIED AS A REPAYMENT AND REDUCTION OF ANY OUTSTANDING
REVOLVING LOANS TO THE EXTENT REQUIRED BY SECTION 1.5(C); (V) AFTER GIVING
EFFECT TO THE ASSET DISPOSITION AND THE

 

35

--------------------------------------------------------------------------------


 

repayment of Indebtedness with the proceeds thereof, Borrower is in compliance
on a pro forma basis with the covenants set forth in Section 4 recomputed for
the most recently ended month for which information is available and is in
compliance with all other terms and conditions of this Agreement; and (vi) no
Default or Event of Default then exists or would result from such Asset
Disposition.  To the extent the Requisite Lenders waive pursuant to Section 9.2
the provisions of this Section 3.7 with respect to the sale of any Collateral,
or any Collateral is sold as permitted by this Section 3.7, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing and shall, at the request and the sole expense of Borrower
take any such actions reasonably appropriate to effect the foregoing including,
without limitation, filing UCC financing statements or amendments, and executing
release instruments to terminate any Liens on such assets.

 


3.8                                 TRANSACTIONS WITH AFFILIATES.  THE CREDIT
PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY
OR INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
MANAGEMENT, CONSULTING, INVESTMENT BANKING, ADVISORY OR OTHER SIMILAR SERVICES)
WITH ANY AFFILIATE OR WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY CREDIT
PARTY, EXCEPT (A) AS SET FORTH ON SCHEDULE 3.8, (B) TRANSACTIONS IN THE ORDINARY
COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BUSINESS OF ANY
SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND UPON FAIR AND REASONABLE TERMS
WHICH ARE FULLY DISCLOSED TO AGENT AND ARE NO LESS FAVORABLE TO ANY SUCH CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE, (C) PAYMENT OF
REASONABLE COMPENSATION TO OFFICERS AND EMPLOYEES FOR SERVICES ACTUALLY RENDERED
TO ANY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND (D) PAYMENT OF FEES AND
INDEMNITIES FOR, AND ANY OTHER ARRANGEMENTS IN RESPECT OF DIRECTORS THAT ARE
CUSTOMARY AND REASONABLE FOR SIMILARLY SITUATED COMPANIES AS SUCH CREDIT PARTY,
(E) TRANSACTIONS BETWEEN OR AMONG BORROWER AND WHOLLY-OWNED DOMESTIC
SUBSIDIARIES, AND (F) OTHER TRANSACTIONS EXPRESSLY PERMITTED BY THIS AGREEMENT.

 


3.9                                 CONDUCT OF BUSINESS.  THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE DESCRIBED ON
SCHEDULE 3.9, AND SUCH OTHER BUSINESSES AS ARE REASONABLY RELATED THERETO.

 


3.10                           CHANGES RELATING TO INDEBTEDNESS.  THE CREDIT
PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY
OR INDIRECTLY CHANGE OR AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS PERMITTED BY
SECTION 3.1 IF THE EFFECT OF SUCH AMENDMENT IS TO: (A) INCREASE THE INTEREST
RATE ON SUCH INDEBTEDNESS BY MORE THAN 2.0% PER ANNUM; (B) CHANGE THE DATES UPON
WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE ON OR PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS IN A MANNER MATERIALLY ADVERSE TO ANY CREDIT PARTY; (C) CHANGE ANY
EVENT OF DEFAULT IN A MANNER MADE MORE RESTRICTIVE OR ADD OR MAKE MORE
RESTRICTIVE ANY COVENANT WITH RESPECT TO SUCH INDEBTEDNESS; (D) CHANGE THE
REDEMPTION OR PREPAYMENT PROVISIONS OF SUCH INDEBTEDNESS IN A MANNER MATERIALLY
ADVERSE TO ANY CREDIT PARTY; (E) CHANGE THE SUBORDINATION PROVISIONS THEREOF (OR
THE SUBORDINATION TERMS OF ANY GUARANTY THEREOF); OR (F) CHANGE OR AMEND ANY
OTHER TERM IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS
OF THE OBLIGOR OR CONFER ADDITIONAL MATERIAL

 

36

--------------------------------------------------------------------------------


 

rights on the holder of such Indebtedness in a manner materially adverse to any
Credit Party or Lenders.

 


3.11                           FISCAL YEAR.  NO CREDIT PARTY SHALL CHANGE ITS
FISCAL YEAR OR PERMIT ANY OF ITS SUBSIDIARIES TO CHANGE THEIR RESPECTIVE FISCAL
YEARS WITHOUT GIVING AGENT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE
THEREOF.

 


3.12                           PRESS RELEASE; PUBLIC OFFERING MATERIALS.  EACH
CREDIT PARTY EXECUTING THIS AGREEMENT AGREES THAT NEITHER IT NOR ITS AFFILIATES
WILL IN THE FUTURE ISSUE ANY PRESS RELEASES OR OTHER PUBLIC DISCLOSURE,
INCLUDING ANY PROSPECTUS, PROXY STATEMENT OR OTHER MATERIALS FILED WITH ANY
GOVERNMENTAL AUTHORITY RELATING TO A PUBLIC OFFERING OF THE STOCK OF ANY CREDIT
PARTY, USING THE NAME OF GE CAPITAL OR ITS AFFILIATES OR REFERRING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS DOCUMENTS
WITHOUT AT LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO GE CAPITAL AND WITHOUT
THE PRIOR WRITTEN CONSENT OF GE CAPITAL UNLESS (AND ONLY TO THE EXTENT THAT)
SUCH CREDIT PARTY OR AFFILIATE IS REQUIRED TO DO SO UNDER LAW AND THEN, IN ANY
EVENT, SUCH CREDIT PARTY OR AFFILIATE WILL CONSULT WITH GE CAPITAL BEFORE
ISSUING SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE.  EACH CREDIT PARTY
CONSENTS TO THE PUBLICATION BY AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR
ADVERTISING MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY SUCH TOMBSTONE OR
SIMILAR ADVERTISING MATERIAL TO EACH CREDIT PARTY FOR REVIEW AND COMMENT PRIOR
TO THE PUBLICATION THEREOF.  AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY
TRADE ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE
TABLE MEASUREMENTS.

 


3.13                           SUBSIDIARIES.  THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
ESTABLISH, CREATE OR ACQUIRE ANY NEW FOREIGN SUBSIDIARY, EXCEPT AS AND TO THE
EXTENT EXPRESSLY PERMITTED UNDER SECTION 3.3.

 


3.14                           BANK ACCOUNTS.  THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR DOMESTIC SUBSIDIARIES TO ESTABLISH ANY NEW BANK
ACCOUNTS WITHOUT PRIOR WRITTEN NOTICE TO AGENT AND UNLESS AGENT AND THE BANK AT
WHICH THE ACCOUNT IS TO BE OPENED ENTER INTO A TRI-PARTY AGREEMENT REGARDING
SUCH BANK ACCOUNT IN ACCORDANCE WITH THE REQUIREMENTS OF THE SECURITY AGREEMENT
AND PURSUANT TO WHICH, AMONG OTHER THINGS, SUCH BANK ACKNOWLEDGES THE SECURITY
INTEREST OF AGENT IN SUCH BANK ACCOUNT, AGREES TO COMPLY WITH INSTRUCTIONS
ORIGINATED BY AGENT DIRECTING DISPOSITION OF THE FUNDS IN THE BANK ACCOUNT
WITHOUT FURTHER CONSENT FROM BORROWER OR SUCH DOMESTIC SUBSIDIARY, AND AGREES TO
SUBORDINATE AND LIMIT ANY SECURITY INTEREST THE BANK MAY HAVE IN THE BANK
ACCOUNT ON TERMS SATISFACTORY TO AGENT.  ALL AMOUNTS HELD OR DEPOSITED IN ANY
BANK ACCOUNT CONTROLLED BY BORROWER OR A DOMESTIC SUBSIDIARY OF BORROWER (OTHER
THAN AMOUNTS TRANSFERRED TO BORROWER’S OPERATING ACCOUNT AND/OR PAYROLL ACCOUNT
TO FUND ANTICIPATED DRAWS AGAINST SUCH ACCOUNTS) SHALL BE AUTOMATICALLY
TRANSFERRED, ON A DAILY BASIS, TO A DEPOSITORY ACCOUNT (THE “AGENT’S ACCOUNT”)
ESTABLISHED AND MAINTAINED BY AGENT AT A FINANCIAL INSTITUTION DESIGNATED BY
AGENT.  IF NO REVOLVING LOANS ARE THEN OUTSTANDING AND NO OTHER OBLIGATIONS ARE
THEN DUE AND PAYABLE, AGENT SHALL CAUSE ANY FUNDS REMAINING IN AGENT’S ACCOUNT
TO BE IMMEDIATELY TRANSFERRED TO BORROWER’S OPERATING ACCOUNT FOR USE BY
BORROWER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

37

--------------------------------------------------------------------------------


3.15                           HAZARDOUS MATERIALS.  THE CREDIT PARTIES SHALL
NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO CAUSE OR PERMIT A
RELEASE OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY OF THE REAL ESTATE WHERE SUCH RELEASE WOULD (A) VIOLATE IN ANY RESPECT, OR
FORM THE BASIS FOR ANY ENVIRONMENTAL LIABILITIES BY THE CREDIT PARTIES OR ANY OF
THEIR SUBSIDIARIES UNDER, ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR
(B) OTHERWISE ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF ANY OF THE REAL
ESTATE OR ANY OF THE COLLATERAL, OTHER THAN SUCH VIOLATIONS OR ENVIRONMENTAL
LIABILITIES THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


3.16                           ERISA.  THE CREDIT PARTIES SHALL NOT AND SHALL
NOT CAUSE OR PERMIT ANY ERISA AFFILIATE TO, CAUSE OR PERMIT TO OCCUR AN ERISA
EVENT TO THE EXTENT SUCH ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


3.17                           ITS COMPANY RESTRICTIONS.  BORROWER WILL NOT AT
ANY TIME PERMIT (I) CHEROKEE NETHERLANDS I B.V. TO ENGAGE IN ANY LINE OF
BUSINESS OR CONDUCT ANY BUSINESS OPERATIONS OTHER THAN ACTING AS A SINGLE
PURPOSE HOLDING COMPANY OF THE STOCK OF CHEROKEE NETHERLANDS II B.V., NOR PERMIT
CHEROKEE NETHERLANDS I B.V. TO HAVE ANY INDEBTEDNESS OR ANY CREDITOR OTHER THAN
INDEBTEDNESS OWING TO THE BORROWER IN ACCORDANCE WITH THE TERMS HEREOF WHICH IS
SUBJECT TO THE TRI-PARTY AGREEMENT RE: PAYMENT PROCEDURES, AND (II) CHEROKEE
NETHERLANDS II B.V. TO ENGAGE IN ANY LINE OF BUSINESS OR CONDUCT ANY BUSINESS
OPERATIONS OTHER THAN ACTING AS A SINGLE PURPOSE HOLDING COMPANY OF THE STOCK OF
CHEROKEE EUROPE SCA AND/OR CHEROKEE EUROPE SPRL, NOR PERMIT CHEROKEE NETHERLANDS
II B.V. TO HAVE ANY INDEBTEDNESS OR ANY CREDITOR OTHER THAN INDEBTEDNESS OWING
TO THE CHEROKEE NETHERLANDS I B.V. IN ACCORDANCE WITH THE TERMS HEREOF.  THE
BORROWER WILL NOT PERMIT THE ITS COMPANIES TO FORM OR PERMIT TO EXIST ANY
SUBSIDIARY OTHER THAN THOSE IN EXISTENCE ON THE RESTATEMENT EFFECTIVE DATE AND
AS DISCLOSED TO THE BANKS PRIOR TO SUCH DATE.  SUBJECT TO THE PROVISIONS OF THE
IMMEDIATELY FOLLOWING SENTENCE, THE BORROWER WILL AT ALL TIMES MAINTAIN
OWNERSHIP OF 100% OF THE CAPITAL STOCK OF CHEROKEE NETHERLANDS I B.V. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, BORROWER SHALL BE
PERMITTED TO DISSOLVE ANY OF CHEROKEE NETHERLANDS I B.V. OR CHEROKEE NETHERLANDS
II B.V. OR OTHERWISE ENGAGE IN A CORPORATE RESTRUCTURING INVOLVING SUCH PERSONS
FOR PURPOSES OF ACHIEVING TAX EFFICIENCIES OR OTHERWISE SIMPLIFYING THE
ORGANIZATIONAL STRUCTURE OF THE ITS COMPANIES, SO LONG AS (A) AGENT RECEIVES NOT
LESS THAN TEN (10) BUSINESS DAY’S PRIOR WRITTEN OF SUCH RESTRUCTURING AND
CONSENTS THERETO IN WRITING (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
IT BEING UNDERSTOOD THAT A FAILURE TO SATISFY THE FOLLOWING CONDITION “B” SHALL
NOT BE DEEMED UNREASONABLE GROUNDS FOR SUCH OBJECTION), (B) AND AGENT’S
COLLATERAL (AND THE LIENS WITH RESPECT THERETO) IS NOT JEOPARDIZED, IMPAIRED,
COMPROMISED OR OTHERWISE DIMINISHED IN ANY MATERIAL MANNER.

 

SECTION 4.
FINANCIAL COVENANTS/REPORTING

 

Borrower covenants and agrees that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 

38

--------------------------------------------------------------------------------


 


4.1                                 [RESERVED].


 


4.2                                 [RESERVED].


 


4.3                                 [RESERVED].


 


4.4                                 [RESERVED].


 


4.5                                 [RESERVED].


 


4.6                                 [RESERVED].


 


4.7                                 MAXIMUM SENIOR LEVERAGE RATIO.  BORROWER AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL HAVE, AT THE END OF EACH FISCAL
QUARTER, A SENIOR LEVERAGE RATIO CALCULATED AS OF THE LAST DAY OF ANY SUCH
FISCAL QUARTER FOR THE TRAILING TWELVE MONTH PERIOD THEN ENDED, EQUAL TO OR LESS
THAN 2.00 TO 1.00.  SENIOR LEVERAGE RATIO SHALL BE CALCULATED AS SET FORTH IN
THE COMPLIANCE CERTIFICATE.

 


4.8                                 [RESERVED].


 


4.9                                 FINANCIAL STATEMENTS AND OTHER REPORTS. 
BORROWER WILL MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, A SYSTEM
OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP
(IT BEING UNDERSTOOD THAT MONTHLY FINANCIAL STATEMENTS ARE NOT REQUIRED TO HAVE
FOOTNOTE DISCLOSURES).  BORROWER WILL DELIVER EACH OF THE FINANCIAL STATEMENTS
AND OTHER REPORTS DESCRIBED BELOW TO AGENT (AND EACH LENDER IN THE CASE OF THE
FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED IN SECTIONS (4.9)(A), (B), (D),
(F), (G), (H), AND (K)).

 


(A)                                  MONTHLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (INCLUDING
THE LAST MONTH OF BORROWER’S FISCAL YEAR), BORROWER WILL DELIVER (1) THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES,
AS AT THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH MONTH AND FOR
THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF BORROWER TO THE
END OF SUCH MONTH, AND (2) A REPORT SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING FIGURES FROM THE MOST RECENT PROJECTIONS FOR THE CURRENT
FISCAL YEAR DELIVERED PURSUANT TO SECTION 4.9(F).


 


(B)                                 YEAR-END FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH
FISCAL YEAR OF BORROWER, BORROWER WILL DELIVER (1) THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR, (2) A SCHEDULE OF THE
OUTSTANDING INDEBTEDNESS FOR BORROWED MONEY OF BORROWER AND ITS SUBSIDIARIES
DESCRIBING IN REASONABLE DETAIL EACH SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE
PRINCIPAL AMOUNT AND AMOUNT OF ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH
SUCH DEBT ISSUE OR LOAN AND (3) A REPORT WITH RESPECT TO THE CONSOLIDATED
FINANCIAL STATEMENTS

 

39

--------------------------------------------------------------------------------


 


FROM A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY BORROWER AND REASONABLY
ACCEPTABLE TO AGENT, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT
OF AUDITING STANDARDS NO. 58 (THE “STATEMENT”) “REPORTS ON AUDITED FINANCIAL
STATEMENTS” AND SUCH REPORT SHALL BE “UNQUALIFIED” (AS SUCH TERM IS DEFINED IN
SUCH STATEMENT).


 


(C)                                  ACCOUNTANTS’ REPORTS.  PROMPTLY UPON
RECEIPT THEREOF, BORROWER WILL DELIVER COPIES OF ALL SIGNIFICANT REPORTS
SUBMITTED BY BORROWER’S FIRM OF CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH
EACH ANNUAL, INTERIM OR SPECIAL AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL
STATEMENTS OR RELATED INTERNAL CONTROL SYSTEMS OF BORROWER OR ITS SUBSIDIARIES
MADE BY SUCH ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH
ACCOUNTANTS TO MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(D)                                 ADDITIONAL DELIVERIES.


 

(I)                                     TO AGENT, NOON CHICAGO TIME FIFTEEN (15)
BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH (TOGETHER WITH A COPY OF ANY OF
THE FOLLOWING REPORTS REQUESTED BY ANY LENDER IN WRITING AFTER THE RESTATEMENT
EFFECTIVE DATE), EACH OF THE FOLLOWING REPORTS, EACH OF WHICH SHALL BE PREPARED
BY BORROWER AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING FISCAL MONTH OR THE
DATE TWO (2) DAYS PRIOR TO THE DATE OF ANY SUCH REQUEST:

 

(A)                              a Borrowing Base Certificate with respect to
Borrower, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion (in substantially the same form
as Exhibit 4.9(d), the “Borrowing Base Certificate”) as at the last day of such
period;

 

(B)                                with respect to Borrower, a summary of
Inventory by location and type with a supporting perpetual Inventory report, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; and

 

(C)                                with respect to Borrower, a monthly trial
balance showing Accounts outstanding aged from invoice date as follows:  1 to 30
days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.

 

(II)                                  TO AGENT, AT ALL TIMES DURING WHICH
BORROWER’S BORROWING AVAILABILITY IS LESS THAN THE GREATER OF (X) $5,000,000 AND
(Y) 33 PERCENT OF THE THEN CURRENT BORROWING BASE, ON A WEEKLY BASIS OR AT SUCH
MORE FREQUENT INTERVALS AS AGENT MAY REQUEST FROM TIME TO TIME (TOGETHER WITH A
COPY OF ALL OR ANY PART OF SUCH DELIVERY REQUESTED BY ANY LENDER IN WRITING
AFTER THE RESTATEMENT EFFECTIVE DATE), COLLATERAL REPORTS WITH RESPECT TO
BORROWER, INCLUDING ALL ADDITIONS AND REDUCTIONS (CASH AND NON-CASH) WITH
RESPECT TO ACCOUNTS OF BORROWER, IN EACH CASE ACCOMPANIED BY SUCH SUPPORTING
DETAIL AND DOCUMENTATION AS SHALL BE REQUESTED BY AGENT IN ITS REASONABLE
DISCRETION, EACH OF WHICH SHALL BE PREPARED

 

40

--------------------------------------------------------------------------------


 

BY BORROWER AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING WEEK OR THE DATE TWO
(2) DAYS PRIOR TO THE DATE OF ANY REQUEST;

 

(III)                               TO AGENT, AT THE TIME OF DELIVERY OF EACH OF
THE MONTHLY FINANCIAL STATEMENTS DELIVERED PURSUANT TO THIS SECTION 4.9:

 

(A)                              a reconciliation of the most recent Borrowing
Base, general ledger and month-end Inventory reports of Borrower to Borrower’s
general ledger and monthly Financial Statements delivered pursuant to this
Section 4.9, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(B)                                a reconciliation of the perpetual inventory
by location to Borrower’s most recent Borrowing Base Certificate, general ledger
and monthly Financial Statements delivered pursuant to this Section 4.9, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

(C)                                an aging of accounts payable and a
reconciliation of that accounts payable aging to Borrower’s general ledger and
monthly Financial Statements delivered pursuant to this Section 4.9, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

(D)                               a reconciliation of the outstanding Loans as
set forth in the monthly Loan Account statement provided by Agent to Borrower’s
general ledger and monthly Financial Statements delivered pursuant to this
Section 4.9, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(IV)                              TO AGENT, AT THE TIME OF DELIVERY OF EACH OF
THE ANNUAL FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 4.9, (I) A LISTING
OF GOVERNMENT CONTRACTS OF  BORROWER OR ANY DOMESTIC SUBSIDIARY IN EXCESS OF
$250,000 SUBJECT TO THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940; AND (II) A
LIST OF ANY APPLICATIONS FOR THE REGISTRATION OF ANY PATENT, TRADEMARK OR
COPYRIGHT FILED BY ANY CREDIT PARTY WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN
THE PRIOR FISCAL QUARTER.

 


(E)                                  APPRAISALS; INSPECTIONS.


 

(I)                                     FROM TIME TO TIME, IF AGENT OR ANY
LENDER REASONABLY DETERMINES THAT OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR
AGENT OR SUCH LENDER TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS, AGENT WILL,
AT BORROWER’S EXPENSE, OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM
APPRAISERS SATISFACTORY TO AGENT STATING THE THEN CURRENT FAIR MARKET VALUES OF
ALL OR ANY PORTION OF THE REAL ESTATE OWNED BY CREDIT PARTIES.  IN ADDITION TO
THE FOREGOING, AT BORROWER’S EXPENSE, AT

 

41

--------------------------------------------------------------------------------


 

ANY TIME WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AND IN THE ABSENCE OF AN EVENT OF DEFAULT AT ANY TIME IN WHICH THE
OUTSTANDING AMOUNT OF REVOLVING LOANS IS EQUAL TO OR GREATER THAN THE LESSER OF
(X) $5,000,000 AND (Y) 33 PERCENT OF THE THEN CURRENT BORROWING BASE FOR TEN
CONSECUTIVE DAYS, AGENT MAY OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND
FROM APPRAISERS REASONABLY SATISFACTORY TO AGENT STATING THE THEN CURRENT MARKET
VALUES OF ALL OR ANY PORTION OF THE REAL ESTATE AND PERSONAL PROPERTY OWNED BY
ANY OF THE CREDIT PARTIES; PROVIDED, HOWEVER, THAT, ABSENT AN EVENT OF DEFAULT,
NO SUCH APPRAISALS MAY BE OBTAINED WITHIN THE ONE YEAR PERIOD FOLLOWING THE DATE
OF THE LAST SUCH APPRAISAL.

 

(II)                                  BORROWER, AT ITS OWN EXPENSE, SHALL
DELIVER TO AGENT THE RESULTS OF EACH PHYSICAL VERIFICATION, IF ANY, THAT
BORROWER OR ANY OF ITS SUBSIDIARIES MAY IN THEIR DISCRETION HAVE MADE, OR CAUSED
ANY OTHER PERSON TO HAVE MADE ON THEIR BEHALF, OF ALL OR ANY PORTION OF THEIR
INVENTORY (AND, IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL, UPON THE REQUEST OF AGENT, CONDUCT, AND DELIVER THE
RESULTS OF, SUCH PHYSICAL VERIFICATIONS AS AGENT MAY REQUIRE).

 


(F)                                    OTHER REPORTS.


 

(I)                                     PROJECTIONS. AS SOON AS AVAILABLE AND IN
ANY EVENT NO LATER THAN THE LAST DAY OF EACH OF BORROWER’S FISCAL YEARS,
BORROWER WILL DELIVER PROJECTIONS OF BORROWER AND ITS SUBSIDIARIES FOR THE
FORTHCOMING THREE (3) FISCAL YEARS, YEAR BY YEAR, AND FOR THE FORTHCOMING FISCAL
YEAR, MONTH BY MONTH.

 

(II)                                  MANAGEMENT REPORT.  AT THE REQUIRED TIME
OF DELIVERY TO THE SECURITIES AND EXCHANGE COMMISSION FOR BORROWER’S FORM 10Q
REPORTS, BORROWER WILL DELIVER A MANAGEMENT REPORT (1) DESCRIBING THE OPERATIONS
AND FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES FOR THE MONTH THEN
ENDED AND THE PORTION OF THE CURRENT FISCAL YEAR THEN ELAPSED (OR FOR THE FISCAL
YEAR THEN ENDED IN THE CASE OF YEAR-END FINANCIALS), (2) SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE MOST RECENT
PROJECTIONS FOR THE CURRENT FISCAL YEAR DELIVERED PURSUANT TO SUBSECTION 4.6(J)
AND (3) DISCUSSING THE REASONS FOR ANY SIGNIFICANT VARIATIONS.  THE INFORMATION
ABOVE SHALL BE PRESENTED IN REASONABLE DETAIL AND SHALL BE CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OF BORROWER TO THE EFFECT THAT SUCH INFORMATION FAIRLY
PRESENTS THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF BORROWER AND ITS
SUBSIDIARIES AS AT THE DATES AND FOR THE PERIODS INDICATED.   SUCH INFORMATION
MAY BE PROVIDED IN THE FORM OF SEC FORMS 10Q AND 10K REPORTS.

 

(III)                               COLLATERAL VALUE REPORT.  AT ANY TIME WHILE
AND SO LONG AS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND IN
THE ABSENCE OF AN EVENT OF DEFAULT AT ANY TIME IN WHICH THE OUTSTANDING AMOUNT
OF REVOLVING LOANS

 

42

--------------------------------------------------------------------------------


 

IS EQUAL TO OR GREATER THAN THE LESSER OF (X) $5,000,000 AND (Y) 33 PERCENT OF
THE THEN CURRENT BORROWING BASE FOR TEN CONSECUTIVE DAYS, AGENT MAY OBTAIN
COLLATERAL VALUE REPORTS, AT BORROWER’S EXPENSE AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, FROM AN INDEPENDENT COLLATERAL AUDITOR
SATISFACTORY TO AGENT (WHICH MAY BE, OR BE AFFILIATED WITH, A LENDER) WITH
RESPECT TO THE ACCOUNTS AND INVENTORY COMPONENTS INCLUDED IN THE BORROWING BASE,
WHICH REPORT SHALL INDICATE WHETHER OR NOT THE INFORMATION SET FORTH IN THE
BORROWING BASE CERTIFICATE MOST RECENTLY DELIVERED IS ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS BASED UPON A REVIEW BY SUCH AUDITORS OF THE ACCOUNTS
(INCLUDING VERIFICATION WITH RESPECT TO THE AMOUNT, AGING, IDENTITY AND CREDIT
OF THE RESPECTIVE ACCOUNT DEBTORS AND THE BILLING PRACTICES OF BORROWER) AND
INVENTORY (INCLUDING VERIFICATION AS TO THE VALUE, LOCATION AND RESPECTIVE
TYPES); PROVIDED, HOWEVER, THAT, ABSENT AN EVENT OF DEFAULT, NO SUCH REPORTS MAY
BE OBTAINED WITHIN THE ONE YEAR PERIOD FOLLOWING THE DATE OF THE LAST SUCH
REPORT.

 


(G)                                 SEC FILINGS AND PRESS RELEASES.  PROMPTLY
UPON THEIR BECOMING AVAILABLE, BORROWER WILL DELIVER COPIES OF (1) ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE AVAILABLE BY
BORROWER OR ANY OF ITS SUBSIDIARIES TO ITS STOCKHOLDERS, (2) ALL REGULAR AND
PERIODIC REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED
BY BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE
SECURITIES AND EXCHANGE COMMISSION, AND (3) ALL PRESS RELEASES AND OTHER
STATEMENTS MADE AVAILABLE BY BORROWER OR ANY OF ITS SUBSIDIARIES TO THE PUBLIC
CONCERNING DEVELOPMENTS IN THE BUSINESS OF ANY SUCH PERSON.


 


(H)                                 EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY
OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS
OR CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY
BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY SUCH EVENT OR CONDITION
AND A CERTIFICATE OF BORROWER’S CHIEF EXECUTIVE OFFICER SPECIFYING THE NATURE
AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION AND WHAT ACTION BORROWER OR
ANY OF ITS SUBSIDIARIES HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT
THERETO:  (1) ANY CONDITION OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR
DEFAULT; (2) ANY NOTICE THAT ANY PERSON HAS GIVEN TO BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OTHER ACTION TAKEN WITH RESPECT TO A CLAIMED DEFAULT OR
EVENT OR CONDITION OF THE TYPE REFERRED TO IN SECTION 6.1(B); (3) ANY EVENT OR
CONDITION THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE
EFFECT; OR (4) ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO ANY INDEBTEDNESS
IN EXCESS OF $1,000,000 OF BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(I)                                     LITIGATION.  PROMPTLY UPON ANY OFFICER
OF ANY CREDIT PARTY OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION,
CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION,
TAX AUDIT OR ARBITRATION NOW PENDING OR, TO THE BEST KNOWLEDGE OF SUCH CREDIT
PARTY AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES (“LITIGATION”) NOT PREVIOUSLY DISCLOSED BY BORROWER TO AGENT OR
(2) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL
INVESTIGATION OR

 

43

--------------------------------------------------------------------------------


 


ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY
PROPERTY OF ANY CREDIT PARTY WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY GIVE NOTICE THEREOF TO
AGENT AND PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM
TO ENABLE AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER TO THE EXTENT SUCH
DISCLOSURE WILL NOT VIOLATE ANY APPLICABLE LAW OR ORDER OR ATTORNEY-CLIENT
PRIVILEGE.


 


(J)                                     NOTICE OF CORPORATE AND OTHER CHANGES. 
BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE OF (1) ALL JURISDICTIONS IN WHICH A
CREDIT PARTY BECOMES QUALIFIED AFTER THE RESTATEMENT EFFECTIVE DATE TO TRANSACT
BUSINESS, (2) ANY CHANGE AFTER THE RESTATEMENT EFFECTIVE DATE IN THE AUTHORIZED
AND ISSUED STOCK OF ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY OR
ANY AMENDMENT TO THEIR ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS,
PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, (3) ANY SUBSIDIARY
CREATED OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AFTER THE
RESTATEMENT EFFECTIVE DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE
APPLICABLE JURISDICTIONS, CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, AND
(4) ANY OTHER EVENT THAT OCCURS AFTER THE RESTATEMENT EFFECTIVE DATE WHICH WOULD
CAUSE ANY OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 OF THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL
RESPECT.  THE FOREGOING NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE
CONSENT BY ANY OF THE LENDERS TO ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT
EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


(K)                                  COMPLIANCE CERTIFICATE.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT TO
SECTIONS 4.9(A) AND (B), BORROWER WILL DELIVER A FULLY AND PROPERLY COMPLETED
COMPLIANCE CERTIFICATE (IN SUBSTANTIALLY THE SAME FORM AS EXHIBIT 4.9(K) (THE
“COMPLIANCE CERTIFICATE”) SIGNED BY BORROWER’S CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER.


 


(L)                                     CUSTOMER CONCENTRATION.  BORROWER SHALL
PROVIDE PROMPT WRITTEN NOTICE IF THE ACCOUNTS OF ANY CUSTOMER EXCEED IN THE
AGGREGATE AN AMOUNT EQUAL TO THIRTY PERCENT (30%) OF THE AGGREGATE OF ALL
ACCOUNTS OF BORROWER AND ITS DOMESTIC SUBSIDIARIES AT ANY TIME.


 


(M)                               RESERVED.


 


(N)                                 OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, BORROWER WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY AS FROM TIME TO TIME
MAY BE REASONABLY REQUESTED BY AGENT.


 


(O)                                 TAXES.  BORROWER SHALL PROVIDE PROMPT
WRITTEN NOTICE OF (I) THE EXECUTION OR FILING WITH THE IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY OF ANY AGREEMENT OR OTHER DOCUMENT EXTENDING, OR HAVING
THE EFFECT OF EXTENDING, THE PERIOD FOR ASSESSMENT OR COLLECTION OF ANY CHARGES
BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND (II) ANY AGREEMENT BY ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR REQUEST DIRECTED TO ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES TO MAKE ANY ADJUSTMENT UNDER IRC SECTION 481(A), BY

 

44

--------------------------------------------------------------------------------


 


REASON OF A CHANGE IN ACCOUNTING METHOD OR OTHERWISE, IN EACH CASE WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.10                           ACCOUNTING TERMS; UTILIZATION OF GAAP FOR
PURPOSES OF CALCULATIONS UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO SUCH TERMS IN CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER
INFORMATION FURNISHED TO AGENT PURSUANT TO SECTION 4.9 OR ANY OTHER
SECTION (UNLESS SPECIFICALLY INDICATED OTHERWISE) SHALL BE PREPARED IN
ACCORDANCE WITH GAAP AS IN EFFECT AT THE TIME OF SUCH PREPARATION; PROVIDED THAT
NO ACCOUNTING CHANGE SHALL AFFECT FINANCIAL COVENANTS, STANDARDS OR TERMS IN
THIS AGREEMENT; PROVIDED FURTHER THAT BORROWER SHALL PREPARE FOOTNOTES TO THE
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER THAT SHOW THE
DIFFERENCES BETWEEN THE FINANCIAL STATEMENTS DELIVERED (WHICH REFLECT SUCH
ACCOUNTING CHANGES) AND THE BASIS FOR CALCULATING FINANCIAL COVENANT COMPLIANCE
(WITHOUT REFLECTING SUCH ACCOUNTING CHANGES). ALL SUCH ADJUSTMENTS DESCRIBED IN
CLAUSE (C) OF THE DEFINITION OF THE TERM ACCOUNTING CHANGES RESULTING FROM
EXPENDITURES MADE SUBSEQUENT TO THE RESTATEMENT EFFECTIVE DATE (INCLUDING
CAPITALIZATION OF COSTS AND EXPENSES OR PAYMENT OF PRE-RESTATEMENT EFFECTIVE
DATE LIABILITIES) SHALL BE TREATED AS EXPENSES IN THE PERIOD THE EXPENDITURES
ARE MADE.

 

SECTION 5.
REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Borrower represents, warrants
and covenants to Agent and each Lender that the following statements are and,
after giving effect to the Related Transactions, will remain true, correct and
complete, in all material respects, until the Termination Date with respect to
all Credit Parties:

 


5.1                                 DISCLOSURE.  NO REPRESENTATION OR WARRANTY
OF ANY CREDIT PARTY CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.5, THE OTHER RELATED TRANSACTIONS DOCUMENTS OR ANY
OTHER DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY
LENDER BY OR ON BEHALF OF ANY SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE RELATED TRANSACTIONS DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITTED, OMITS OR WILL OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.

 


5.2                                 NO MATERIAL ADVERSE EFFECT.  SINCE
SEPTEMBER 30, 2003 THERE HAVE BEEN NO EVENTS OR CHANGES IN FACTS OR
CIRCUMSTANCES AFFECTING ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAVE HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND THAT HAVE NOT BEEN DISCLOSED HEREIN OR IN THE
ATTACHED DISCLOSURE SCHEDULES.

 


5.3                                 NO CONFLICT.  THE CONSUMMATION OF THE
RELATED TRANSACTIONS DOES NOT AND WILL NOT VIOLATE OR CONFLICT WITH ANY LAWS,
RULES, REGULATIONS OR ORDERS OF ANY GOVERNMENTAL AUTHORITY OR VIOLATE, CONFLICT
WITH, RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (WITH DUE NOTICE OR LAPSE
OF TIME OR BOTH) UNDER ANY CONTRACTUAL OBLIGATION OR ORGANIZATIONAL DOCUMENTS OF
ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES EXCEPT, IN EACH CASE, IF SUCH
VIOLATIONS, CONFLICTS, BREACHES OR DEFAULTS

 

45

--------------------------------------------------------------------------------


 

could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 


5.4                                 ORGANIZATION, POWERS, CAPITALIZATION AND
GOOD STANDING.


 


(A)                                  ORGANIZATION AND POWERS.  EACH OF THE
CREDIT PARTIES AND EACH OF THEIR SUBSIDIARIES IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION
AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE SUCH QUALIFICATION IS REQUIRED
EXCEPT WHERE FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  THE JURISDICTION OF ORGANIZATION AND ALL
JURISDICTIONS IN WHICH EACH CREDIT PARTY IS QUALIFIED TO DO BUSINESS ARE SET
FORTH ON SCHEDULE 5.4(A).  EACH OF THE CREDIT PARTIES AND EACH OF THEIR
SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL  POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED
TO BE CONDUCTED, TO ENTER INTO EACH RELATED TRANSACTIONS DOCUMENT TO WHICH IT IS
A PARTY AND TO INCUR THE OBLIGATIONS, GRANT LIENS AND SECURITY INTERESTS IN THE
COLLATERAL AND CARRY OUT THE RELATED TRANSACTIONS.


 


(B)                                 CAPITALIZATION.  AS OF THE RESTATEMENT
EFFECTIVE DATE:  (I) THE AUTHORIZED STOCK OF EACH OF THE CREDIT PARTIES AND EACH
OF THEIR SUBSIDIARIES IS AS SET FORTH ON SCHEDULE 5.4(B); (II) ALL ISSUED AND
OUTSTANDING STOCK OF EACH OF THE CREDIT PARTIES AND EACH OF THEIR SUBSIDIARIES
IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE, FREE AND CLEAR
OF ALL LIENS, OTHER THAN THOSE IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND
LENDERS, AND THOSE PURSUANT TO THE SENIOR INDENTURE DOCUMENTS, AND SUCH STOCK
WAS ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN LAWS
CONCERNING THE ISSUANCE OF SECURITIES; (III) THE IDENTITY OF THE HOLDERS OF THE
STOCK OF EACH OF THE CREDIT PARTIES (OTHER THAN PUBLIC SHAREHOLDERS OF BORROWER
NOT CONSISTING OF EXISTING CONTROL SHAREHOLDERS) AND EACH OF THEIR SUBSIDIARIES
AND THE PERCENTAGE OF THEIR FULLY-DILUTED OWNERSHIP OF THE STOCK OF EACH OF SUCH
CREDIT PARTIES AND EACH OF THEIR SUBSIDIARIES IS SET FORTH ON SCHEDULE 5.4(B);
AND (IV) NO STOCK OF ANY CREDIT PARTY (OTHER THAN BORROWER) OR ANY OF THEIR
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING. 
EXCEPT AS PROVIDED IN SCHEDULE 5.4(B), AS OF THE RESTATEMENT EFFECTIVE DATE,
THERE ARE NO PREEMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS,
CONVERSION RIGHTS OR SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR
ACQUISITION FROM ANY CREDIT PARTY (OTHER THAN BORROWER) OR ANY OF THEIR
SUBSIDIARIES OF ANY STOCK OF ANY SUCH ENTITY.


 


(C)                                  BINDING OBLIGATION.  THIS AGREEMENT IS, AND
THE OTHER RELATED TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE,
THE LEGALLY VALID AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO,
EACH ENFORCEABLE AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER
LAWS OF GENERAL APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
GENERAL PRINCIPLES OF EQUITY.


 


5.5                                 FINANCIAL STATEMENTS AND PROJECTIONS.  ALL
FINANCIAL STATEMENTS CONCERNING BORROWER AND ITS SUBSIDIARIES WHICH HAVE BEEN OR
WILL HEREAFTER BE FURNISHED TO AGENT PURSUANT TO THIS AGREEMENT, INCLUDING THE
CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2003 AND THE

 

46

--------------------------------------------------------------------------------


 

related statement of income of Borrower and its Subsidiaries for the Fiscal Year
then ended, audited by Deloitte & Touche LLP, have been or will be prepared in
accordance with GAAP consistently applied (except as disclosed therein) and do
or will present fairly the financial condition of the entities covered thereby
as at the dates thereof and the results of their operations for the periods then
ended, subject to, in the case of un-audited Financial Statements, the absence
of footnotes and normal year-end adjustments.  The Projections delivered on or
prior to the Restatement Effective Date and the updated Projections delivered
pursuant to Section 4.9 represent and will represent as of the date thereof the
good faith estimate of Borrower and its senior management concerning the most
probable course of its business based on assumptions believed to be reasonable
at the time made (it being understood that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties, and that no assurance can be given that the
Projections will be realized).

 


5.6                                 INTELLECTUAL PROPERTY.  EACH OF THE CREDIT
PARTIES AND ITS SUBSIDIARIES OWNS, IS LICENSED TO USE OR OTHERWISE HAS THE RIGHT
TO USE, ALL INTELLECTUAL PROPERTY USED IN OR NECESSARY FOR THE CONDUCT OF ITS
BUSINESS AS CURRENTLY CONDUCTED THAT IS MATERIAL TO THE CONDITION (FINANCIAL OR
OTHER), BUSINESS OR OPERATIONS OF SUCH CREDIT PARTY AND ITS DOMESTIC
SUBSIDIARIES AND ALL SUCH INTELLECTUAL PROPERTY OWNED OR LICENSED BY BORROWER OR
ANY OF ITS DOMESTIC SUBSIDIARIES IS IDENTIFIED ON SCHEDULE 5.6 AND DULY AND
PROPERLY REGISTERED, FILED OR ISSUED IN THE APPROPRIATE OFFICE AND JURISDICTIONS
FOR SUCH REGISTRATIONS, FILINGS OR ISSUANCES.  EXCEPT AS DISCLOSED IN
SCHEDULE 5.6, THE USE OF SUCH INTELLECTUAL PROPERTY BY BORROWER AND ITS DOMESTIC
SUBSIDIARIES AND THE CONDUCT OF THEIR BUSINESSES DOES NOT AND, TO THE KNOWLEDGE
OF BORROWER HAS NOT BEEN ALLEGED BY ANY PERSON TO INFRINGE ON THE RIGHTS OF ANY
PERSON.

 


5.7                                 INVESTIGATIONS, AUDITS, ETC.  AS OF THE
RESTATEMENT EFFECTIVE DATE, EXCEPT AS SET FORTH ON SCHEDULE 5.7, NO CREDIT PARTY
OR ANY OF THEIR SUBSIDIARIES IS THE SUBJECT OF ANY REVIEW OR AUDIT BY THE IRS OR
ANY GOVERNMENTAL INVESTIGATION CONCERNING THE VIOLATION OR POSSIBLE VIOLATION OF
ANY LAW.

 


5.8                                 EMPLOYEE MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.8, (A) NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY NOR ANY OF
THEIR RESPECTIVE EMPLOYEES IS SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT,
(B) NO PETITION FOR CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO
THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND NO UNION OR
COLLECTIVE BARGAINING UNIT HAS SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH
RESPECT TO THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES,
(C) THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR CONTROVERSIES PENDING OR,
TO THE BEST KNOWLEDGE OF ANY CREDIT PARTY AFTER DUE INQUIRY, THREATENED BETWEEN
ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND ITS RESPECTIVE EMPLOYEES,
OTHER THAN EMPLOYEE GRIEVANCES ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT AND (D) HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF EACH CREDIT PARTY AND EACH OF THEIR SUBSIDIARIES COMPLY WITH THE
FAIR LABOR STANDARDS ACT AND EACH OTHER FEDERAL, STATE, LOCAL OR FOREIGN LAW
APPLICABLE TO SUCH MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 5.8, NEITHER
BORROWER NOR ANY OF ITS SUBSIDIARIES IS PARTY TO AN EMPLOYMENT CONTRACT.

 

47

--------------------------------------------------------------------------------


 


5.9                                 SOLVENCY.  AFTER GIVING EFFECT TO THE
RELATED TRANSACTIONS, THE CREDIT PARTIES, TAKEN AS A WHOLE, ARE SOLVENT.


 


5.10                           LITIGATION; ADVERSE FACTS.


 

Except as set forth on Schedule 5.10, there are no judgments outstanding against
any Credit Party or any of its Subsidiaries or affecting any property of any
Credit Party or to any of its Subsidiaries, nor is there any Litigation pending,
or to the best knowledge of any Credit Party threatened, against any Credit
Party or any of its Subsidiaries which could reasonably be expected to result in
any Material Adverse Effect.

 


5.11                           USE OF PROCEEDS; MARGIN REGULATIONS.  NO PART OF
THE PROCEEDS OF ANY LOAN WILL BE USED FOR “BUYING” OR “CARRYING” “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER
IN EFFECT OR FOR ANY OTHER PURPOSE THAT VIOLATES THE PROVISIONS OF THE
REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.  IF
REQUESTED BY AGENT, EACH CREDIT PARTY WILL FURNISH TO AGENT AND EACH LENDER A
STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM
G-3 OR FR FORM 0-1, AS APPLICABLE, REFERRED TO IN REGULATION U.

 


(A)                                  BORROWER SHALL UTILIZE THE PROCEEDS OF THE
LOANS SOLELY FOR THE FINANCING OF BORROWER’S ORDINARY WORKING CAPITAL AND
GENERAL CORPORATE NEEDS. SCHEDULE 5.11 CONTAINS A DESCRIPTION OF BORROWER’S
SOURCES AND USES OF FUNDS AS OF THE RESTATEMENT EFFECTIVE DATE, INCLUDING LOANS
AND LETTER OF CREDIT OBLIGATIONS TO BE MADE OR INCURRED ON THAT DATE, AND A
FUNDS FLOW MEMORANDUM DETAILING HOW FUNDS FROM EACH SOURCE ARE TO BE TRANSFERRED
FOR PARTICULAR USES.


 


5.12                           OWNERSHIP OF PROPERTY; LIENS.  AS OF THE
RESTATEMENT EFFECTIVE DATE, THE REAL ESTATE (“REAL ESTATE”) LISTED IN
SCHEDULE 5.12 CONSTITUTES ALL OF THE REAL PROPERTY OWNED, LEASED, SUBLEASED, OR
USED BY BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES.  EACH OF BORROWER AND EACH
OF ITS DOMESTIC SUBSIDIARIES OWNS GOOD AND MARKETABLE FEE SIMPLE TITLE TO ALL OF
ITS OWNED REAL ESTATE, AND VALID AND MARKETABLE LEASEHOLD INTERESTS IN ALL OF
ITS MATERIAL LEASED REAL ESTATE, ALL AS DESCRIBED ON SCHEDULE 5.12, AND COPIES
OF ALL SUCH LEASES OR A SUMMARY OF TERMS THEREOF REASONABLY SATISFACTORY TO
AGENT HAVE BEEN DELIVERED TO AGENT.  SCHEDULE 5.12 FURTHER DESCRIBES ANY REAL
ESTATE WITH RESPECT TO WHICH BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES IS A
LESSOR, SUBLESSOR OR ASSIGNOR AS OF THE RESTATEMENT EFFECTIVE DATE.  BORROWER
AND EACH OF ITS DOMESTIC SUBSIDIARIES ALSO HAS GOOD AND MARKETABLE TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL OF ITS PERSONAL PROPERTY AND ASSETS THAT ARE
MATERIAL TO ITS BUSINESS.  AS OF THE RESTATEMENT EFFECTIVE DATE, NONE OF THE
PROPERTIES AND ASSETS OF BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES ARE
SUBJECT TO ANY LIENS OTHER THAN PERMITTED ENCUMBRANCES, AND THERE ARE NO FACTS,
CIRCUMSTANCES OR CONDITIONS KNOWN TO BORROWER THAT MAY RESULT IN ANY LIENS
(INCLUDING LIENS ARISING UNDER ENVIRONMENTAL LAWS) OTHER THAN PERMITTED
ENCUMBRANCES AGAINST THE PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS DOMESTIC
SUBSIDIARIES.  BORROWER AND EACH OF ITS DOMESTIC SUBSIDIARIES HAS RECEIVED ALL
DEEDS, ASSIGNMENTS, WAIVERS, CONSENTS, NON-DISTURBANCE AND ATTORNMENT OR SIMILAR
AGREEMENTS, BILLS OF SALE AND OTHER DOCUMENTS, AND HAS DULY EFFECTED ALL
RECORDINGS, FILINGS AND OTHER ACTIONS NECESSARY TO ESTABLISH, PROTECT AND
PERFECT SUCH PERSON’S RIGHT, TITLE AND INTEREST IN AND TO ALL SUCH REAL ESTATE
AND OTHER PROPERTIES AND ASSETS.  AS OF THE RESTATEMENT EFFECTIVE DATE, NO
PORTION OF BORROWER’S OR ANY OF ITS DOMESTIC SUBSIDIARIES’ REAL ESTATE HAS

 

48

--------------------------------------------------------------------------------


 

suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied.

 


5.13                           ENVIRONMENTAL MATTERS.


 


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 5.13, AS OF
THE RESTATEMENT EFFECTIVE DATE: (I)  THE REAL ESTATE IS FREE OF CONTAMINATION
FROM ANY HAZARDOUS MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (II) NO CREDIT
PARTY AND NO SUBSIDIARY OF A CREDIT PARTY HAS CAUSED OR SUFFERED TO OCCUR ANY
RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY
OF THEIR REAL ESTATE EXCEPT FOR SUCH RELEASE THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (III) THE CREDIT PARTIES AND
THEIR SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS,
EXCEPT FOR SUCH NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES WHICH
WOULD RESULT IN A MATERIAL ADVERSE EFFECT; (IV) THE CREDIT PARTIES AND THEIR
SUBSIDIARIES HAVE OBTAINED, AND ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL
PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR THE OPERATIONS OF THEIR RESPECTIVE
BUSINESSES AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE
THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH ENVIRONMENTAL PERMITS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE CREDIT
PARTIES OR THEIR SUBSIDIARIES WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT;
(V) NO CREDIT PARTY AND NO SUBSIDIARY OF A CREDIT PARTY IS INVOLVED IN
OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY
RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO RESULT IN ANY ENVIRONMENTAL
LIABILITIES OF SUCH CREDIT PARTY OR SUBSIDIARY WHICH COULD REASONABLY BE
EXPECTED RESULT IN A MATERIAL ADVERSE EFFECT, AND NO CREDIT PARTY OR SUBSIDIARY
OF A CREDIT PARTY HAS PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT OF THE
REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS; (VI) THERE IS NO LITIGATION
ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR
HAZARDOUS MATERIAL THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT OR INJUNCTIVE RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT
BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY; (VII) NO NOTICE HAS
BEEN RECEIVED BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY
IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING
INFORMATION UNDER CERCLA OR ANALOGOUS STATE STATUTES, AND TO THE KNOWLEDGE OF
THE CREDIT PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT MAY
RESULT IN ANY OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES BEING IDENTIFIED AS A
“POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS STATE STATUTES; AND
(VIII) THE CREDIT PARTIES HAVE PROVIDED TO AGENT COPIES OF ALL EXISTING
ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS AND ALL WRITTEN INFORMATION PERTAINING
TO ACTUAL OR POTENTIAL ENVIRONMENTAL LIABILITIES, IN EACH CASE RELATING TO ANY
OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES.


 


(B)                                 EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT AGENT (I) IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF
THE REAL ESTATE OR AFFAIRS OF SUCH CREDIT PARTY OR ITS SUBSIDIARIES , AND
(II) DOES NOT HAVE THE CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR
OTHERWISE TO INFLUENCE ANY CREDIT PARTY’S OR ITS SUBSIDIARIES’ CONDUCT

 

49

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE OWNERSHIP, OPERATION OR MANAGEMENT OF ANY OF THEIR REAL
ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.


 


5.14                           ERISA.


 


(A)                                  SCHEDULE 5.14 LISTS ANY PLAN (I) SUBJECT TO
TITLE IV OF ERISA OR THE FUNDING REQUIREMENTS OF SECTION 412 OF THE CODE; (II)
WHICH IS A MULTIEMPLOYER PLAN; (III) WHICH IS AN ESOP OR (IV) WHICH PROVIDES
POST-RETIREMENT OR POST-EMPLOYMENT “WELFARE TYPE” BENEFITS OTHER THAN
CONTINUATION COVERAGE REQUIRED BY SECTION 4980B OF THE CODE, APPLICABLE STATE
CONTINUATION COVERAGE LAW OR DEFERRED COMPENSATION BENEFITS ACCRUED AS
LIABILITIES ON THE BOOKS OF THE BORROWER, ANY CREDIT PARTY OR ANY OF ITS ERISA
AFFILIATES.  COPIES OF ALL SUCH LISTED PLANS, TOGETHER WITH A COPY OF THE LATEST
FORM IRS/DOL 5500-SERIES FOR EACH SUCH PLAN HAVE BEEN DELIVERED TO AGENT. 
EXCEPT WITH RESPECT TO MULTIEMPLOYER PLANS, EACH QUALIFIED PLAN HAS BEEN
DETERMINED BY THE IRS TO QUALIFY UNDER SECTION 401 OF THE IRC, THE TRUSTS
CREATED THEREUNDER HAVE BEEN DETERMINED TO BE EXEMPT FROM TAX UNDER THE
PROVISIONS OF SECTION 501 OF THE IRC, AND NOTHING HAS OCCURRED THAT WOULD CAUSE
THE LOSS OF SUCH QUALIFICATION OR TAX-EXEMPT STATUS.  EACH PLAN IS IN COMPLIANCE
WITH THE APPLICABLE PROVISIONS OF ERISA AND THE IRC, INCLUDING THE TIMELY FILING
OF ALL REPORTS REQUIRED UNDER THE IRC OR ERISA, INCLUDING THE STATEMENT REQUIRED
BY 29 CFR SECTION 2520.104-23.  NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS
FAILED TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE AS REQUIRED BY EITHER
SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS OF ANY SUCH PLAN. 
NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS ENGAGED IN A “PROHIBITED
TRANSACTION,” AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE IRC, IN
CONNECTION WITH ANY PLAN, THAT WOULD SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX
ON PROHIBITED TRANSACTIONS IMPOSED BY SECTION 502(I) OF ERISA OR SECTION 4975 OF
THE IRC.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.14: (I) NO
TITLE IV PLAN HAS ANY UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR EVENT
DESCRIBED IN SECTION 4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO
THE KNOWLEDGE OF BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR BENEFITS IN
THE NORMAL COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR INSTITUTED
AGAINST ANY PLAN OR ANY PERSON AS FIDUCIARY OR SPONSOR OF ANY PLAN; (IV) NO
CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY
LIABILITY AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER
PLAN; (V) WITHIN THE LAST FIVE YEARS NO TITLE IV PLAN OF ANY CREDIT PARTY OR
ERISA AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT IN A “STANDARD TERMINATION”
AS THAT TERM IS USED IN SECTION 404(B)(1) OF ERISA, NOR HAS ANY TITLE IV PLAN OF
ANY CREDIT PARTY OR ERISA AFFILIATE (DETERMINED AT ANY TIME WITHIN THE PAST FIVE
YEARS) WITH UNFUNDED PENSION LIABILITIES BEEN TRANSFERRED OUTSIDE OF THE
“CONTROLLED GROUP” (WITHIN THE MEANING OF SECTION 4001(A)(14) OF ERISA) OF ANY
CREDIT PARTY OR ERISA AFFILIATE; (VI) EXCEPT IN THE CASE OF ANY ESOP, STOCK OF
ALL CREDIT PARTIES AND THEIR ERISA AFFILIATES MAKES UP, IN THE AGGREGATE, NO
MORE THAN 10% OF FAIR MARKET VALUE OF THE ASSETS OF ANY PLAN MEASURED ON THE
BASIS OF FAIR MARKET VALUE AS OF THE LATEST VALUATION DATE OF ANY PLAN; AND
(VII) NO LIABILITY UNDER ANY TITLE IV PLAN HAS BEEN SATISFIED WITH THE PURCHASE
OF A CONTRACT FROM

 

50

--------------------------------------------------------------------------------


 


AN INSURANCE COMPANY THAT IS NOT RATED AAA BY S&P OR AN EQUIVALENT RATING BY
ANOTHER NATIONALLY RECOGNIZED RATING AGENCY.


 


5.15                           BROKERS.  NO BROKER OR FINDER ACTING ON BEHALF OF
ANY CREDIT PARTY OR AFFILIATE THEREOF BROUGHT ABOUT THE OBTAINING, MAKING OR
CLOSING OF THE LOANS OR THE RELATED TRANSACTIONS, AND NO CREDIT PARTY OR
AFFILIATE THEREOF HAS ANY OBLIGATION TO ANY PERSON IN RESPECT OF ANY FINDER’S OR
BROKERAGE FEES IN CONNECTION THEREWITH.

 


5.16                           DEPOSIT AND DISBURSEMENT ACCOUNTS.  SCHEDULE 5.16
LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT WHICH ANY CREDIT PARTY
(OTHER THAN FOREIGN SUBSIDIARIES) MAINTAINS DEPOSIT OR OTHER ACCOUNTS AS OF THE
RESTATEMENT EFFECTIVE DATE, INCLUDING ANY DISBURSEMENT ACCOUNTS, AND SUCH
SCHEDULE CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH
DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF THE PURPOSE
OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER THEREFOR.

 


5.17                           AGREEMENTS AND OTHER DOCUMENTS.  AS OF THE
RESTATEMENT EFFECTIVE DATE, EACH CREDIT PARTY HAS PROVIDED TO AGENT OR ITS
COUNSEL, ON BEHALF OF LENDERS, ACCURATE AND COMPLETE COPIES (OR SUMMARIES) OF
ALL OF THE FOLLOWING AGREEMENTS OR DOCUMENTS TO WHICH IT IS SUBJECT AND EACH OF
WHICH IS LISTED IN SCHEDULE 5.17:  SUPPLY AGREEMENTS AND PURCHASE AGREEMENTS NOT
TERMINABLE BY SUCH CREDIT PARTY WITHIN SIXTY (60) DAYS FOLLOWING WRITTEN NOTICE
ISSUED BY SUCH CREDIT PARTY, THE ABSENCE OF WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; LEASES OF EQUIPMENT HAVING A REMAINING TERM
OF ONE YEAR OR LONGER, THE ABSENCE OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; LICENSES AND PERMITS HELD BY THE CREDIT PARTIES, THE
ABSENCE OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
INSTRUMENTS AND DOCUMENTS EVIDENCING ANY MATERIAL INDEBTEDNESS OR GUARANTEED
INDEBTEDNESS OF SUCH CREDIT PARTY AND ANY LIEN GRANTED BY SUCH CREDIT PARTY WITH
RESPECT THERETO; AND INSTRUMENTS AND AGREEMENTS EVIDENCING THE ISSUANCE OF ANY
EQUITY SECURITIES, WARRANTS, RIGHTS OR OPTIONS TO PURCHASE EQUITY SECURITIES OF
SUCH CREDIT PARTY (OTHER THAN BORROWER).

 


5.18                           INSURANCE.  SCHEDULE 5.18 LISTS ALL INSURANCE
POLICIES OF ANY NATURE MAINTAINED, AS OF THE RESTATEMENT EFFECTIVE DATE, FOR
CURRENT OCCURRENCES BY BORROWER AND EACH OF ITS DOMESTIC SUBSIDIARIES, AS WELL
AS A SUMMARY OF THE KEY BUSINESS TERMS OF EACH SUCH POLICY SUCH AS DEDUCTIBLES,
COVERAGE LIMITS AND TERM OF POLICY.

 


5.19                           RELATED TRANSACTIONS.  AS OF THE RESTATEMENT
EFFECTIVE DATE, THE RELATED TRANSACTIONS HAVE BEEN CONSUMMATED IN ACCORDANCE
WITH, ALL APPLICABLE LAWS.  ALL REQUISITE APPROVALS BY GOVERNMENTAL AUTHORITIES
HAVING JURISDICTION OVER ANY CREDIT PARTY AND OTHER PERSONS REFERENCED THEREIN,
WITH RESPECT TO THE RELATED TRANSACTIONS, HAVE BEEN OBTAINED, AND NO SUCH
APPROVALS IMPOSE ANY MATERIALLY ADVERSE CONDITIONS TO THE CONSUMMATION OF THE
RELATED TRANSACTION OR TO THE CONDUCT BY ANY CREDIT PARTY OF ITS BUSINESS
THEREAFTER.

 


5.20                           SENIOR INDENTURE DOCUMENTS.  EACH REPRESENTATION
AND WARRANTY MADE OR TO BE MADE BY BORROWER UNDER THE SENIOR INDENTURE DOCUMENTS
IS AND WILL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON THE DATE
MADE.

 

51

--------------------------------------------------------------------------------


 

SECTION 6.
DEFAULT, RIGHTS AND REMEDIES

 


6.1                                 EVENT OF DEFAULT.  “EVENT OF DEFAULT” SHALL
MEAN THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE FOLLOWING:

 


(A)                                  PAYMENT.  (1) FAILURE TO PAY ANY
INSTALLMENT OR OTHER PAYMENT OF PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY
REVOLVING LOANS TO REDUCE THEIR BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS
THEN PERMITTED TO BE OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT
MADE BY SUCH L/C ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR
(2) FAILURE TO PAY, WITHIN FIVE (5) DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY
LOAN OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; OR


 


(B)                                 DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES FAILS TO PAY WHEN DUE, AFTER THE LAPSE OF ANY
APPLICABLE GRACE PERIOD, ANY PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN
THE LOANS) OR ANY CONTINGENT OBLIGATIONS OR (2) BREACH OR DEFAULT OF ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR EVENT,
WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT
OBLIGATIONS AFTER THE LAPSE OF ANY APPLICABLE GRACE PERIODS, IF THE EFFECT OF
SUCH FAILURE TO PAY, BREACH, DEFAULT OR OCCURRENCE IS TO CAUSE OR TO PERMIT THE
HOLDER OR HOLDERS THEN TO CAUSE, INDEBTEDNESS AND/OR CONTINGENT OBLIGATIONS
HAVING AN INDIVIDUAL PRINCIPAL AMOUNT IN EXCESS OF $3,000,000 OR HAVING AN
AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $5,000,000 TO BECOME OR BE DECLARED DUE
PRIOR TO THEIR STATED MATURITY; OR


 


(C)                                  BREACH OF CERTAIN PROVISIONS.  FAILURE OF
ANY CREDIT PARTY TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN
THAT PORTION OF SECTION 2.2 RELATING TO THE CREDIT PARTIES’ OBLIGATION TO
MAINTAIN INSURANCE, SECTION 2.3, SECTION 2.8(D), SECTION 3 OR SECTION 4; OR


 


(D)                                 BORROWING BASE CERTIFICATE.  ANY INFORMATION
CONTAINED IN ANY BORROWING BASE CERTIFICATE IS UNTRUE OR INCORRECT IN ANY
RESPECT (OTHER THAN INADVERTENT, IMMATERIAL OR OTHER ERRORS THAT DO NOT RESULT
IN AN OVERADVANCE IN EXCESS OF $300,000 IN THE AGGREGATE IN ANY BORROWING BASE
CERTIFICATE), OR ANY REPRESENTATION OR WARRANTY HEREIN OR IN ANY LOAN DOCUMENT
OR IN ANY WRITTEN STATEMENT, REPORT, FINANCIAL STATEMENT OR CERTIFICATE (OTHER
THAN A BORROWING BASE CERTIFICATE) MADE OR DELIVERED TO AGENT OR ANY LENDER BY
ANY CREDIT PARTY IS UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT (WITHOUT
DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) AS OF THE DATE WHEN
MADE OR DEEMED MADE; OR


 


(E)                                  OTHER DEFAULTS UNDER LOAN DOCUMENTS. ANY
CREDIT PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM
CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES
DESCRIBED IN OTHER PROVISIONS OF THIS SECTION 6.1 FOR WHICH A DIFFERENT GRACE OR
CURE PERIOD IS

 

52

--------------------------------------------------------------------------------


 


SPECIFIED, OR FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH CONSTITUTE
IMMEDIATE EVENTS OF DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN
THIRTY (30) DAYS AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF NOTICE FROM
AGENT OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE OF BORROWER
OR ANY OTHER CREDIT PARTY OF SUCH DEFAULT; OR


 


(F)                                    INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.  (1) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO
ANY CREDIT PARTY IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE
OR ORDER IS NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY
APPLICABLE FEDERAL OR STATE LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING
EVENTS FOR SIXTY (60) DAYS UNLESS DISMISSED, BONDED OR DISCHARGED:  (A) AN
INVOLUNTARY CASE IS COMMENCED AGAINST ANY CREDIT PARTY, UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A
DECREE OR ORDER OF A COURT FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER ANY
CREDIT PARTY, OR OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR
(C) A RECEIVER, TRUSTEE OR OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF A
CREDIT PARTY, FOR ALL OR A SUBSTANTIAL PART OF THE PROPERTY OF THE CREDIT PARTY;
OR


 


(G)                                 VOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.  (1) ANY CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE
BANKRUPTCY CODE, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN AN
INVOLUNTARY CASE OR TO THE CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE
UNDER ANY SUCH LAW OR CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY; OR (2) ANY CREDIT PARTY MAKES ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR (3) THE BOARD OF DIRECTORS OF ANY CREDIT PARTY ADOPTS ANY
RESOLUTION OR OTHERWISE AUTHORIZES ACTION TO APPROVE ANY OF THE ACTIONS REFERRED
TO IN THIS SECTION 6.1(G); OR


 


(H)                                 JUDGMENT AND ATTACHMENTS.  ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE
DESCRIBED ELSEWHERE IN THIS SECTION 6.1) INVOLVING (1) AN AMOUNT IN ANY
INDIVIDUAL CASE IN EXCESS OF $1,000,000 OR (2) AN AMOUNT IN THE AGGREGATE AT ANY
TIME IN EXCESS OF $3,000,000 (IN EITHER CASE TO THE EXTENT NOT ADEQUATELY
COVERED BY INSURANCE IN AGENT’S SOLE DISCRETION AS TO WHICH THE INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE) IS ENTERED OR FILED AGAINST ONE OR MORE OF
THE CREDIT PARTIES OR ANY OF THEIR RESPECTIVE ASSETS AND REMAINS UN-DISCHARGED,
UN-VACATED, UN-BONDED OR UN-STAYED FOR A PERIOD OF FORTY-FIVE (45) DAYS OR IN
ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY PROPOSED
SALE THEREUNDER; OR


 


(I)                                     DISSOLUTION.  ANY ORDER, JUDGMENT OR
DECREE IS ENTERED AGAINST ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT UP
OF SUCH CREDIT PARTY AND SUCH ORDER REMAINS UN-DISCHARGED OR UN-STAYED FOR A
PERIOD IN EXCESS OF THIRTY (30) DAYS; OR


 


(J)                                     SOLVENCY.  BORROWER OR THE CREDIT
PARTIES TAKEN AS A WHOLE CEASE TO BE SOLVENT, FAIL TO PAY ANY OF THEIR
RESPECTIVE DEBTS AS THEY BECOME DUE OR ADMIT IN WRITING THEIR PRESENT OR
PROSPECTIVE INABILITY TO PAY THEIR RESPECTIVE DEBTS AS THEY BECOME DUE; OR

 

53

--------------------------------------------------------------------------------


 


(K)                                  INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE
LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN
ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT IT HAS ANY FURTHER
LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH
EFFECT; OR


 


(L)                                     DAMAGE; CASUALTY.  ANY EVENT OCCURS,
WHETHER OR NOT INSURED OR INSURABLE, AS A RESULT OF WHICH REVENUE-PRODUCING
ACTIVITIES CEASE OR ARE SUBSTANTIALLY CURTAILED AT ANY FACILITY OF ANY CREDIT
PARTY WHICH CESSATION OR CURTAILMENT CONTINUES FOR MORE THAN FIFTEEN (15)
CONSECUTIVE DAYS IF ANY SUCH EVENT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; OR


 


(M)                               BUSINESS ACTIVITIES.  ANY SUBSIDIARY ENGAGES
IN ANY TYPE OF BUSINESS ACTIVITY OTHER THAN AS EXPRESSLY CONTEMPLATED UNDER
SECTIONS 3.9 AND 3.17 HEREOF AND PERFORMANCE OF ITS OBLIGATIONS UNDER THE
RELATED TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; OR


 


(N)                                 CHANGE OF CONTROL.  A CHANGE OF CONTROL
OCCURS; OR


 


(O)                                 SUBORDINATED INDEBTEDNESS.  THE FAILURE OF
ANY CREDIT PARTY OR ANY CREDITOR OF BORROWER OR ANY OF ITS SUBSIDIARIES TO
COMPLY WITH THE TERMS OF ANY SUBORDINATION OR INTERCREDITOR AGREEMENT OR ANY
SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER DOCUMENT RUNNING TO THE BENEFIT OF
AGENT OR LENDERS, OR IF ANY SUCH DOCUMENT BECOMES NULL AND VOID OR ANY PARTY
DENIES FURTHER LIABILITY UNDER ANY SUCH DOCUMENT OR PROVIDES NOTICE TO THAT
EFFECT; OR


 


(P)                                 EMPLOYEE BENEFIT PLANS.  (1) BORROWER OR ANY
OF ITS AFFILIATES FAILS TO MAKE FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH,
UNDER THE PROVISIONS OF ANY EMPLOYEE BENEFIT PLANS OR ANY APPLICABLE PROVISIONS
OF THE IRC, ANY SUCH PERSON IS REQUIRED TO PAY AS CONTRIBUTIONS THERETO AND SUCH
FAILURE RESULTS IN OR IS LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (2)
AN ACCUMULATED FUNDING DEFICIENCY IN EXCESS OF $3,000,000 OCCURS OR EXISTS,
WHETHER OR NOT WAIVED, WITH RESPECT TO ANY SUCH EMPLOYEE BENEFIT PLANS; OR (3)
ANY EMPLOYEE BENEFIT PLAN LOSES ITS STATUS AS A QUALIFIED PLAN UNDER THE IRC
WHICH RESULTS IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


6.2                                 SUSPENSION OR TERMINATION OF REVOLVING LOAN
COMMITMENTS.  UPON THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AGENT MAY,
AND AT THE REQUEST OF REQUISITE LENDERS AGENT SHALL, WITHOUT NOTICE OR DEMAND,
IMMEDIATELY SUSPEND OR TERMINATE ALL OR ANY PORTION OF LENDERS’ OBLIGATIONS TO
MAKE ADDITIONAL LOANS OR ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT UNDER THE
REVOLVING LOAN COMMITMENT; PROVIDED THAT, IN THE CASE OF A DEFAULT, IF THE
SUBJECT CONDITION OR EVENT IS WAIVED BY REQUISITE LENDERS OR CURED WITHIN ANY
APPLICABLE GRACE OR CURE PERIOD, THE REVOLVING LOAN COMMITMENT SHALL BE
REINSTATED.

 


6.3                                 ACCELERATION AND OTHER REMEDIES.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 6.1(F) OR 6.1(G), THE
REVOLVING LOAN COMMITMENTS SHALL BE IMMEDIATELY TERMINATED AND ALL OF THE
OBLIGATIONS, INCLUDING THE REVOLVING LOANS, SHALL AUTOMATICALLY BECOME

 

54

--------------------------------------------------------------------------------


 

immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other requirements of any kind,
all of which are hereby expressly waived by Borrower, and the Revolving Loan
Commitments shall thereupon terminate.  Upon the occurrence and during the
continuance of any other Event of Default, Agent may, and at the request of the
Requisite Lenders, Agent shall, by written notice to Borrower (a) reduce the
aggregate amount of the Revolving Loan Commitments from time to time, (b)
declare all or any portion of the Loans and all or any portion of the other
Obligations to be, and the same shall forthwith become, immediately due and
payable together with accrued interest thereon, (c) terminate all or any portion
of the obligations of Agent, L/C Issuers and Lenders to make Revolving Credit
Advances and issue Letters of Credit, (d) demand that Borrower immediately
deliver cash to Agent for the benefit of L/C Issuers (and Borrower shall then
immediately so deliver) in an amount equal to 105% of the aggregate outstanding
Letter of Credit Obligations or demand that Borrower cause to be issued back-up
letters of credit reasonably acceptable to Agent, and (e) exercise any other
remedies which may be available under the Loan Documents or applicable law. 
Borrower hereby grants to Agent, for the benefit of L/C Issuers and each Lender
with a participation in any Letters of Credit then outstanding, a security
interest in such cash collateral to secure all of the Letter of Credit
Obligations.  Any such cash collateral shall be made available by Agent to L/C
Issuers to reimburse L/C Issuers for payments of drafts drawn under such Letters
of Credit and any Fees, Charges and expenses of L/C Issuers with respect to such
Letters of Credit and the unused portion thereof, after all such Letters of
Credit shall have expired or been fully drawn upon, shall be applied to repay
any other Obligations.  After all such Letters of Credit shall have expired or
been fully drawn upon and all Obligations shall have been satisfied and paid in
full, the balance, if any, of such cash collateral shall be returned to
Borrower.  Borrower shall from time to time execute and deliver to Agent such
further documents and instruments as Agent may request with respect to such cash
collateral.

 


6.4                                 PERFORMANCE BY AGENT.  UPON THE OCCURRENCE
OF A DEFAULT OR AN EVENT OF DEFAULT, IF ANY CREDIT PARTY SHALL FAIL TO PERFORM
ANY COVENANT, DUTY OR AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, AGENT
MAY PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT, DUTY OR AGREEMENT ON BEHALF OF
SUCH CREDIT PARTY AFTER THE EXPIRATION OF ANY CURE OR GRACE PERIODS SET FORTH
HEREIN.  IN SUCH EVENT, SUCH CREDIT PARTY SHALL, AT THE REQUEST OF AGENT,
PROMPTLY PAY ANY AMOUNT REASONABLY EXPENDED BY AGENT IN SUCH PERFORMANCE OR
ATTEMPTED PERFORMANCE TO AGENT, TOGETHER WITH INTEREST THEREON AT THE HIGHEST
RATE OF INTEREST IN EFFECT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AS
SPECIFIED IN SECTION 1.2(D) FROM THE DATE OF SUCH EXPENDITURE UNTIL PAID. 
NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY AGREED THAT AGENT SHALL NOT HAVE
ANY LIABILITY OR RESPONSIBILITY FOR THE PERFORMANCE OF ANY OBLIGATION OF ANY
CREDIT PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


6.5                                 APPLICATION OF PROCEEDS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (A) BORROWER IRREVOCABLY WAIVES
THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
THEREAFTER RECEIVED BY AGENT FROM OR ON BEHALF OF BORROWER, AND AGENT SHALL HAVE
THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS
RECEIVED AT ANY TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT AGAINST THE OBLIGATIONS IN SUCH MANNER AS AGENT MAY
REASONABLY DEEM ADVISABLE NOTWITHSTANDING ANY

 

55

--------------------------------------------------------------------------------


 

previous application by Agent and (b) in the absence of a specific determination
by Agent with respect thereto, the proceeds of any sale of, or other realization
upon, all or any part of the Collateral shall be applied:  first, to all Fees,
costs and expenses incurred by or owing to Agent and any Lender with respect to
this Agreement, the other Loan Documents or the Collateral; second, to accrued
and unpaid interest on the Obligations (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the Obligations outstanding; and fourth to any other
obligations of Borrower owing to Agent or any Lender under the Loan Documents. 
Any balance remaining shall be delivered to Borrower or to whomever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

 

SECTION 7.
CONDITIONS TO LOANS

 


7.1                                 CONDITIONS TO INITIAL LOANS.  THE
OBLIGATIONS OF LENDERS AND L/C ISSUERS TO MAKE THE INITIAL LOANS AND TO ISSUE OR
CAUSE TO BE ISSUED LETTERS OF CREDIT ON OR AT ANY TIME AFTER THE RESTATEMENT
EFFECTIVE DATE ARE, IN ADDITION TO THE CONDITIONS PRECEDENT SPECIFIED IN
SECTION 7.2, SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT IN A
MANNER REASONABLY ACCEPTABLE TO AGENT IN ITS SOLE DISCRETION:

 


(A)                                  BORROWER AND/OR THE APPLICABLE CREDIT PARTY
SHALL HAVE DELIVERED OF ALL DOCUMENTS LISTED ON, TAKEN ALL ACTIONS SET FORTH ON
AND SATISFIED OF ALL OTHER CONDITIONS PRECEDENT LISTED ON THE CLOSING CHECKLIST
(OTHER THAN THE LANDLORD WAIVER AND CONSENT WITH RESPECT TO BORROWER’S IRVINE,
CALIFORNIA FACILITY AND THOSE DOCUMENTS OR CONDITIONS WAIVED BY AGENT IN
WRITING);


 


(B)                                 THE INTERCREDITOR AGREEMENT SHALL HAVE
EITHER BEEN REAFFIRMED OR AMENDED AND RESTATED IN A MANNER REASONABLY
SATISFACTORY TO AGENT AND THE INDEBTEDNESS OF BORROWER UNDER THE SENIOR
INDENTURE SHALL NOT EXCEED $46,630,000;


 


(C)                                  BORROWER’S MOST RECENT PROJECTIONS
DELIVERED ON OR ABOUT THE END OF BORROWER’S FISCAL YEAR ENDED DECEMBER 31, 2003
SHALL BE REASONABLY ACCEPTABLE TO AGENT AND LENDERS;


 


(D)                                 AGENT SHALL BE REASONABLY SATISFIED AS TO
THE ABSENCE, SINCE DECEMBER 31, 2003, OF ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, PROPERTIES OR CONDITION (FINANCIAL OR OTHERWISE) OF
BORROWER, ANY CREDIT PARTY, OR ANY EVENT OR CONDITION WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN SUCH A MATERIAL ADVERSE CHANGE;


 


(E)                                  THE IPO SHALL HAVE BEEN CONSUMMATED AND
BORROWER SHALL HAVE RECEIVED NOT LESS THAN $70,000,000 NET PROCEEDS THEREFROM
AND AFTER GIVING EFFECT TO THE PAYOFFS, AND THE INITIAL FUNDING OF ANY LOANS
AND/OR THE ISSUANCE OF ANY LETTER(S) OF CREDIT ON THE RESTATEMENT EFFECTIVE DATE
AND THE ESTABLISHMENT OF ANY RESERVES REQUIRED BY AGENT (INCLUDING, WITHOUT
LIMITATION, A RESERVE FOR CLOSING COSTS INCURRED BY BORROWER IN CONNECTION WITH
THIS CREDIT FACILITY), THE TOTAL AMOUNT OF ALL OBLIGATIONS SHALL NOT EXCEED

 

56

--------------------------------------------------------------------------------


 


$5,000,000 AND BORROWER SHALL HAVE NOT LESS THAN $8,000,000 OF BORROWING
AVAILABILITY HEREUNDER;


 


(F)                                    AFTER GIVING EFFECT TO THE INITIAL
FUNDING OF THE LOANS AND/OR ISSUANCE OF ANY LETTER(S) OF CREDIT ON THE
RESTATEMENT EFFECTIVE DATE, THE RATIO OF (X) TOTAL DEBT (AS OF THE RESTATEMENT
EFFECTIVE DATE AND AS MEASURED UNDER THE EXISTING CREDIT AGREEMENT) TO (Y)
EBITDA FOR THE TWELVE MONTH PERIOD ENDING DECEMBER 31, 2003 BASED ON BORROWER’S
MOST CURRENT FINANCIAL STATEMENTS DELIVERED TO AGENT, DOES NOT EXCEED 4.25;


 


(G)                                 AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY ACCEPTABLE TO IT OF THE CONSUMMATION OF THE PAYOFFS AND ASSOCIATED
LIEN RELEASES UTILIZING PROCEEDS FROM THE IPO;


 


(H)                                 AGENT SHALL HAVE RECEIVED FULLY EXECUTED
DEPOSIT ACCOUNT CONTROL AGREEMENTS, LOCK-BOX AGREEMENTS, SECURITIES ACCOUNT
CONTROL AGREEMENTS AND OTHER CASH MANAGEMENT AGREEMENTS WITH WELLS FARGO BANK,
N.A. AND EACH OTHER BANK, IF ANY, WHERE BORROWER MAINTAINS A DEPOSIT OR A
SECURITIES ACCOUNT, ALL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT.


 


7.2                                 CONDITIONS TO ALL LOANS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO LENDER OR L/C ISSUER SHALL BE OBLIGATED
TO FUND ANY ADVANCE OR INCUR ANY LETTER OF CREDIT OBLIGATION, IF, AS OF THE DATE
THEREOF (THE “FUNDING DATE”):

 


(A)                                  ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY
QUALIFIER CONTAINED THEREIN) AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE, AND AGENT OR
REQUISITE LENDERS HAVE DETERMINED NOT TO MAKE SUCH ADVANCE OR INCUR SUCH LETTER
OF CREDIT OBLIGATION AS A RESULT THEREOF;


 


(B)                                 ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATION), AND AGENT OR REQUISITE LENDERS
SHALL HAVE DETERMINED NOT TO MAKE ANY ADVANCE OR INCUR ANY LETTER OF CREDIT
OBLIGATION AS A RESULT OF THAT DEFAULT OR EVENT OF DEFAULT;


 


(C)                                  AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE
REVOLVING LOAN WOULD EXCEED THE REMAINING BORROWING AVAILABILITY (EXCEPT AS
PROVIDED IN SECTION 1.1(A)(II));


 

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 7.2  have been satisfied and (ii) a reaffirmation by Borrower of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

 

57

--------------------------------------------------------------------------------


 


7.3                                 CONDITIONS TO LOANS TO FUND PERMITTED
ACQUISITIONS.  IN THE EVENT THAT THE PROCEEDS OF A REVOLVING LOAN ARE TO BE USED
TO FINANCE ALL OR A PORTION OF THE PURCHASE PRICE OF A PERMITTED ACQUISITION,
THE OBLIGATION OF LENDERS TO MAKE SUCH REVOLVING LOANS ARE SUBJECT TO THE
FURTHER CONDITIONS PRECEDENT SET FORTH BELOW:

 

(a)                                  Without limiting the generality of the
other provisions hereof, Agent shall have received, to the extent required by
Section 2.8 hereof, with respect to the Person and any other assets being
acquired, prior to or simultaneously with the funding of such Loan, evidence of
the due execution of UCC Financing Statements or amendments to existing
financing statements with respect to such Person or assets, in form and
substance reasonably acceptable to Agent, necessary to perfect a first priority
security interest of Agent for the benefit of Lenders in such Person and/or
other assets being acquired.  In the event real property is being acquired in
connection with such Permitted Acquisition, Agent shall, if reasonably
requested, have received, to the extent required by Section 2.8 hereof, a fully
executed mortgage or deed of trust, in form and substance reasonably
satisfactory to Agent together with an ALTA lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent, insuring that the
mortgage or deed of trust is a valid and enforceable first priority mortgage
lien on the respective property, free and clear of all defects, encumbrances and
Liens, other than Permitted Encumbrances; and

 

(b)                                 Such Permitted Acquisition is otherwise
permitted under the terms of this Agreement and all other conditions precedent
have been fully satisfied or waived by Agent, in writing.

 

SECTION 8.
ASSIGNMENT AND PARTICIPATION

 


8.1                                 ASSIGNMENT AND PARTICIPATIONS.


 


(A)                                  SUBJECT TO THE TERMS OF THIS SECTION 8.1,
ANY LENDER MAY MAKE AN ASSIGNMENT TO A QUALIFIED ASSIGNEE OF, OR SALE OF
PARTICIPATIONS IN, AT ANY TIME OR TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF
CREDIT OBLIGATIONS AND ANY REVOLVING LOAN COMMITMENT OR ANY PORTION THEREOF OR
INTEREST THEREIN, INCLUDING ANY LENDER’S RIGHTS, TITLE, INTERESTS, REMEDIES,
POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT BY A LENDER SHALL:  (I) REQUIRE THE
CONSENT OF AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
WITH RESPECT TO A QUALIFIED ASSIGNEE) AND THE EXECUTION OF AN ASSIGNMENT
AGREEMENT (AN “ASSIGNMENT AGREEMENT” SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT 8.1 AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO,
AND ACKNOWLEDGED BY, AGENT); (II) BE CONDITIONED ON SUCH ASSIGNEE LENDER
REPRESENTING TO THE ASSIGNING LENDER, AGENT AND BORROWER THAT IT IS PURCHASING
THE APPLICABLE LOANS TO BE ASSIGNED TO IT FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF; (III) AFTER GIVING
EFFECT TO ANY SUCH PARTIAL ASSIGNMENT, THE ASSIGNEE LENDER SHALL HAVE REVOLVING
LOAN COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $2,500,000 AND THE ASSIGNING
LENDER SHALL HAVE RETAINED REVOLVING LOAN COMMITMENTS IN AN AMOUNT AT LEAST
EQUAL TO $2,500,000; (IV) REQUIRE A PAYMENT TO AGENT OF AN

 

58

--------------------------------------------------------------------------------


 


ASSIGNMENT FEE OF $3,500 AND (V) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, REQUIRE THE CONSENT OF BORROWER, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED AND SHALL BE DEEMED GRANTED IF NOT OBJECTED TO WITHIN THREE
(3) BUSINESS DAYS FOLLOWING NOTICE THEREOF TO BORROWER; PROVIDED THAT NO SUCH
CONSENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO A QUALIFIED ASSIGNEE.  IN THE
CASE OF AN ASSIGNMENT BY A LENDER UNDER THIS SECTION 8.1, THE ASSIGNEE SHALL
HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND
OBLIGATIONS AS ALL OTHER LENDERS HEREUNDER.  THE ASSIGNING LENDER SHALL BE
RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO ITS REVOLVING LOAN
COMMITMENTS OR ASSIGNED PORTION THEREOF FROM AND AFTER THE DATE OF SUCH
ASSIGNMENT.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL
GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE
ASSIGNEE SHALL BE CONSIDERED TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S
LIABILITY TO MAKE LOANS HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE
LIMITED TO SUCH LENDER’S PRO RATA SHARE OF THE APPLICABLE REVOLVING LOAN
COMMITMENT.  IN THE EVENT AGENT OR ANY LENDER ASSIGNS OR OTHERWISE TRANSFERS ALL
OR ANY PART OF THE OBLIGATIONS, AGENT OR ANY SUCH LENDER SHALL SO NOTIFY
BORROWER AND BORROWER SHALL, UPON THE REQUEST OF AGENT OR SUCH LENDER, EXECUTE
NEW NOTES IN EXCHANGE FOR THE NOTES, IF ANY, BEING ASSIGNED.  NOTWITHSTANDING
THE FOREGOING PROVISIONS OF THIS SECTION 8.1(A), (A) ANY LENDER MAY AT ANY TIME
PLEDGE THE OBLIGATIONS HELD BY IT AND SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, (B) ANY LENDER THAT IS
AN INVESTMENT FUND MAY ASSIGN THE OBLIGATIONS HELD BY IT AND SUCH LENDER’S
RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO ANOTHER INVESTMENT
FUND MANAGED BY THE SAME INVESTMENT ADVISOR OR PLEDGE SUCH OBLIGATIONS AND
RIGHTS TO TRUSTEE FOR THE BENEFIT OF ITS INVESTORS AND (C) ANY LENDER MAY ASSIGN
THE OBLIGATIONS TO AN AFFILIATE OF SUCH LENDER OR TO A PERSON THAT IS A LENDER
PRIOR TO THE DATE OF SUCH ASSIGNMENT.


 


(B)                                 ANY PARTICIPATION BY A LENDER OF ALL OR ANY
PART OF ITS REVOLVING LOAN COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT
ALL AMOUNTS PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER
HAD NOT SOLD SUCH PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION
SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION
HEREUNDER EXCEPT ACTIONS DIRECTLY AFFECTING (I) ANY REDUCTION IN THE PRINCIPAL
AMOUNT OF, OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH
SUCH HOLDER PARTICIPATES, (II) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF
THE PRINCIPAL AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL
MATURITY DATE THEREOF, AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL (OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
COLLATERAL DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR PURPOSES OF
SECTIONS 1.10, 1.11, 8.3 AND 9.1, BORROWER ACKNOWLEDGES AND AGREES THAT A
PARTICIPATION SHALL GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE
PARTICIPANT AND THE PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER”, PROVIDED
THAT SUCH PARTICIPANT LENDER SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SUCH SECTIONS THAN THE APPLICABLE LENDER SELLING SUCH
PARTICIPATION WOULD HAVE.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE NEITHER
BORROWER NOR ANY OTHER CREDIT PARTY SHALL HAVE ANY OBLIGATION OR DUTY TO ANY
PARTICIPANT.  NEITHER AGENT NOR ANY LENDER (OTHER THAN THE LENDER SELLING A
PARTICIPATION) SHALL HAVE ANY DUTY TO ANY

 

59

--------------------------------------------------------------------------------


 


PARTICIPANT AND MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A
PARTICIPATION AS IF NO SUCH SALE HAD OCCURRED.


 


(C)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 8.1, NO LENDER SHALL, AS BETWEEN BORROWER AND THAT LENDER, OR AGENT AND
THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN,
ALL OR ANY PART OF THE LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH
LENDER.


 


(D)                                 EACH CREDIT PARTY SHALL ASSIST AGENT (FOR
ITSELF OR ON BEHALF OF THE APPLICABLE LENDER) IN SYNDICATING THE LOANS AND
COMMITMENTS UNDER THIS SECTION 8.1 AS REQUIRED TO ENABLE THE ASSIGNING OR
SELLING LENDER TO EFFECT ANY ASSIGNMENT OR PARTICIPATION RELATING THERETO,
INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL AGREEMENTS, NOTES AND OTHER
DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND THE PROMPT PREPARATION OF
INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF MANAGEMENT IN MEETINGS
WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A TIMETABLE ESTABLISHED BY
AGENT IN ITS SOLE DISCRETION.  EACH CREDIT PARTY EXECUTING THIS AGREEMENT SHALL
CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY OF ALL DESCRIPTIONS OF THE
CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS CONTAINED IN ANY SELLING MATERIALS
PROVIDED BY IT AND ALL OTHER INFORMATION PROVIDED BY IT AND INCLUDED IN SUCH
MATERIALS, EXCEPT THAT ANY PROJECTIONS DELIVERED BY BORROWER SHALL ONLY BE
CERTIFIED BY BORROWER AS HAVING BEEN PREPARED BY BORROWER IN COMPLIANCE WITH THE
REPRESENTATIONS CONTAINED IN SECTION 5.5.  AGENT SHALL MAINTAIN, ON BEHALF OF
BORROWER, IN ITS OFFICES LOCATED AT CHICAGO, ILLINOIS A “REGISTER” FOR RECORDING
THE NAME, ADDRESS, COMMITMENT AND LOANS OWING TO EACH LENDER.  THE ENTRIES IN
SUCH REGISTER SHALL BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO EACH
LENDER IN THE ABSENCE OF MANIFEST ERROR.  BORROWER, AGENT AND EACH LENDER MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN SUCH REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER DESCRIBED
HEREIN SHALL BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY
REASONABLE TIME UPON REASONABLE PRIOR NOTICE.


 


(E)                                  A LENDER MAY FURNISH ANY INFORMATION
CONCERNING CREDIT PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS);
PROVIDED THAT SUCH LENDER SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS
CONFIDENTIALITY COVENANTS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN
SECTION 9.13.


 


8.2                                 AGENT.


 


(A)                                  APPOINTMENT.  EACH LENDER HEREBY DESIGNATES
AND APPOINTS GE CAPITAL AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND
DELIVER THE COLLATERAL DOCUMENTS AND TO TAKE SUCH ACTION OR TO REFRAIN FROM
TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.

 

60

--------------------------------------------------------------------------------


 


AGENT IS AUTHORIZED AND EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE
REQUIREMENT THAT CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS
PROVIDED IN THIS SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS
SECTION 8.2 ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS AND NEITHER BORROWER
NOR ANY OTHER CREDIT PARTY SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS
AGREEMENT, AGENT SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME AND
SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR BORROWER OR ANY OTHER CREDIT PARTY.  AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH
ITS AGENTS OR EMPLOYEES.


 


(B)                                 NATURE OF DUTIES.  THE DUTIES OF AGENT SHALL
BE MECHANICAL AND ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF
THIS AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.   NOTHING IN
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO
OR SHALL BE CONSTRUED TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE
FINANCIAL CONDITION AND AFFAIRS OF EACH CREDIT PARTY IN CONNECTION WITH THE
EXTENSION OF CREDIT HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF THE
CREDITWORTHINESS OF EACH CREDIT PARTY, AND AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO (OTHER THAN AS
EXPRESSLY REQUIRED HEREIN).  IF AGENT SEEKS THE CONSENT OR APPROVAL OF ANY
LENDERS TO THE TAKING OR REFRAINING FROM TAKING ANY ACTION HEREUNDER, THEN AGENT
SHALL SEND NOTICE THEREOF TO EACH LENDER.  AGENT SHALL PROMPTLY NOTIFY EACH
LENDER ANY TIME THAT THE REQUISITE LENDERS HAVE INSTRUCTED AGENT TO ACT OR
REFRAIN FROM ACTING PURSUANT HERETO.


 


(C)                                  RIGHTS, EXCULPATION, ETC.  NEITHER AGENT
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL
BE LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION
OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR
DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE
RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER
FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE
DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH
LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN NO EVENT SHALL AGENT
BE LIABLE FOR PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER
SIMILAR DAMAGES.  IN PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT,
BUT NEITHER AGENT NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY LENDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN
OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
COLLECTIBILITY, OR SUFFICIENCY OF THIS

 

61

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY,
OR FOR THE FINANCIAL CONDITION OF ANY CREDIT PARTY.  AGENT SHALL NOT BE REQUIRED
TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR THE FINANCIAL CONDITION OF ANY CREDIT PARTY, OR THE EXISTENCE OR
POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  AGENT MAY AT ANY TIME
REQUEST INSTRUCTIONS FROM REQUISITE LENDERS OR ALL AFFECTED LENDERS WITH RESPECT
TO ANY ACTIONS OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF
THE LOAN DOCUMENTS AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT.  IF SUCH
INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR
WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE
RECEIVED SUCH INSTRUCTIONS FROM THE REQUISITE LENDERS OR SUCH OTHER PORTION OF
THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT AS
A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE
LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE; AND, NOTWITHSTANDING THE
INSTRUCTIONS OF REQUISITE LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE, AGENT
SHALL HAVE NO OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN GOOD FAITH, THAT
SUCH ACTION IS DEEMED TO BE ILLEGAL BY AGENT OR EXPOSES AGENT TO ANY LIABILITY
FOR WHICH IT HAS NOT RECEIVED SATISFACTORY INDEMNIFICATION IN ACCORDANCE WITH
SECTION 8.2(E).


 


(D)                                 RELIANCE.  AGENT SHALL BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN OR ORAL NOTICES,
STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE MESSAGE OR
OTHER COMMUNICATION (INCLUDING ANY WRITING, TELEX, FAX OR TELEGRAM) BELIEVED BY
IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER. 
AGENT SHALL BE ENTITLED TO RELY UPON THE ADVICE OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY AGENT IN ITS SOLE DISCRETION.


 


(E)                                  INDEMNIFICATION.  LENDERS WILL REIMBURSE
AND INDEMNIFY AGENT FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT
UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH
LENDER’S PRO RATA SHARE, BUT ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT
REIMBURSED BY BORROWER; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS TO THE
EXTENT RESULTING FROM AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE SHALL, IN THE
OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY CALL FOR
ADDITIONAL INDEMNITY AND

 

62

--------------------------------------------------------------------------------


 


CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST EVEN IF SO DIRECTED
BY THE REQUISITE LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE
PRESCRIBED BY THIS AGREEMENT UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE
OBLIGATIONS OF LENDERS UNDER THIS SECTION 8.2(E) SHALL SURVIVE THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(F)                                    GE CAPITAL INDIVIDUALLY.  WITH RESPECT TO
ITS REVOLVING LOAN COMMITMENTS HEREUNDER, GE CAPITAL SHALL HAVE AND MAY EXERCISE
THE SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS”, “REQUISITE LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE GE CAPITAL IN ITS INDIVIDUAL
CAPACITY AS A LENDER OR ONE OF THE REQUISITE LENDERS.  GE CAPITAL, EITHER
DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR
OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE
IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY CREDIT PARTY AS IF IT
WERE NOT ACTING AS AGENT PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO LENDERS.  GE CAPITAL, EITHER DIRECTLY OR THROUGH STRATEGIC
AFFILIATIONS, MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY CREDIT PARTY FOR
SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS.


 


(G)                                 SUCCESSOR AGENT.


 

(I)                                     RESIGNATION.  AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY
GIVING AT LEAST THIRTY (30) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND
LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR AS OTHERWISE PROVIDED IN
CLAUSE (II) BELOW.

 

(II)                                  APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION PURSUANT TO CLAUSE (I) ABOVE, REQUISITE LENDERS SHALL
APPOINT A SUCCESSOR AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT
SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE THIRTY (30) BUSINESS DAY PERIOD
REFERRED TO IN CLAUSE (I) ABOVE, THE RETIRING AGENT, UPON NOTICE TO BORROWER,
SHALL THEN APPOINT A SUCCESSOR AGENT WHO SHALL SERVE AS AGENT UNTIL SUCH TIME,
IF ANY, AS REQUISITE LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(III)                               SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  AFTER ANY RETIRING AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF
THIS SECTION 8.2 SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT IN ITS CAPACITY AS AGENT.

 

63

--------------------------------------------------------------------------------


 


(H)                                 COLLATERAL MATTERS.


 

(I)                                     RELEASE OF COLLATERAL.  LENDERS HEREBY
IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
LIEN GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL (X) UPON TERMINATION OF THE
REVOLVING LOAN COMMITMENTS AND PAYMENT AND SATISFACTION OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO CLAIMS
GIVING RISE THERETO HAVE BEEN ASSERTED) OR (Y) CONSTITUTING PROPERTY BEING SOLD
OR DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS
MADE IN COMPLIANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS (AND AGENT MAY RELY
IN GOOD FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY).

 

(II)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES.  WITHOUT IN ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SECTION 8.2(H)(I)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY
AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED UPON AGENT
UNDER CLAUSES (X) AND (Y) OF SECTION 8.2(H)(I).  UPON RECEIPT BY AGENT OF ANY
REQUIRED CONFIRMATION FROM THE REQUISITE LENDERS OF ITS AUTHORITY TO RELEASE ANY
PARTICULAR ITEM OR TYPES OF COLLATERAL, AND UPON AT LEAST SEVEN (7) BUSINESS
DAYS’ PRIOR WRITTEN REQUEST BY BORROWER, AGENT SHALL (AND IS HEREBY IRREVOCABLY
AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE
THE RELEASE OF THE LIENS GRANTED TO AGENT UPON SUCH COLLATERAL; PROVIDED,
HOWEVER, THAT (X) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON
TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (Y) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF
ANY CREDIT PARTY, IN RESPECT OF), ALL INTERESTS RETAINED BY ANY CREDIT PARTY,
INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE
PART OF THE COLLATERAL.

 

(III)                               ABSENCE OF DUTY.  AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE
PROPERTY COVERED BY THE COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWER OR
ANY OTHER CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN
ENCUMBERED OR THAT THE LIENS GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY
OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS
SECTION 8.2(H) OR IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED
THAT IN RESPECT OF THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED
BY THE COLLATERAL DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS,

 

64

--------------------------------------------------------------------------------


 

PROVIDED THAT AGENT SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH
LOANS FOR ITS OWN ACCOUNT.

 


(I)                                     AGENCY FOR PERFECTION.  AGENT AND EACH
LENDER HEREBY APPOINT EACH OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING
AGENT’S SECURITY INTEREST IN ASSETS WHICH, IN ACCORDANCE WITH THE CODE IN ANY
APPLICABLE JURISDICTION, CAN BE PERFECTED BY POSSESSION OR CONTROL.  SHOULD ANY
LENDER (OTHER THAN AGENT) OBTAIN POSSESSION OR CONTROL OF ANY SUCH ASSETS, SUCH
LENDER SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR,
SHALL DELIVER SUCH ASSETS TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS OR
TRANSFER CONTROL TO AGENT IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.  EACH LENDER
AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO
ENFORCE ANY COLLATERAL DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR
THE LOANS UNLESS INSTRUCTED TO DO SO BY AGENT IN WRITING, IT BEING UNDERSTOOD
AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY AGENT.


 


(J)                                     NOTICE OF DEFAULT.  AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST
AND FEES REQUIRED TO BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT”.  AGENT WILL USE REASONABLE EFFORTS TO NOTIFY
EACH LENDER OF ITS RECEIPT OF ANY SUCH NOTICE, UNLESS SUCH NOTICE IS WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES, IN WHICH
CASE AGENT WILL NOTIFY EACH LENDER OF ITS RECEIPT OF SUCH NOTICE.  AGENT SHALL
TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS MAY BE
REQUESTED BY REQUISITE LENDERS IN ACCORDANCE WITH SECTION 6.  UNLESS AND UNTIL
AGENT HAS RECEIVED ANY SUCH REQUEST, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTERESTS
OF LENDERS.


 


(K)                                  LENDER ACTIONS AGAINST COLLATERAL.  EACH
LENDER AGREES THAT IT WILL NOT TAKE ANY ACTION, NOR INSTITUTE ANY ACTIONS OR
PROCEEDINGS, WITH RESPECT TO THE LOANS, AGAINST BORROWER OR ANY CREDIT PARTY
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR AGAINST ANY OF THE REAL ESTATE
ENCUMBERED BY MORTGAGES WITHOUT THE CONSENT OF THE REQUISITE LENDERS.  WITH
RESPECT TO ANY ACTION BY AGENT TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT AND
THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH LENDER
HEREBY CONSENTS TO THE JURISDICTION OF THE COURT IN WHICH SUCH ACTION IS
MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO AGENT TO THE EXTENT NECESSARY TO
ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR THE BENEFIT OF THE LENDERS UNDER
THE MORTGAGES IN ACCORDANCE WITH THE PROVISIONS HEREOF.

 


8.3                                 SET OFF AND SHARING OF PAYMENTS.  IN
ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY
WAY OF LIMITATION OF ANY SUCH RIGHTS, DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY BORROWER AT ANY TIME OR FROM TIME
TO TIME, WITH REASONABLY PROMPT SUBSEQUENT NOTICE TO BORROWER (ANY PRIOR OR
CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY WAIVED) TO SET OFF AND TO
APPROPRIATE AND TO APPLY ANY AND ALL (A) BALANCES HELD BY SUCH LENDER AT ANY OF
ITS OFFICES FOR THE ACCOUNT OF

 

65

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to Borrower or its Subsidiaries), and (B) other property at any time
held or owing by such Lender to or for the credit or for the account of Borrower
or any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Shares.  Borrower agrees, to the fullest extent permitted by
law, that any Lender may exercise its right to set off with respect to amounts
in excess of its Pro Rata Share of the Obligations and upon doing so shall
deliver such amount so set off to the Agent for the benefit of all Lenders in
accordance with their Pro Rata Shares.

 


8.4                                 DISBURSEMENT OF FUNDS.  AGENT MAY, ON BEHALF
OF LENDERS, DISBURSE FUNDS TO BORROWER FOR LOANS REQUESTED.  EACH LENDER SHALL
REIMBURSE AGENT ON DEMAND FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT, OR IF
AGENT SO REQUESTS, EACH LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY
LOAN BEFORE AGENT DISBURSES SAME TO BORROWER.  IF AGENT ELECTS TO REQUIRE THAT
EACH LENDER MAKE FUNDS AVAILABLE TO AGENT PRIOR TO A DISBURSEMENT BY AGENT TO
BORROWER, AGENT SHALL ADVISE EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED BY BORROWER NO LATER THAN
NOON (CHICAGO TIME) ON THE FUNDING DATE APPLICABLE THERETO, AND EACH SUCH LENDER
SHALL PAY AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED LOAN, IN SAME DAY
FUNDS, BY WIRE TRANSFER TO AGENT’S ACCOUNT ON SUCH FUNDING DATE.  IF ANY LENDER
FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE WITHIN ONE (1) BUSINESS DAY AFTER
AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER, AND BORROWER SHALL
IMMEDIATELY REPAY SUCH AMOUNT TO AGENT.  ANY REPAYMENT REQUIRED PURSUANT TO THIS
SECTION 8.4 SHALL BE WITHOUT PREMIUM OR PENALTY.  NOTHING IN THIS SECTION 8.4 OR
ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING THE
PROVISIONS OF SECTION 8.5, SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE FUNDS ON
BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT AGENT OR BORROWER MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 


8.5                                 DISBURSEMENTS OF ADVANCES; PAYMENT.


 


(A)                                  ADVANCES; PAYMENTS.


 

(I)                                     REVOLVING LENDERS SHALL REFUND OR
PARTICIPATE IN THE SWING LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND (IV) OF
SECTION 1.1(C).  IF THE SWING LINE LENDER DECLINES TO MAKE A SWING LINE LOAN OR
IF SWING LINE AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING LENDERS,
PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY EVENT
PRIOR TO NOON (CHICAGO TIME) ON THE DATE SUCH NOTICE OF A REVOLVING CREDIT
ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF TRANSMISSION. 
EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS BY WIRE
TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(E) NOT LATER THAN 2:00
P.M. (CHICAGO TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN INDEX RATE
LOANS AND NOT LATER THAN 10:00 A.M.

 

66

--------------------------------------------------------------------------------


 

(CHICAGO TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER
RECEIPT OF SUCH WIRE TRANSFERS (OR, IN THE AGENT’S SOLE DISCRETION, BEFORE
RECEIPT OF SUCH WIRE TRANSFERS), SUBJECT TO THE TERMS HEREOF, AGENT SHALL MAKE
THE REQUESTED REVOLVING CREDIT ADVANCE TO BORROWER.  ALL PAYMENTS BY EACH
REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY
KIND.

 

(II)                                  AT LEAST ONCE EACH CALENDAR WEEK OR MORE
FREQUENTLY AT AGENT’S ELECTION (EACH, A “SETTLEMENT DATE”), AGENT SHALL ADVISE
EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO
EACH APPLICABLE LOAN.  PROVIDED THAT EACH LENDER HAS FUNDED ALL PAYMENTS AND
ADVANCES REQUIRED TO BE MADE BY IT AND PURCHASED ALL PARTICIPATIONS REQUIRED TO
BE PURCHASED BY IT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF SUCH
SETTLEMENT DATE, AGENT SHALL PAY TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID BY BORROWER SINCE THE PREVIOUS SETTLEMENT DATE
FOR THE BENEFIT OF SUCH LENDER ON THE LOANS HELD BY IT. SUCH PAYMENTS SHALL BE
MADE BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS SPECIFIED BY SUCH LENDER IN
ANNEX E OR THE APPLICABLE ASSIGNMENT AGREEMENT) NOT LATER THAN 1:00 P.M.
(CHICAGO TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH SETTLEMENT DATE. TO THE
EXTENT THAT ANY LENDER (A “NON-FUNDING LENDER”) HAS FAILED TO FUND ALL SUCH
PAYMENTS AND ADVANCES OR FAILED TO FUND THE PURCHASE OF ALL SUCH PARTICIPATIONS,
AGENT SHALL BE ENTITLED TO SET OFF THE FUNDING SHORT-FALL AGAINST THAT
NON-FUNDING LENDER’S PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER.

 


(B)                                 AVAILABILITY OF LENDER’S PRO RATA SHARE. 
AGENT MAY ASSUME THAT EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH
REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO
RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE,
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING
LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON AGENT’S
DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER AND BORROWER SHALL IMMEDIATELY
REPAY SUCH AMOUNT TO AGENT.  NOTHING IN THIS SECTION 8.5(B) OR ELSEWHERE IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO
ADVANCE FUNDS ON BEHALF OF ANY REVOLVING LENDER OR TO RELIEVE ANY REVOLVING
LENDER FROM ITS OBLIGATION TO FULFILL ITS REVOLVING LOAN COMMITMENTS HEREUNDER
OR TO PREJUDICE ANY RIGHTS THAT BORROWER MAY HAVE AGAINST ANY REVOLVING LENDER
AS A RESULT OF ANY DEFAULT BY SUCH REVOLVING LENDER HEREUNDER.  TO THE EXTENT
THAT AGENT ADVANCES FUNDS TO BORROWER ON BEHALF OF ANY REVOLVING LENDER AND IS
NOT REIMBURSED THEREFOR ON THE SAME BUSINESS DAY AS SUCH ADVANCE IS MADE, AGENT
SHALL BE ENTITLED TO RETAIN FOR ITS ACCOUNT ALL INTEREST ACCRUED ON SUCH ADVANCE
UNTIL REIMBURSED BY THE APPLICABLE REVOLVING LENDER.

 

67

--------------------------------------------------------------------------------


 


(C)                                  RETURN OF PAYMENTS.


 

(I)                                     IF AGENT PAYS AN AMOUNT TO A LENDER
UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS
BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT
RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  IF AGENT DETERMINES AT ANY TIME THAT ANY
AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO BORROWER OR
PAID TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN,
NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY
LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF
SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT
SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON,
WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)                                 NON-FUNDING LENDERS.  THE FAILURE OF ANY
NON-FUNDING LENDER TO MAKE ANY REVOLVING CREDIT ADVANCE OR ANY PAYMENT REQUIRED
BY IT HEREUNDER, OR TO PURCHASE ANY PARTICIPATION IN ANY SWING LINE LOAN TO BE
MADE OR PURCHASED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE ANY
OTHER LENDER (EACH SUCH OTHER REVOLVING LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH ADVANCE OR PURCHASE SUCH PARTICIPATION ON SUCH DATE,
BUT NEITHER ANY OTHER LENDER NOR AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY NON-FUNDING LENDER TO MAKE AN ADVANCE, PURCHASE A PARTICIPATION OR MAKE ANY
OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO
THE CONTRARY, A NON-FUNDING LENDER SHALL NOT HAVE ANY VOTING OR CONSENT RIGHTS
UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT OR CONSTITUTE A “LENDER” OR A
“REVOLVING LENDER” (OR BE INCLUDED IN THE CALCULATION OF “REQUISITE LENDERS”
HEREUNDER) FOR ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN
DOCUMENT.


 


(E)                                  DISSEMINATION OF INFORMATION.  AGENT SHALL
USE REASONABLE EFFORTS TO PROVIDE LENDERS WITH ANY NOTICE OF DEFAULT OR EVENT OF
DEFAULT RECEIVED BY AGENT FROM, OR DELIVERED BY AGENT TO, ANY CREDIT PARTY, WITH
NOTICE OF ANY EVENT OF DEFAULT OF WHICH AGENT HAS ACTUALLY BECOME AWARE AND WITH
NOTICE OF ANY ACTION TAKEN BY AGENT FOLLOWING ANY EVENT OF DEFAULT; PROVIDED,
THAT AGENT SHALL NOT BE LIABLE TO ANY LENDER FOR ANY FAILURE TO DO SO.


 


(F)                                    ACTIONS IN CONCERT.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, EACH LENDER HEREBY AGREES WITH EACH
OTHER LENDER THAT NO LENDER SHALL TAKE ANY ACTION TO PROTECT OR ENFORCE ITS
RIGHTS ARISING OUT OF THIS AGREEMENT OR THE NOTES (INCLUDING EXERCISING ANY
RIGHTS OF SETOFF) WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF AGENT AND
REQUISITE LENDERS, IT BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO
PROTECT OR ENFORCE RIGHTS UNDER THIS AGREEMENT AND THE NOTES SHALL BE TAKEN IN
CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF AGENT OR REQUISITE LENDERS. 
AGENT IS AUTHORIZED TO

 

68

--------------------------------------------------------------------------------


 


ISSUE ALL NOTICES TO BE ISSUED BY OR ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY SUBORDINATED DEBT.

 

SECTION 9.
MISCELLANEOUS

 


9.1                                 INDEMNITIES.  BORROWER AGREES TO INDEMNIFY,
PAY, AND HOLD AGENT, EACH LENDER, EACH L/C ISSUER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS (THE “INDEMNITEES”) HARMLESS FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
FEES AND EXPENSES OF COUNSEL TO SUCH INDEMNITEES) OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
INDEMNITEE AS A RESULT OF SUCH INDEMNITEES BEING A PARTY TO THIS AGREEMENT OR
THE TRANSACTIONS CONSUMMATED PURSUANT TO THIS AGREEMENT OR OTHERWISE RELATING TO
ANY OF THE RELATED TRANSACTIONS; PROVIDED, THAT BORROWER SHALL HAVE NO
OBLIGATION TO AN INDEMNITEE HEREUNDER WITH RESPECT TO LIABILITIES TO THE EXTENT
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNITEE AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, BORROWER AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION THEREOF WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW.

 


9.2                                 AMENDMENTS AND WAIVERS.


 


(A)                                  EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO
BE TAKEN BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY BORROWER, AND BY REQUISITE LENDERS OR
ALL AFFECTED LENDERS, AS APPLICABLE.  EXCEPT AS SET FORTH IN CLAUSES (B) AND (C)
BELOW, ALL SUCH AMENDMENTS, MODIFICATIONS, TERMINATIONS OR WAIVERS REQUIRING THE
CONSENT OF ANY LENDERS SHALL REQUIRE THE WRITTEN CONSENT OF REQUISITE LENDERS.


 


(B)                                 NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF OR CONSENT WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT
INCREASES THE PERCENTAGE ADVANCE RATES SET FORTH IN THE DEFINITION OF THE
BORROWING BASE, OR THAT MAKES LESS RESTRICTIVE THE NONDISCRETIONARY CRITERIA FOR
EXCLUSION FROM ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY SET FORTH IN EXHIBIT
4.9(D), SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY
AGENT, REQUISITE LENDERS AND BORROWER.  NO AMENDMENT, MODIFICATION, TERMINATION
OR WAIVER OF OR CONSENT WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT
WAIVES COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 TO THE
MAKING OF ANY LOAN OR THE INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS SHALL
BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT, REQUISITE
LENDERS AND BORROWER.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY, NO WAIVER OR CONSENT WITH RESPECT TO ANY DEFAULT OR ANY EVENT OF
DEFAULT SHALL BE EFFECTIVE FOR PURPOSES OF THE CONDITIONS PRECEDENT TO THE
MAKING OF LOANS OR THE INCURRENCE OF LETTER

 

69

--------------------------------------------------------------------------------


 


OF CREDIT OBLIGATIONS SET FORTH IN SECTION 7.2 UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY AGENT, REQUISITE LENDERS AND BORROWER.


 


(C)                                  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER SHALL, UNLESS IN WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY
AFFECTED THEREBY:  (I) INCREASE THE PRINCIPAL AMOUNT OF ANY LENDER’S REVOLVING
LOAN COMMITMENT (WHICH ACTION SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS);
(II) REDUCE THE PRINCIPAL OF, RATE OF INTEREST ON OR FEES PAYABLE WITH RESPECT
TO ANY LOAN OR LETTER OF CREDIT OBLIGATIONS OF ANY AFFECTED LENDER; (III) EXTEND
ANY SCHEDULED PAYMENT DATE OR FINAL MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY
LOAN OF ANY AFFECTED LENDER; (IV) WAIVE, FORGIVE, DEFER, EXTEND OR POSTPONE ANY
PAYMENT OF INTEREST OR FEES AS TO ANY AFFECTED LENDER (WHICH ACTION SHALL BE
DEEMED ONLY TO AFFECT THOSE LENDERS TO WHOM SUCH PAYMENTS ARE MADE); (V) RELEASE
ANY GUARANTY OR, EXCEPT AS OTHERWISE PERMITTED IN SECTION 3.7, RELEASE ALL OR
SUBSTANTIALLY ALL COLLATERAL (WHICH ACTION SHALL BE DEEMED TO DIRECTLY AFFECT
ALL LENDERS); (VI) CHANGE THE PERCENTAGE OF THE REVOLVING LOAN COMMITMENTS OR OF
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THAT SHALL BE REQUIRED FOR
LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER; AND (VII) AMEND OR WAIVE
THIS SECTION 9.2 OR THE DEFINITIONS OF THE TERMS “REQUISITE LENDERS” INSOFAR AS
SUCH DEFINITIONS AFFECT THE SUBSTANCE OF THIS SECTION 9.2.  FURTHERMORE, NO
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF
AGENT OR L/C ISSUERS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
EFFECTIVE UNLESS IN WRITING AND SIGNED BY AGENT OR L/C ISSUERS, AS THE CASE MAY
BE, IN ADDITION TO LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION.  EACH
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE REQUIRED FOR AGENT TO
TAKE ADDITIONAL COLLATERAL PURSUANT TO ANY LOAN DOCUMENT.  NO AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF ANY NOTE SHALL BE
EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE HOLDER OF THAT NOTE.  NO NOTICE
TO OR DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE SUCH CREDIT PARTY OR
ANY OTHER CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR
OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR
CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 9.2 SHALL BE BINDING UPON EACH
HOLDER OF THE NOTES AT THE TIME OUTSTANDING AND EACH FUTURE HOLDER OF THE NOTES.

 

70

--------------------------------------------------------------------------------


 


9.3                                 NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH
BELOW AND MAY BE PERSONALLY SERVED, TELECOPIED, SENT BY ELECTRONIC MAIL, SENT BY
OVERNIGHT COURIER SERVICE OR U.S. MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN: 
(A) IF DELIVERED IN PERSON, WHEN DELIVERED; (B) IF DELIVERED BY FAX OR
ELECTRONIC MAIL, ON THE DATE OF TRANSMISSION IF TRANSMITTED ON A BUSINESS DAY
BEFORE 4:00 P.M. CHICAGO TIME; (C) IF DELIVERED BY OVERNIGHT COURIER, ONE (1)
BUSINESS DAY AFTER DELIVERY TO THE COURIER PROPERLY ADDRESSED; OR (D) IF
DELIVERED BY U.S. MAIL, FOUR (4) BUSINESS DAYS AFTER DEPOSIT WITH POSTAGE
PREPAID AND PROPERLY ADDRESSED.

 

Notices shall be addressed as follows:

 

If to Borrower:

 

Cherokee International Corporation

 

 

2841 Dow Avenue

 

 

Tustin, CA  92780

 

 

ATTN: R. Van Ness Holland

 

 

Telecopy:  (714) 508-5888

 

 

e-mail: van@cherokeellc.com

 

 

 

With a copy to:

 

Oaktree Capital Management, LLC

 

 

333 South Grand Avenue, 28th Flr

 

 

Los Angeles, CA  90071

 

 

ATTN:  Christopher S. Brothers

 

 

Fax:  (213) 830-6395

 

 

e-mail: cbrothers@oaktreecap.com

 

 

 

If to Agent or GE Capital:

 

GENERAL ELECTRIC

 

 

CORPORATION

 

 

100 California Street, 10th Floor

 

 

San Francisco, CA  94111

 

 

ATTN: Cherokee International Account Officer

 

 

Fax:  (415) 277-7443

 

 

e-mail: patrick.henahan@ge.com

 

 

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

500 West Monroe Street

 

 

Chicago, Illinois 60661

 

 

ATTN:  Legal Department

 

 

Commercial Finance – Global Sponsor Finance

 

 

Fax:  (312) 441-6876

 

 

e-mail: andrew.packer@ge.com

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 

71

--------------------------------------------------------------------------------


 


9.4                                 FAILURE OR INDULGENCE NOT WAIVER; REMEDIES
CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF AGENT OR ANY LENDER TO EXERCISE,
NOR ANY PARTIAL EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENTS SHALL IMPAIR SUCH POWER, RIGHT, OR PRIVILEGE OR BE
CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT.  ALL RIGHTS AND
REMEDIES EXISTING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE CUMULATIVE TO
AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.

 


9.5                                 MARSHALING; PAYMENTS SET ASIDE.  NEITHER
AGENT NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN
PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.  TO THE EXTENT THAT BORROWER MAKES
PAYMENT(S) OR AGENT ENFORCES ITS LIENS OR AGENT OR ANY LENDER EXERCISES ITS
RIGHT OF SET-OFF, AND SUCH PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR
SET-OFF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, OR REQUIRED TO BE REPAID BY ANYONE, THEN TO THE EXTENT OF SUCH
RECOVERY, THE OBLIGATIONS OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED,
AND ALL LIENS, RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT
OR SET-OFF HAD NOT OCCURRED.

 


9.6                                 SEVERABILITY.  THE INVALIDITY, ILLEGALITY,
OR UNENFORCEABILITY IN ANY JURISDICTION OF ANY PROVISION UNDER THE LOAN
DOCUMENTS SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS IN THE LOAN
DOCUMENTS.

 


9.7                                 LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT
NATURE OF LENDERS’ RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL
AND NOT JOINT AND NO LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR
COMMITMENT OF ANY OTHER LENDER HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY
TIME SHOULD FAIL TO MAKE A LOAN AS HEREIN PROVIDED, THE LENDERS, OR ANY OF THEM,
AT THEIR SOLE OPTION, MAY MAKE THE LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER
SO FAILING TO MAKE SUCH LOAN.  NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO
ACTION TAKEN BY AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE DEEMED
TO CONSTITUTE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY.  THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT.

 


9.8                                 HEADINGS.  SECTION AND SUBSECTION HEADINGS
ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.

 


9.9                                 APPLICABLE LAW.  PURSUANT TO 735 ILCS
105/5-5 OF THE ILLINOIS CIVIL PROCEDURE-CHOICE OF LAW AND FORUM ACT, THE PARTIES
HERETO AGREE THAT THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS WHICH DOES
NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT OTHERWISE GIVING EFFECT TO ILLINOIS’ CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN THE LAWS OF THE
STATE OF ILLINOIS.

 

72

--------------------------------------------------------------------------------


 


9.10                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS EXCEPT THAT BORROWER MAY NOT ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS.

 


9.11                           NO FIDUCIARY RELATIONSHIP; LIMITED LIABILITY.  NO
PROVISION IN THE LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES
SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY OWING TO BORROWER BY AGENT OR ANY
LENDER.  BORROWER AGREES THAT NEITHER AGENT NOR ANY LENDER SHALL HAVE LIABILITY
TO BORROWER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) FOR LOSSES
SUFFERED BY BORROWER IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED
TO THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED BY THE LOAN
DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH,
UNLESS AND TO THE EXTENT THAT IT IS DETERMINED THAT SUCH LOSSES RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH RECOVERY IS
SOUGHT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY LIABILITY WITH
RESPECT TO, AND BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR, ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY BORROWER IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

 


9.12                           CONSTRUCTION.  AGENT, EACH LENDER, BORROWER AND
EACH OTHER CREDIT PARTY ACKNOWLEDGE THAT EACH OF THEM HAS HAD THE BENEFIT OF
LEGAL COUNSEL OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW
THE LOAN DOCUMENTS WITH ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS SHALL BE
CONSTRUED AS IF JOINTLY DRAFTED BY AGENT, EACH LENDER, BORROWER AND EACH OTHER
CREDIT PARTY.

 


9.13                           CONFIDENTIALITY.  AGENT AND EACH LENDER AGREE TO
KEEP CONFIDENTIAL ANY NON-PUBLIC INFORMATION DELIVERED PURSUANT TO THE LOAN
DOCUMENTS AND TO NOT DISCLOSE SUCH INFORMATION TO PERSONS OTHER THAN TO
POTENTIAL ASSIGNEES OR PARTICIPANTS OR TO PERSONS EMPLOYED BY OR ENGAGED BY
AGENT A LENDER OR A LENDER’S ASSIGNEES OR PARTICIPANTS INCLUDING ATTORNEYS,
AUDITORS, PROFESSIONAL CONSULTANTS, RATING AGENCIES, INSURANCE INDUSTRY
ASSOCIATIONS AND PORTFOLIO MANAGEMENT SERVICES.  THE CONFIDENTIALITY PROVISIONS
CONTAINED IN THIS SECTION 9.13 SHALL NOT APPLY TO DISCLOSURES (I) REQUIRED TO BE
MADE BY AGENT OR ANY LENDER TO ANY REGULATORY OR GOVERNMENTAL AGENCY OR PURSUANT
TO LEGAL PROCESS OR (II) CONSISTING OF GENERAL PORTFOLIO INFORMATION THAT DOES
NOT IDENTIFY BORROWER.  THE OBLIGATIONS OF AGENT AND LENDERS UNDER THIS
SECTION 9.13 SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF AGENT AND LENDERS
UNDER ANY CONFIDENTIALITY AGREEMENT IN RESPECT OF THIS FINANCING EXECUTED AND
DELIVERED BY AGENT OR ANY LENDER PRIOR TO THE DATE HEREOF.

 


9.14                           CONSENT TO JURISDICTION.  BORROWER HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN COOK
COUNTY, STATE OF ILLINOIS AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S 
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS  SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES
PERSONAL SERVICE

 

73

--------------------------------------------------------------------------------


 

OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 


9.15                           WAIVER OF JURY TRIAL.  BORROWER, AGENT  AND EACH
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  BORROWER, AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
BORROWER, AGENT AND EACH LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 


9.16                           SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS. 
ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, ISSUANCES OF
LETTERS OF CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES AND SHALL CONTINUE
IN FULL FORCE AND EFFECT AS LONG AS THE OBLIGATIONS ARE OUTSTANDING AND SO LONG
AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF BORROWER SET
FORTH IN SECTIONS 1.3(G), 1.10, 1.11 AND 9.1 SHALL SURVIVE THE REPAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


9.17                           ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF,
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  ALL EXHIBITS,
SCHEDULES AND ANNEXES REFERRED TO HEREIN ARE INCORPORATED IN THIS AGREEMENT BY
REFERENCE AND CONSTITUTE A PART OF THIS AGREEMENT.

 


9.18                           COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND
ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME INSTRUMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO.

 

74

--------------------------------------------------------------------------------


 


9.19                           REPLACEMENT OF LENDERS.


 


(A)                                  WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY
BORROWER OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT PURSUANT TO
SECTION 1.10 OR 1.11 OR, AS PROVIDED IN THIS SECTION 9.19(C), IN THE CASE OF
CERTAIN REFUSALS BY ANY LENDER TO CONSENT TO CERTAIN PROPOSED AMENDMENTS,
MODIFICATIONS, TERMINATIONS OR WAIVERS WITH RESPECT TO THIS AGREEMENT THAT HAVE
BEEN APPROVED BY REQUISITE LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE (ANY
SUCH LENDER DEMANDING SUCH PAYMENT OR REFUSING TO SO CONSENT BEING REFERRED TO
HEREIN AS AN “AFFECTED LENDER”), BORROWER MAY, AT ITS OPTION, NOTIFY AGENT AND
SUCH AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE FOLLOWING:


 

(I)                                     BORROWER MAY OBTAIN, AT BORROWER’S
EXPENSE, A REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER,
WHICH REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO AGENT.  IN THE
EVENT BORROWER OBTAINS A REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND ASSUME ITS REVOLVING LOAN
COMMITMENTS HEREUNDER WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF BORROWER’S
INTENTION TO DO SO, THE AFFECTED LENDER HEREBY IRREVOCABLY AGREES TO SELL AND TO
ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.1, PROVIDED THAT BORROWER HAS REIMBURSED SUCH AFFECTED LENDER FOR ANY
ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND, IN ANY CASE WHERE SUCH
REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT PURSUANT TO
SECTION 1.10 OR 1.11, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH AFFECTED
LENDER PURSUANT TO SECTION 1.10 OR 1.11 THROUGH THE DATE OF SUCH SALE AND
ASSIGNMENT; OR

 

(II)                                  BORROWER MAY PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED
LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT, IN WHICH CASE THE
REVOLVING LOAN COMMITMENT WILL BE REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE. 
BORROWER SHALL, WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO
SO, PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER
(INCLUDING, IN ANY CASE WHERE SUCH PREPAYMENT OCCURS AS THE RESULT OF A DEMAND
FOR PAYMENT FOR INCREASED COSTS, SUCH AFFECTED LENDER’S INCREASED COSTS FOR
WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF
SUCH PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE
REVOLVING LOAN COMMITMENT.

 


(B)                                 IN THE CASE OF A NON-FUNDING LENDER PURSUANT
TO SECTION 8.5(A), AT BORROWER’S REQUEST, AGENT OR A PERSON REASONABLY
ACCEPTABLE TO AGENT SHALL HAVE THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S
SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY NON-FUNDING
LENDER, AND EACH NON-FUNDING LENDER HEREBY IRREVOCABLY AGREES THAT IT SHALL, AT
AGENT’S REQUEST, SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE LOANS AND
REVOLVING LOAN COMMITMENTS OF THAT NON-FUNDING LENDER FOR AN AMOUNT EQUAL TO THE
PRINCIPAL BALANCE OF ALL LOANS HELD BY SUCH NON-FUNDING

 

75

--------------------------------------------------------------------------------


 


LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO THROUGH THE DATE
OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO AN EXECUTED
ASSIGNMENT AGREEMENT.


 


(C)                                  IF, IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, WAIVER OR TERMINATION PURSUANT TO SECTION 9.2 (A
“PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL AFFECTED LENDERS, THE CONSENT OF
REQUISITE LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER LENDERS WHOSE CONSENT IS
REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED AS
DESCRIBED HEREIN THIS BEING REFERRED TO AS A “NON-CONSENTING LENDER”), THEN, SO
LONG AS AGENT IS NOT A NON-CONSENTING LENDER, AT BORROWER’S REQUEST AGENT, OR A
PERSON REASONABLY ACCEPTABLE TO AGENT, SHALL HAVE THE RIGHT WITH AGENT’S CONSENT
AND IN AGENT’S SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM
SUCH NON-CONSENTING LENDERS, AND SUCH NON-CONSENTING LENDERS HEREBY IRREVOCABLY
AGREE THAT THEY SHALL, UPON AGENT’S REQUEST, SELL AND ASSIGN TO AGENT OR SUCH
PERSON, ALL OF THE LOANS AND REVOLVING LOAN COMMITMENTS OF SUCH NON-CONSENTING
LENDERS FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS HELD BY THE
NON-CONSENTING LENDERS AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AGREEMENT.


 


9.20                           DELIVERY OF TERMINATION STATEMENTS AND MORTGAGE
RELEASES.  UPON PAYMENT IN FULL IN CASH AND PERFORMANCE OF ALL OF THE
OBLIGATIONS (OTHER THAN INDEMNIFICATION OBLIGATIONS), TERMINATION OF THE
REVOLVING LOAN COMMITMENTS, AND SO LONG AS NO SUITS, ACTIONS PROCEEDINGS, OR
CLAIMS ARE PENDING OR THREATENED AGAINST ANY INDEMNITEE ASSERTING ANY DAMAGES,
LOSSES OR LIABILITIES THAT ARE INDEMNIFIED LIABILITIES HEREUNDER, AGENT SHALL
DELIVER TO BORROWER TERMINATION STATEMENTS, MORTGAGE RELEASES AND OTHER
DOCUMENTS NECESSARY OR APPROPRIATE TO EVIDENCE THE TERMINATION OF THE LIENS
SECURING PAYMENT OF THE OBLIGATIONS.

 


9.21                           NO NOVATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THIS AGREEMENT IS NOT INTENDED TO AND DOES NOT SERVE
TO EFFECT A NOVATION OF THE OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT. 
INSTEAD, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO TO REAFFIRM THE
INDEBTEDNESS CREATED UNDER THE EXISTING CREDIT AGREEMENT WHICH IS EVIDENCED BY
THE NOTES PROVIDED FOR THEREIN AND SECURED BY THE COLLATERAL.  BORROWER
ACKNOWLEDGES AND CONFIRMS THAT THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT
TO THE LOAN DOCUMENTS SECURE THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF
BORROWER TO AGENT AND LENDERS UNDER THE EXISTING CREDIT AGREEMENT, AS AMENDED
AND RESTATED HEREBY, AND THAT THE TERM “OBLIGATIONS” AS USED IN THE LOAN
DOCUMENTS (OR ANY OTHER TERM USED THEREIN TO DESCRIBE OR REFER TO THE
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF BORROWER TO AGENT AND LENDERS)
INCLUDES, WITHOUT LIMITATION, THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF
BORROWER UNDER THE NOTES TO BE DELIVERED HEREUNDER, AND UNDER THE CREDIT
AGREEMENT, AS AMENDED AND RESTATED HEREBY, AS THE SAME MAY BE FURTHER AMENDED,
MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME.  THE LOAN DOCUMENTS AND
ALL AGREEMENTS, INSTRUMENTS AND DOCUMENTS EXECUTED OR DELIVERED IN CONNECTION
WITH ANY OF THE FOREGOING SHALL EACH BE DEEMED TO BE AMENDED TO THE EXTENT
NECESSARY TO GIVE EFFECT TO THE PROVISIONS OF THIS AGREEMENT.  CROSS-REFERENCES
IN THE LOAN DOCUMENTS TO PARTICULAR SECTION NUMBERS IN THE EXISTING CREDIT
AGREEMENT SHALL BE DEEMED TO BE CROSS-REFERENCES TO THE CORRESPONDING SECTIONS,
AS APPLICABLE, OF THIS AGREEMENT.

 

76

--------------------------------------------------------------------------------


 

Witness the due execution of this Amended and Restated Credit Agreement by the
respective duly authorized officers of the undersigned as of the date first
written above.

 

 

 

CHEROKEE INTERNATIONAL CORPORATION, a
Delaware corporation

 

 

 

 

 

By:

/s/ Van Holland

 

 

Name: Van Holland

 

Title:  Chief Financial Officer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, an L/C Issuer and a Lender

 

 

 

 

 

Name:

/s/ Randall J. Boba

 

 

Its Duly Authorized Signatory

 

77

--------------------------------------------------------------------------------